 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 71 
428 
El Paso Electric Company 
and
 International Broth-
erhood of Electrical Work
ers, Local Union 960, 
AFLŒCIO.  
Cases 28ŒCAŒ20136, 28ŒCAŒ20141, 
28ŒCAŒ20265, 28ŒCAŒ20464, 28ŒCAŒ20695, 28Œ

CAŒ20765, 28ŒCAŒ20766, 28ŒCAŒ20934, and 
28ŒCAŒ20953 
August 10, 2010 
DECISION AND ORDER REMANDING 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND BECKER On March 1, 2007,
 Administrative Law Judge John J. 
McCarrick issued the attached
 decision.  The Respondent 
filed exceptions and a supporting brief. The General 
Counsel filed limited cros
s-exceptions, a supporting 
brief, and an answering brief.  The Respondent filed an 

answering brief to the cross-
exceptions.  Each party filed 
a reply brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings, findings,
1 and conclusions, as 
modified below, and to adopt the recommended Order as 
modified and set forth in full below.
2 The Respondent is engaged in the generation, trans-
mission, and distribution of electricity in west Texas and 
southern New Mexico.  The complaint alleged that the 

Respondent committed multiple violations of Section 
8(a)(1), (3), (4), and (5) of the Act in response to the Un-
ion™s successful organizational efforts to add employee 

groups to a bargaining unit of the Respondent™s employ-
ees which the Union has represented for several decades.  
With some modifications discussed herein,
3 we affirm 
                                                          
 1 The Respondent has excepted to 
some of the judge™s credibility 
findings. The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
2 We shall modify the judge™s recommended Order and notice to 
conform to the Board™s standard re
medial language for the violations 
found. 
3 In affirming the finding that the Respondent violated Sec. 8(a)(1) 
by giving employee Sira Fanely an
 unsatisfactory performance evalua-
tion and consequently denying her 
a raise and bonus, we rely only on 
the judge™s finding that the Respondent™s reasons for its actions were 
pretextual, raising an inference of 
discriminatory motive and negating 
the Respondent™s rebuttal argument th
at it would have taken the same 
action in the absence of Fanely™s 
protected activities.  See, e.g., 
Lime-
stone Apparel Corp.
, 255 NLRB 722 (1981), enfd. 705 F.2d 799 (6th 
Cir. 1982). 
There are no exceptions to the judge™s finding that the Respondent™s 
treatment of Fanely did not violate 
Sec. 8(a)(4).  We find it unnecessary 
the judge™s disposition of all issues except for his find-
ings that: (a) the Respondent violated Section 8(a)(3) and 
(4) by denying employee William Power™s leave request; 
(b) the Respondent also violated Section 8(a)(5) by refus-

ing to bargain about the econo
mically-motivated decision 
to close its Chelmont, Texas customer service facility 
and to transfer unit employees working there to other 

facilities; (c) and the Respondent did not violate Section 
8(a)(5) by changing the policy for posting union bulletin 
boards at Las Cruces, New Mexico facilities.  As dis-

cussed below, we reverse the judge and dismiss the alle-
gation relating to Power™s leave request and we find the 
violation for changing the bulletin board policy.  We 
remand the Chelmont facility decisional bargaining issue 
to the judge for further analys
is of whether the Employer 
has carried or can carry its burden of proving that labor 
costs were not a factor in th
e decision or, even if they 
were, that the Union could not have offered labor cost 

concessions that could have changed the Respondent™s 
decision.4                                                                                             
 to pass on the judge™s finding that th
is conduct violated Sec. 8(a)(3) 
inasmuch as such a finding would not materially affect the remedy. 
There are no exceptions to the judge™s findings that the Respondent 
violated Sec. 8(a)(1) by including a no-solicitation clause in its collec-
tive-bargaining agreement and by disp
araging a union official.  Nor are 
there exceptions to his findings that the Respondent violated Sec. 
8(a)(5) by discharging employee Mari
o Navarro, but that this discharge 
did not independently violate Sec. 8(a)(1). 
In affirming the judge™s finding th
at the Respondent violated Sec. 
8(a)(5) by failing to supply the Uni
on with requested information, we 
rely only on the judge™s analysis indicating that the information re-

quested was not a witness statement under 
New Jersey Bell Telephone 
Co., 300 NLRB 42 (1990). 
We affirm the judge™s finding that
 the Respondent violated Sec. 
8(a)(5) by limiting employee Felipe Salazar™s use of company re-

sources for union business.  We find it unnecessary to pass on the 
judge™s finding that the Respondent vi
olated Sec. 8(a)(3) by warning 
employee Salazar in his midyear appr
aisal about this conduct.  The 
finding would not materially affect 
the rescission remedy required for 
the Respondent™s 8(a)(5) violation.  There are no exceptions to the 
judge™s finding that the midyear apprai
sal did not violate Sec. 8(a)(4). 
There are no exceptions to the judge™s findings that the Respondent 
violated Sec. 8(a)(5) by unilaterally changing its work rules regarding 
breaks for the meter read
ers, collectors, and facilities work groups, but 
that it did not violate Sec. 8(a)(5) 
by: (a) unilaterally changing its work 
rules to impose stricter monitoring and discipline procedures for these 
work groups; (b) giving verbal warnings to certain employees pursuant 

to unilateral work rule changes on breaks and stricter monitoring and 
discipline; and (c) intentionally 
impeding the parties from reaching a 
collective-bargaining agreement. 
4 Chairman Liebman would limit the remand to whether labor costs 
were a factor in the decision to cl
ose the Chelmont facility, a matter 
that is encompassed within the Respondent™s exceptions and supporting 

brief.  The Respondent does not excep
t to the judge™s 
finding that it 
offered no evidence at the hearing that the Union could not have of-
fered labor cost concessions that co
uld have affected the Respondent™s 
decision to close the Chelmont facility. 
 EL PASO ELECTRIC CO
.  429
On March 13, 2006, Supervisor Debra Duran unlaw-
fully denied Power™s right to union representation at an 
investigatory interview that culminated in Power™s 2-day 
suspension for losing a radio.
5  On Tuesday April 11, 
Power asked Duran for 2 to 3 hours of leave on Thursday 
April 13 so that he could meet with a Board agent re-
garding the suspension. Duran denied the request, telling 

Power that it was not possible to give him leave since it 
was a holiday workweek,
6 the office was busy and would 
be closed on Friday, and others had already requested 

time off.  Duran testified that she generally requires em-
ployees to schedule time off at least a week in advance 
and that she had previously denied requests for time off 
on short notice.  She admitted that she had granted time 
off on short notice in certain exigent circumstances. 
In determining whether th
e Respondent violated Sec-
tion 8(a)(3) and/or (4) of the Act when Duran denied 
Power™s leave request, the General Counsel bears the 

initial burden of proving, by a preponderance of the evi-
dence, that protected conduct was a motivating factor in 
the employer™s adverse action.
7  The judge fo
und that the 
timing of Duran™s denial of leave, soon after Power™s 
request for union representation and the filing of an un-
fair labor practice charge c
oncerning his suspension, was 
evidence of an unlawful motive
.  The judge further relied 
on what he viewed as Duran™s departure from her prac-
tice of allowing time off in similar circumstances to find 

that Duran™s stated reason 
for denying the leave request 
was pretextual and that the 
denial was in retaliation for 
the charges filed on Power™s behalf by the Union. 
We disagree with the judge™s analysis.  In our view, 
the General Counsel has failed to establish that union 
activity or the resort to th
e Board™s processes was a mo-
tivating factor in the denial of Power™s request.  Al-
though the denial of leave oc
curred shortly after Power™s 
protected activity, the timing 
of Power™s leave request 
effectively determined the timing of Duran™s response.  
Under these circumstances, the probative value of a tem-

poral relationship between the employer™s action and the 
employee™s protected activity is
 diminished.  There is no 
                                                          
 5 In affirming the finding that Dura
n violated Sec. 8(a)(1) by deny-
ing Power his right to union representation at an interview, we rely only 

on the fact that the Respondent had not finalized its disciplinary deci-
sion before the interview.  Supervisor Duran admitted that in the past 
she had been convinced by employees
 at disciplinary hearings not to 
issue discipline, and she gave Power an open-ended invitation to speak, 
which could have had the effect of
 providing evidence to bolster her 
disciplinary decision or to convince her not to impose discipline. 
6 In 2006, Easter Sunday was April 16. 
7 Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 889 (1st Cir. 
1981), cert. denied 455 U.S. 989 (1982), approved in 
NLRB v. Trans-
portation Management Corp.
, 462 U.S. 393, 399Œ403 (1983),  The 
Wright Line
 causation test has been applied to 8(a)(4) claims.  See, e.g., 
American Gardens Management Co.
, 338 NLRB 644, 645 (2002). 
other basis for finding Duran™s reliance on the stated 
reasons for denying the leave request to be pretextual.   
Contrary to the judge™s finding, the General Counsel did 
not show that Duran departed from her past practice and 

thereby treated Power in a di
sparate manner.  Duran tes-
tified that she would grant short notice leave requests in 
exigent circumstances, but th
ere is no evidence that 
Power™s request conveyed to Duran or should have been 
perceived by her as involving any exigency similar to 
those in which she had previously granted leave on short 

notice.  Thus, we decline to
 draw from the factors cited 
by the judge an inference of discriminatory motivation 
sufficient to meet the General Counsel™s initial 
Wright 
Line burden of proving a violation of Section 8(a)(3) or 
(4).  We therefore revers
e the judge and dismiss the 
complaint allegations on this issue. 
With respect to the allega
tions that the Respondent 
violated Section 8(a)(5) of the Act by altering the policy 

for union bulletin boards at Las Cruces facilities, the par-
ties™ 2003Œ2006 collective-bargaining agreement pro-
vided that the Respondent would ﬁfurnish space in con-

venient places in all Depart
ments under this Agreement 
for the use of the Union in placing bulletin boards.  The 
Union shall furnish such bulletin boards and may place 

thereon notices and other matters concerning Union 
business.ﬂ  This agreement was extended to the meter 
readers, collectors, and facilities services employees at 

the existing Las Cruces facility shortly after the Union 
was certified to represent them
.  At some point thereafter, 
the Union and the Respondent 
orally agreed to share 
space evenly on the bulletin 
board at this facility. 
According to the testimony of employee Janet Hall-
sted, when the Respondent™s postings on the bulletin 
board at Las Cruces began overcrowding the Union™s 
space in mid-2006, she asked New Mexico Division Vice 

President for Operations Bob McNeal if the Union could 
post an additional bulletin board there.  McNeal agreed.  
Subsequently, Hallsted asked McNeal if a bulletin board 

could also be posted at the Respondent™s new Solano 
Street office in Las Cruces, where customer service unit 
employees worked.  Again, McNeal agreed.  However, 

on August 2, 2006, Las Cruces Supervisor Duran re-
moved the Las Cruces bulletin board and placed it on 
Hallsted™s chair with a note informing her that the board 

would not be allowed up until a new contract had been 
ratified.  Duran later informed Hallsted that no bulletin 
board was to be posted at the Solano facility. 
The judge dismissed allegations that Duran™s actions 
violated Section 8(a)(5).  He found that McNeal was not 
involved in ongoing negotiations for a new bargaining 

agreement and was not the 
Respondent™s agent for pur-
poses of bargaining.  Since McNeal lacked authority to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  430 
bind the Respondent to an agreement with the Union 
concerning new bulletin boards, the judge concluded that 
Duran™s actions could not have constituted a repudiation 
of any such agreement. 
Contrary to the judge, we find no need to pass on 
whether McNeal had the authority to act as the Respon-
dent™s bargaining agent.  McNeal did not negotiate any 

policy change in his communications with Hallsted.  He 
simply gave permission, consistent with the past practice 
established under the expired 2003Œ2006 contract, to 

provide space for posting bulle
tin boards in departments 
where the Union represented employees.  This practice 
was extended to the newly-organized employees in Las 
Cruces after they voted to join the bargaining unit.  The 
record fails to show that th
e parties™ subsequent space-
sharing arrangement for the bulletin boards in extant fa-
cilities changed past practice by placing an absolute limit 
on the number of bulletin boards available for the Un-

ion™s use.  There was no bulletin board space for the Un-
ion™s notices at the new Solano facility, and the Respon-
dent™s notices had overcrowded the agreed-on shared 

space for the Union™s postings 
at the existing Las Cruces 
facility bulletin board.  In these circumstances, it was 
Duran, not McNeal, who unilaterally changed the exist-

ing bulletin board policy by removing one bulletin board 
and prohibiting the posting of another.  We therefore 
reverse the judge and find that the Respondent violated 

Section 8(a)(5). With respect to the judge™s finding that the Respondent 
violated Section 8(a)(5) by failing to bargain about the 

decision to close its Chelmont customer service facility, 
we find that further analysis is required to resolve this 
complaint allegation.  Prior to the facility™s closing, bar-
gaining unit customer service representatives (CSRs) 
working there handled a variety of walk-in customer ser-

vice matters, including the pro
cessing of payments.  It is 
undisputed that the facility was overcrowded and techno-
logically antiquated.  Afte
r receiving a January 2006 
financial evaluation of options for addressing the facil-
ity™s shortcomings, the Respondent™s officials chose the 
option of closing the facility, subcontracting the cus-

tomer payment function to independent pay stations, and 
transferring all Chelmont CSRs to other facilities where 
they continued to perform other customer service func-

tions.  The Respondent refused to bargain with the Union 
about the decision to close. 
The judge applied the Board™s multistep burden-
shifting test in 
Dubuque Packing Co.
, 303 NLRB 386 
(1991), enfd. 1 F.3d 24 (D.C. Cir. 1993), cert. denied 511 
U.S. 1138 (1994), in determining whether the decision to 

close the Chelmont office was a mandatory subject of 
bargaining.
8  Under this test, the General Counsel must 
initially show that the decision involved a relocation of 
unit work unaccompanied by a basic change in the nature 
of the employer™s operation.  Satisfaction of that burden 

establishes a prima facie case that the relocation decision 
is a mandatory subject of bargaining.  The employer may 
rebut the prima facie case by establishing that the work 
performed at the new locatio
n varies significantly from 
that performed at the old facility, that the work per-
formed at the old facility is to be discontinued entirely 

rather than moved, or that 
the employer™s decision in-
volves a change in the scope and direction of the enter-
prise.  Alternatively, the employer may proffer an af-
firmative defense and ﬁshow by a preponderance of the 
evidence: (1) that labor costs 
(direct and/or indirect) were 
not a factor in the decision
9 or (2) that even if labor costs 
were a factor in the decision, the union could not have 
offered labor cost concessions that could have changed 

the employer™s decision to relocate.ﬂ  
Dubuque Packing
, 303 NLRB at 391. 
The judge correctly found that
 the decision to close the 
Chelmont facility involved a relocation of unit work that 
did not constitute a basic change in the scope and direc-
tion of the Respondent™s business.  However, his further 

analysis of the Respondent™s 
affirmative defenses did not 
adequately detail the evidence relied upon in reaching his 
conclusion that labor costs we
re a factor in the decision 
to relocate.  Moreover, the 
judge did not adequately ex-
plain the basis for his summary conclusion that the Re-
spondent offered no evidence that the Union could not 

have offered labor cost concessions to the Respondent 
that could have changed its 
decision to close and relocate 
the unit work.  We therefore conclude that the judge™s 
                                                          
 8 Even where there is no obligati
on to bargain over the decision, 
there remains a duty to bargain upon request over its effects.  Such 
bargaining, if requested, must oc
cur before the decision is imple-
mented.  See, e.g., 
KIRO, Inc., 317 NLRB 1325, 1327 (1995), citing 
First National Maintenance Corp. v. NLRB
, 452 U.S. 666, 681Œ682 
(1981). We affirm the judge™s find
ing that the Respondent failed to 
meet its obligation to bargain about 
the effects of the decision to close 
the Chelmont facility.  We also affirm the judge™s dismissal of the 
allegation that the closing violated Sec. 8(a)(3).  We find that the Gen-
eral Counsel failed to establish that employees™ union activity was a 

motivating factor in the closure and 
that, in any event, the Respondent 
showed that it would have closed th
e facility for economic reasons even 
in the absence of such activity. 9 Member Schaumber notes that this first factor involves a motiva-
tional test. Dubuque Packing
, supra at 392 (referring to the employer™s 
ﬁmotivation for the relocation decisionﬂ).  He further notes that in ap-

proving the 
Dubuque
 test, the D.C. Circuit explained that this analysis 
will distinguish relocations motivated by labor costs from those moti-
vated by other perceived advantag
es of the new location. Compare,
 303 NLRB at 390 fn. 9 (collecting cases in which the relocation was moti-
vated by labor costs) 
with id. at 390 fn. 10 (collecting cases in which 
the decision was motivated by other factors).  1 F.3d at 30. 
 EL PASO ELECTRIC CO
.  431
decision provides an insufficient basis for determining 
the merits of the Respondent™s defenses.  Accordingly, 
we shall sever and remand this issue to the judge for fur-
ther explanation of the evid
entiary basis, including credi-
bility resolutions, for his finding that the Respondent 
failed to prove that labor costs were not a factor in the 
decision or that, to the extent
 they were a factor, the Un-
ion could not have offered concessions that would have 
changed the decision.  The ju
dge may reopen the record 
upon the request of any party to take additional testi-

mony or receive additiona
l documentary evidence con-
cerning the specified issue.  Parties may file supplemen-
tal briefs with the judge concerning that issue. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and set forth in full below and orders that the 
Respondent, El Paso Electri
c Company., El Paso, Chel-
mont, Fabens, and Van Horn, Texas, and Las Cruces, 
Hatch, and Anthony, New Mexico, its officers, agents, 
successors, and assigns, shall 
1.  Cease and desist from 
(a) Refusing to meet at reasonable times and places 
and bargain in good faith, including bargaining with re-

spect to the effects of the decision to close the Chelmont 
facility, with the International Brotherhood of Electrical 
Workers, Local Union 960, AFLŒCIO as the certified 

collective-bargaining represen
tative of the employees in 
the following unit: 
 Including:
 The employees of El Paso Electric Com-
pany working in the following classifications in the 
Power Supply Operating Departments:
 Janitors, 
Apprentice Operator, Operator, Inside Operator, Senior 
Operator, and Working Supervisor; the employees of 

El Paso Electric Company working in the following 
classifications in the 
Power Supply Division Mainte-
nance Department
: Insulator, Helper, Helper/Appren-
tice, Apprentice Mechanic, Apprentice Electrician, Ap-
prentice Laboratory Technician, Apprentice Instrumen-
tation Technician, Mechanic, Electrician, Laboratory 

Technician, Instrumentation Technician, Electronic 
Specialist, Predictive Maintenance Technician, Work-
ing Supervisor, Vibration Specialist, Level II, Vibration 

Specialist, Level III, and Working Supervisor-
Vibration Specialist; the employees of El Paso Electric 
Company working in the following classifications in 

the 
Transmission and Distribution Division, Distri-
bution Construction, Distribution Operations, 
Transmission Design and Maintenance
:  Helper, 
Helper/Apprentice, Apprentice Lineman, Apprentice 
Cable Splicer, Apprentice Equipment Operator, Line-
man, Cable Splicer, Equipment Operator, and Working 
Supervisor; the employees of El Paso Electric Com-
pany working in the following classifications in the 
Transmission and Distribution Division Meter Test-
ing/Service
: Helper, Helper/Apprentice, Apprentice 
Meter Technician, Meter Technician, Meter Laboratory 
Specialist, Service Worker, Inspector-Wiring and Me-

ter Service Order Worker, and Working Supervisor; the 
employees of El Paso Electric Company working in the 
following classifications in the 
Transmission and Dis-
tribution Division Substation and Relay Depart-
ment
: Helper, Helper/Apprentice, Apprentice Electri-
cian, Apprentice Equipment Operator, Apprentice Re-
lay Technician, Equipment Operator, Electrician, Relay 
Technician, Relay Specialist, and Working Supervisor; 

the employees of El Paso Electric Company working in 
the following classifications in the 
Transmission and 
Distribution Division Communications Department
: Helper, Helper/Apprentice, Apprentice Communica-
tion Technician, Communication Technician, and 
Working Supervisor; the employees of El Paso Electric 

Company working in the following classifications in 
the 
Administrative Division Garage Section
: Janitor, 
Helper, Tool and Material Handler, Senior Tool and 

Material Handler, Apprentice Mechanic, Mechanic, 
Technician, and Working Supervisor;  the following 
employees of El Paso Electric Company working in the 

following classifications in the 
Treasury Services 
Warehouse Section:
 Fuel Handler, Warehouse Helper, 
Tool and Material Handler, Senior Tool and Material 

Handler, Material Handler, Senior Material Handler, 
Material Truck Operator, Working Supervisor, and 
Working Supervisor-Power Supply; and 
Miscellane-
ous: Laborer (Temporary), and Laborer (After 1 Year) 
employees; all full-time and regular part-time Meter 

Readers, and Collectors, Technician-Sr. Electri-
cal/Technician-Sr. HVAC/Technician-Jr. Electrical/ 
Technician-Sr. Maintenance/Technician-Maintenance 

/Clerk-Facilities Services 
VI; and all full-time and 
regular part-time Customer Service Representatives I, 
II, III and Customer Service-Clerk-Telephone Center 

employees employed by the El Paso Electric Company 
at the telephone center at 100 N. Stanton, El Paso, 
Texas, and the outlying offices including Chelmont, 

Fabens and Van Horn, Texas, and Anthony, Hatch, and 
Las Cruces, New Mexico. 
 Excluding:
  All other employees, office clerical em-
ployees, dispatchers, professional employees, guards 
and supervisors as defined in the Act. 
 (b) Refusing to furnish information requested by the 
Union that is necessary and relevant to the Union™s per-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  432 
formance of its duties as th
e collective-bargaining repre-
sentative of the unit employees. 
(c) Changing terms and conditions of employment of 
unit employees without notice to or bargaining with the 

Union by: 
(i) Changing its policy concerning when meter readers 
may take break and lunchtimes. 
(ii) More strictly enforcin
g its tardiness and absentee 
policy. 
(iii) Changing the access of 
employees to its telecom-
munications resources in order to conduct union busi-
ness. (iv) Changing the manner of informing the Union of 
employee disciplinary meetings. 
(v) Changing its policy concerning CSRs working on 
coworkers™ accounts. 
(vi) Issuing performance improvement plans to more 
strictly enforce its changed policy regarding tardiness 

and absenteeism. 
(vii) Issuing discipline to employees to enforce its 
changed policy regarding working on coworkers™ ac-

counts. (viii) Changing its boot allowance policy for meter 
readers and collectors. 
(ix) Discharging employees pursuant to its changed 
policy concerning when meter readers may take breaks 
and lunch periods. 
(x) Removing or prohibiting the posting of bulletin 
boards contrary to its past practice of providing bulletin 
board space for the Union™s use at its Las Cruces, New 

Mexico facilities. 
(d) Issuing unfavorable performance appraisals, deny-
ing raises and bonuses, or otherwise discriminating 
against employees for engaging in protected concerted 
activity or supporting the Union. 
(e) Denying the right of employees to be represented 
by the Union in investigator
y meetings that can reasona-
bly lead to discipline. 
(f) Maintaining a rule prohibiting employees from en-
gaging in union activities on company time. 
(g) Threatening employees w
ith more onerous working 
conditions or discharge as a means of enforcing unilater-
ally imposed rules changes dealing with absences and 
tardiness. 
(h) Threatening employees with discipline for using 
company telecommunications 
resources for union activi-
ties. (i) Engaging in surveillance of employees™ union ac-
tivities. 
(j) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Meet and bargain, including bargaining with re-
spect to the effects of the decision to close the Chelmont 

facility,  at reasonable times and places with International 
Brotherhood of Electrical 
Workers, Local Union 960, 
AFLŒCIO as the exclusive collective-bargaining repre-

sentative of the employees in the above-mentioned unit. 
(b) If requested by the Union, rescind any unlawful 
changes made in terms and conditions of employment, 

noted above, and reduce to writing and sign any agree-
ment reached with the Union concerning these terms and 
conditions of employment. 
(c) Within 14 days from the date of this Order, offer 
Mario Navarro full reinstatement to his former job or, if 

that job no longer exists, to a substantially equivalent 
position, without prejudice to his seniority or any other 
rights or privileges previously enjoyed. 
(d) Make Mario Navarro, Sira Fanely, Mary Perryman, 
and Delma Gonzales whole for any loss of earnings and 
other benefits suffered as a result of the discrimination 

against them in the manner set forth in the remedy sec-
tion of the judge™s decision. 
(e) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful discharge of 
Mario Navarro and within 3 days thereafter notify him in 
writing that this has been done and that the discharge will 

not be used against him in any way. 
(f) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful discipline of 

Mary Perryman, Maria Davila, and Delma Gonzales 
dated February 20, 2006; the February 2006 performance 
improvement plans of Antonya Watson, Delma Garcia, 
Lucy Flores, Pat Cruz, and Stephanie Alarcon; the De-
cember 17, 2004 appraisal of Sira Fanely; and the July 

2005 midyear appraisal of 
Felipe Salazar and within 3 
days thereafter notify the empl
oyees in writing that this 
has been done and that the discipline, performance im-

provement plans, and appraisals will not be used against 
them in any way. 
(g) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment record
s, timecards, personnel re-
cords and papers, and all other records, including an elec-
tronic copy of such records 
if stored in electronic form, 
necessary to analyze the amou
nt of back pay due under 
the terms of this Order. 
(h) Within 14 days after service by the Region, post at 
its Texas and New Mexico facilities copies of the at-
 EL PASO ELECTRIC CO
.  433
tached notice marked ﬁAppendixﬂ
10 in both English and 
Spanish. Copies of the notice, on forms provided by the 
Regional Director for Region 28, after being signed by 
the Respondent™s authorized representative, shall be 

posted by the Respondent immediately upon receipt and 
maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 

are customarily posted. Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material. In the 

event that, during the pendenc
y of these proceedings, 
the Respondent has gone out of business or closed any of 
the facilities involved in th
ese proceedings, the Respon-
dent shall duplicate and mail, at its own expense, a copy 
of the notice to all curren
t employees and former em-
ployees employed by the Re
spondent at any time since 
August 3, 2004. 
(i) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 

comply. 
IT IS FURTHER ORDERED
 that the complaint allegation 
that the Respondent violated Section 8(a)(5) and (1) of 

the Act by failing and refusing to bargain with the Union 
about the decision to close the Chelmont, New Mexico 
facility and to transfer Chelmont employees to other fa-

cilities is severed and remanded to an administrative law 
judge for further appropriate action consistent with this 
decision. IT IS FURTHER ORDERED
 that the judge shall prepare 
and serve on the parties a su
pplemental decision, after 
which the provisions of Section 102.46 of the Board™s 
Rules and Regulations shall be applicable. 
IT IS FURTHER ORDERED 
that the second consolidated 
complaint and the August 24, 2006 complaint are dis-
missed insofar as they allege violations of the Act not 
specifically found. APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
                                                          
 10 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ Shall Read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT 
refuse to meet at reasonable times and 
places and bargain in good faith, including bargaining 
with respect to the effects of
 the decision to close the 
Chelmont facility, with International Brotherhood of 
Electrical Workers, Local 
Union 960, AFLŒCIO (the 
Union), as your certified collective-bargaining represen-

tative in the following bargaining unit (the unit): 
 Including:
 The employees of El Paso Electric Com-
pany working in the following classifications in the 
Power Supply Operating Departments:
 Janitors, 
Apprentice Operator, Operator, Inside Operator, Senior 

Operator, and Working Supervisor; the employees of 
El Paso Electric Company working in the following 
classifications in the 
Power Supply Division Mainte-
nance Department
: Insulator, Helper, Helper/Appren-
tice, Apprentice Mechanic, Apprentice Electrician, Ap-
prentice Laboratory Technician, Apprentice Instrumen-

tation Technician, Mechanic, Electrician, Laboratory 
Technician, Instrumentation Technician, Electronic 
Specialist, Predictive Maintenance Technician, Work-

ing Supervisor, Vibration Specialist, Level II, Vibration 
Specialist, Level III, and Working Supervisor-
Vibration Specialist; the employees of El Paso Electric 
Company working in the following classifications in 
the 
Transmission and Distribution Division, Distri-
bution Construction, Distribution Operations, 
Transmission Design and Maintenance
:  Helper, 
Helper/Apprentice, Apprentice Lineman, Apprentice 

Cable Splicer, Apprentice Equipment Operator, Line-
man, Cable Splicer, Equipment Operator, and Working 
Supervisor; the employees of El Paso Electric Com-

pany working in the following classifications in the 
Transmission and Distribution Division Meter Test-
ing/Service
: Helper, Helper/Apprentice, Apprentice 
Meter Technician, Meter Technician, Meter Laboratory 
Specialist, Service Worker, Inspector-Wiring and Me-
ter Service Order Worker, and Working Supervisor; the 

employees of El Paso Electric Company working in the 
following classifications in the 
Transmission and Dis-
tribution Division Substation and Relay Depart-
ment
: Helper, Helper/Apprentice, Apprentice Electri-
cian, Apprentice Equipment Operator, Apprentice Re-
lay Technician, Equipment Operator, Electrician, Relay 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  434 
Technician, Relay Specialist, and Working Supervisor; 
the employees of El Paso Electric Company working in 
the following classifications in the 
Transmission and 
Distribution Division Communications Department
: Helper, Helper/Apprentice, Apprentice Communica-
tion Technician, Communication Technician, and 
Working Supervisor; the employees of El Paso Electric 

Company working in the following classifications in 
the 
Administrative Division Garage Section
: Janitor, 
Helper, Tool and Material Handler, Senior Tool and 

Material Handler, Apprentice Mechanic, Mechanic, 
Technician, and Working Supervisor;  the following 
employees of El Paso Electric Company working in the 
following classifications in the 
Treasury Services 
Warehouse Section:
 Fuel Handler, Warehouse Helper, 
Tool and Material Handler, Senior Tool and Material 
Handler, Material Handler, Senior Material Handler, 
Material Truck Operator, Working Supervisor, and 

Working Supervisor-Power Supply; and 
Miscellane-
ous: Laborer (Temporary), and Laborer(After 1 Year) 
employees; all full-time and regular part-time Meter 

Readers, and Collectors, Technician-Sr. Electri-
cal/Technician-Sr. HVAC/Technician-Jr. Electri-
cal/Technician-Sr. Maintenance/Technician-Mainten-

ance/Clerk-Facilities Services VI; and all full-time and 
regular part-time Customer Service Representatives I, 
II, III and Customer Service-Clerk-Telephone Center 

employees employed by the El Paso Electric Company 
at the telephone center at 100 N. Stanton, El Paso, 
Texas, and the outlying offices including Chelmont, 

Fabens and Van Horn, Texas, and Anthony, Hatch, and 
Las Cruces, New Mexico. 
 Excluding:
  All other employees, office clerical em-
ployees, dispatchers, professional employees, guards 

and supervisors as defined in the Act. 
 WE WILL NOT 
refuse to provide information requested 
by the Union that is relevant and necessary to the Un-
ion™s performance of its duties as your collective-
bargaining representative. 
WE WILL NOT 
change your terms and conditions of 
employment without notice to or bargaining with the 
Union by: 
(1) Changing our policy concerning when meter read-
ers may take break and lunchtimes. 
(2) More strictly enforcing our tardiness and absentee 
policy. 
(3) Changing your access to
 our telecommunications 
resources in order to conduct union business. 
(4) Changing our manner of informing the Union of 
employee disciplinary meetings. 
(5) Changing our policy concerning CSRs working on 
coworkers™ accounts. 
(6) Issuing performance improvement plans to more 
strictly enforce our changed tardiness and absentee pol-
icy. (7) Issuing discipline to employees to enforce our 
changed policy regarding CSRs working on coworkers™ 
accounts. (8) Changing our boot allowance policy for meter 
readers and collectors. 
(9) Discharging employees pursuant to our changed 
policy concerning when meter readers may take break 
and lunchtimes. 
(10) Removing or prohibiting the posting of bulletin 
boards contrary to our past practice of providing bulletin 
board space for the Union™s use at our Las Cruces, New 
Mexico facilities. 
WE WILL NOT 
issue unfavorable performance apprais-
als, deny raises, bonuses, or otherwise discriminate 
against you for engaging in 
protected-concerted activity 
or supporting the Union. 
WE WILL NOT 
deny your right to a union representative 
at an investigatory meeting that could reasonably lead to 

discipline. 
WE WILL NOT 
maintain a rule prohibiting you from en-
gaging in union activities on company time. 
WE WILL NOT 
threaten you with more onerous working 
conditions or discharge you as a means of enforcing uni-
laterally imposed rules or changes dealing with absences 
and tardiness.
 WE WILL NOT 
threaten you with discipline for using 
company telecommunications resources to conduct union 
activities.
 WE WILL NOT 
engage in surveillance of your union
 ac-tivities. 
WE WILL NOT 
in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
set forth above. 
WE WILL meet at reasonable times and places and bar-
gain in good faith, including with respect to the effects of 

the decision to close the Chel
mont facility, with the Un-
ion as your designated collective-bargaining representa-
tive for the unit described above. 
 EL PASO ELECTRIC CO
.  435
WE WILL upon request from the Union, rescind any 
unlawful changes we made in your terms and conditions 
of employment after March 2005, noted above, and re-
duce to writing and sign any agreement reached with the 

Union concerning these terms and conditions of em-
ployment.  
WE WILL, within 14 days from the date of the Board™s 
Order, offer Mario Navarro to full reinstatement to his 
former job or, if that job no
 longer exists, to a substan-
tially equivalent position, without prejudice to his senior-

ity or any other rights or privileges previously enjoyed. 
WE WILL make Mary Perryman, Mario Navarro, 
Delma Gonzales, and Sira Fanely whole for any loss of 
wages and benefits, with intere
st, that they suffered as a 
result of their discharge, suspension, unfavorable ap-

praisal, or any other unlawful action taken against them. 
WE WILL
, within 14 days from the date of this order, 
remove from our files any reference to the unlawful dis-

charge of Mario Navarro; the suspensions of  Mary 
Perryman and Delma Gonzales; the warning to Maria 
Davila; the performance improvement plans of Antonya 

Watson, Delma Garcia, Lucy Flores, Pat Cruz, Stephanie 
Alarcon, and Mary Perryman; and the unfavorable per-
formance appraisals of Sira
 Fanely and Felipe Salazar; 
and WE WILL
, within 3 days ther
eafter, notify each of 
them in writing that this has been done and that the
 dis-
charge, suspension, warning, performance improvement 

plans, and unfavorable performance appraisals will not 
be used against them in any way. 
 EL PASO ELECTRIC 
COMPANY  Mara Louise Anzalone, Esq., 
for the General Counsel.
 Jarrett R. Andrews 
and Daniel C. Dargene, Esqs. (Winstead, 
Sechrest & Minick), 
of  Dallas, Texas, and
 Sylvia Porter, 
Esq., 
of El Paso, Texas, for the 
Respondent El Paso Electric 
Company. 
Duane R. Nordick, Internati
onal Representative  I.B.E.W., 
of 
Wichita, Kansas, for the Charging Party. 
DECISION STATEMENT OF THE 
CASE JOHN J. MCCARRICK, Administrative Law Judge.  This case 
was tried in El Paso, Texa
s, on August 23Œ25, August 29Œ
September 1, and September 19Œ21,
 2006. The charge was filed 
February 2, 2002, the complaint was issued May 31, 2006, and 
was further consolidated under 
a second consolidated complaint 
and notice of hearing issued on August 24, 2006, by the Re-
gional Director for Region 28. 
The second consolidated complaint
1 alleges that El Paso 
Electric Company (Respondent) violated Section 8(a)(1) of the 
National Labor Relations
 Act (the Act) by denigrating Interna-
tional Brotherhood of Electrical Workers, Local Union 960, 
AFLŒCIO (the Union), by maintaining an overly-broad no-
solicitation rule; by threatening employees not to use company 
telecommunications resources for union activities; by threaten-
ing employees for continuing to 
engage in union activity; for 
engaging in surveillance of and creating the impression of en-
gaging in surveillance of union 
activities; by threatening em-
ployees with more onerous working conditions or discharge 
because of their union activities; by denying an employee™s 
request for union representation; 
by threatening employees with 
a refusal to bargain or delayed bargaining if the Union pursued 
charges with the Board; by telling employees it was futile to 
select the Union as their bargaining representative or to attempt 
to bargain because the Union filed charges with the Board; and 
by threatening employees it would delay bargaining if the Un-
ion maintained its demand to bargain in the unit of meter read-
ers, collectors, and facilities employees group. 
The second consolidated complaint (the complaint) alleges 
Respondent violated Section 8(a
)(3) of the Act by issuing em-
ployee Fanely an unsatisfactory 
appraisal; by denying Fanely a 
raise and a bonus; by issuing employee Felipe Salazar a poor 
evaluation; by closing its Chelmont facility; and by denying 
leave to employee Powers. 
The complaint alleges Respondent violated Section 8(a)(4) 
of the Act by issuing employee Fanely an unsatisfactory ap-
praisal; by denying Fanely a raise and a bonus; and by denying 
leave to employee Powers. 
The complaint further alleges 
Respondent violated Section 
8(a)(5) of the Act by numerous 
unilateral changes to employ-
ees™ working conditions without 
notice to or bargaining with 
the Union, by refusing to meet 
and bargain at reasonable times 
with the Union, by issuing discipline to employees pursuant to 
the unilateral changes in work
ing conditions, by refusing to 
                                                          
 1 At the outset of the hearing, counsel for the General Counsel made 
a motion to amend the second consol
idated complaint by replacing par. 
9 with language that states: Res
pondent engaged in the conduct de-
scribed above in par. 8(c), because
 Power requested leave for the pur-
pose of meeting with a Board agent 
to give testimony in support of the 
Union™s charge in Case 28ŒCAŒ20695.
  Par. 10(u) of the second con-
solidated complaint was amended to 
allege that pursuant to Respon-
dent™s conduct in subpar. 10(m) on 
various dates within the 6-month 
period prior to March 7, 2006, Respondent issued performance im-
provement plans to employee Pat Cr
uz and other unknown employees.  
The proposed amendment deleted the 
allegation that Respondent issued 
a performance improvement plan to
 employee Jackie Small. Par. 13 
was replaced with language that alleges: By the conduct described 

above in pars. 8(c) and 9, the 
Respondent has been discriminating 
against employees for filing charges or giving testimony under the Act 
in violation of Sec. 8(a)(1) and (4) of
 the Act.  See GC Exh. 1(ttt).  The 
amendment was granted.  Respondent
 denied the allegations of the 
second consolidated complaint as amended. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  436 
furnish the Union upon request in
formation necessary and rele-
vant to its duty as collective-bargaining representative.
2 Respondent filed a timely answer
 to the second consolidated 
complaint stating it had committed no wrongdoing. 
In the complaint issued by the Regional Director on August 
24, 2006, it is alleged Respondent 
violated Section 8(a)(1), (3), 
and (5) of the Act by discha
rging employee Mario Navarro
3 and 8(a)(5) of the Act by unilaterally changing employees™ 
terms and conditions of employme
nt without notice to or bar-
gaining with the Union, by insi
sting on proposals to impede the 
parties from reaching agreement, and by reneging on an agree-
ment regarding a union bulletin board
 at its Las Cruces facility.  
Respondent filed a tim
ely answer denying it had violated the 
Act. 
FINDINGS OF FACT
 Upon the entire record herein, including the briefs from the 
General Counsel4 and Respondent, I make the following 
I.  JURISDICTION
 Respondent admitted it is a Texa
s corporation, with offices 
and places of business located 
in El Paso, Chelmont, Fabens, 
and Van Horn, Texas, and in La
s Cruces, Hatch, and Anthony, 
New Mexico, where it is engaged in the generation, transmis-
sion, and distribution of electricity
 in the States of New Mexico 
and Texas.  Annually, Respondent in the course of its business 
operations derived gross reve
nues in excess of $250,000 and 
purchased and received at its Te
xas facilities goods valued in 
excess of $50,000 directly from 
points located outside the State 
of Texas. 
Based upon the above, Respondent is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
II.  LABOR ORGANIZATION
 Respondent admitted and I find that the Union is a labor or-
ganization within the meaning of Section 2(5) of the Act. 
III.  THE PROCEDURAL HISTORY
 On August 1, 2005, the Regional
 Director approved a settle-
ment agreement in Cases 28ŒCAŒ20136, 28ŒCAŒ20141, and 
28ŒCAŒ20265 and on February 21, 2006, approved a settle-
ment agreement in Case 28ŒCAŒ20464.
5 On May 26, 2006, the Regional Director issued an Order set-
ting aside and vacating informal settlement agreements
6 in 
                                                          
 2 At the hearing on September 20, 2006, counsel for the General 
Counsel moved to amend the second consolidated complaint at par. 
10(y) to add that the information 
the Union requested from Respondent 
as set forth in par. 10(w) was furnished by Respondent to the Union on 

June 20 and August 2, 2006.  The motion was granted. 
3 At the hearing on September 19, 2006, counsel for the General 
Counsel moved to amend the complaint to withdraw the August 24, 
2006 complaint allegations that Re
spondent discharged Navarro in 
violation of Sec. 8(a)(3) of th
e Act.  The motion was granted. 
4 After the hearing closed counsel for the General Counsel filed a 
motion to correct the record.  No 
opposition to the motion was filed and 
good cause appearing, the motion is granted. 
5 GC Exhs. 2 and 3. 
6 GC Exh. 1(ddd). 
Cases 28ŒCAŒ20136, 28ŒCAŒ20141, 28ŒCAŒ20265, and 28Œ
CAŒ20464 and on May 31, 2006, issued the second consoli-
dated complaint in Cases 28ŒCAŒ 20136, 28ŒCAŒ20141, 28Œ
CAŒ20265, 28ŒCAŒ20464, 28ŒCAŒ20695, 28ŒCAŒ20765, and 
28ŒCAŒ20766.  On July 24, 2006, Respondent filed a motion 
for reinstatement of settlement agreements and dismissal of 
presettlement cases
7 with the Board. The General Counsel filed 
its opposition.
8  On August 22, 2006, the Board issued its Or-
der9 denying Respondent™s motion stating that the motion 
should be appropriately heard 
before an administrative law 
judge. On the first day of the hearing herein, Respondent renewed 
its motion for reinstatement of settlement agreements and dis-
missal of presettlement cases.  Having considered the argu-
ments of the parties together with their written motions, I de-
nied Respondent™s motion finding there was evidence of a fail-
ure to comply with the settlemen
t agreements in that the new 
charges involved similar allegati
ons to the conduct that was the 
subject of the settlement agreements.  
Scripps Memorial Hospi-
tal Encinitas
, 347 NLRB 52 (2006). 
After 1 day of hearing on August 24, 2006, the Regional Di-
rector issued a complaint in Cases 28ŒCAŒ20934 and 28ŒCAŒ
20953 and on the same date counsel for the General Counsel 
filed a motion to consolidate cases
 for hearing.   On August 29, 
2006, Respondent filed its resp
onse.  On August 29, 2006, I 
granted counsel for the General Counsel™s motion to consoli-
date cases. 
On September 15, 2006, after 7 out of 10 days of hearing had 
taken place, the Regional Director issued a complaint in Case 
28ŒCAŒ20979 alleging Respondent had violated Section 
8(a)(1), (3), and (5) of the Act by threatening employees with 
loss of work if the Union did not acquiesce to its bargaining 
demands and  by changing work
 rules, canceling employees™ 
time off, and requiring employees to work overtime.  At the 
hearing on September 19, 2006, the day Respondent com-
menced its case-in-chief, counsel for the General Counsel 

moved to consolidate the complaint in Case 28ŒCAŒ20979 
with the extant consolidated 
cases.  On September 21, 2006, 
Respondent filed its re
sponse.  After consid
ering the arguments 
of the parties, I denied General Counsel™s motion finding under 
U-Haul of Nevada, Inc
., 345 NLRB 1301 (2005), that the Gen-
eral Counsel would not be prec
luded from litigating the issues 
contained in the complaint in Case 28ŒCAŒ20979 since the 
same facts and charges in the instant case would not be reliti-
gated and that a substantial delay 
in this case would result if the 
new case was consolidated, resulting in prejudice to the parties. 
IV.  THE ALLEGED UNFAIR LABOR PRACTICES
 A.  The Facts 
1.  Respondent™s organizati
on and bargaining history 
Respondent is a public utility 
engaged in the generation, 
transmission, and distribution of 
electricity in west Texas and 
southern New Mexico.  It has facilities located in El Paso, in-
                                                          
 7 GC Exh. 1(lll). 
8 GC Exh. 1(vvv). 
9 GC Exh. 1(xxx). 
 EL PASO ELECTRIC CO
.  437
cluding its Chelmont, and downtown Call Center. There are 
additional offices in Fabens and Van Horn, Texas, as well as 
Anthony, Hatch, and Las Cruc
es, New Mexico.  Respondent™s 
executives include: President and CEO Gary Hedrick (Hed-
rick), Chief Operating Officer Fr
ank Bates (Bates), Vice Presi-
dent of Customer Services Ke
rry Lore (Lore), and Assistant 
General Counsel and member of its bargaining committee Syl-
via Porter (Porter). Respondent™s management team 
includes: Director of Sup-
ply Chain Management and the chairman of its bargaining 
committee Paul Garcia (P. Garcia), Director Customer Service 
Representatives Judy Kummrow (Kummrow), Operations Su-
pervisor at the Newman Power Plant William Westfall 
(Westfall), and Labor Relations
 Specialists Manny Hernandez 
(Hernandez) and Marcello Rios (Rios). 
Directing Respondent™s El Paso Call Center customer service 
representatives (CSR) is E
duardo Valdez (Valdez), Respon-
dent™s El Paso Call Center 
manager and Elizabeth Carrasco 
(Carrasco), and Respondent™s El 
Paso Call Center supervisor. 
Respondent™s CSR employees at
 its outlying offices in 
Texas, including Chelmont, Fabens, and Van Horn; and in New 
Mexico, including Anthony, Hatc
h, and Las Cruces, were su-
pervised by Respondent™s custom
er service representative su-
pervisor, Rose Lowe (Lowe). 
 Respondent™s Chelmont CSR 
team leader was Yvonne 
Garcia (Y. Garcia). 
Jeff Izes (Izes) operated Izes
 Consulting Solutions, a con-
sultant to Respondent at its Ca
ll Center and outlying CSR of-
fices. 
Directing Respondent™s meter 
reading and collections de-
partment employees 
were Respondent™s meter reader and col-
lections manager, John Robinett
e (Robinette), Respondent™s El 
Paso meter reading supervisor, 
Gregory Gonzales (Gonzales), 
Respondent™s El Paso collecti
ons supervisor, Oscar Coral 
(Coral), and Respondent™s La
s Cruces, New Mexico meter 
reading and collections superv
isor, Debbie Duran (Duran). 
It was stipulated at hearing that at all times material herein 
all of the above-named individual
s were either supervisors or 
agents of Respondent, within the meaning of the Act. 
a. The historical unit 
Since 1944, the Union has been the exclusive collective-
bargaining representative of about 300 of Respondent™s line-
men and other employees who work in its power plants and 
substations10 (the historical unit).  Respondent and the Union 
have been parties to a series of collective-bargaining agree-
ments covering the historical unit,
 the most recent of which is 
effective from June 16, 2003, to June 15, 2006.
11 b.  The meter reading and collections department 
On October 2 and 3, 2003, a ma
jority of Respondent™s ap-
proximately 75 employees in the 
meter reading and collections 
departments in Case 16ŒRCŒ10523 including: all full-time and 
regular part-time meter readers and collectors, excluding all 
employees in facilities services, dispatchers, guards, supervi-
sors, professional employees, a
nd all others employees as de-
                                                          
 10 See GC Exh. 1(fff) at pp. 7Œ8 for a more detailed listing of em-
ployees included in the historical bargaining unit. 
11 GC Exh. 74. 
fined in the Act (the meter reader and collector work group), in 
a self-determination election, 
designated the Union as their 
representative for collective bargaining and further selected to 
be included for the purposes of representation in the historical 
unit.  On October 14, 2003, the Union was certified as the ex-
clusive collective-bargaining representative of employees in the 
meter reader and collector work group, included in the histori-
cal unit. c.  The facilities services department 
On October 16, 2003, a majority
 of Respondent™s seven em-
ployees in Respondent™s 
facilities services 
department in Case 
16ŒRCŒ10525, including: technician
-Sr.; electrical/technician-
Sr.; HVAC/technician-Jr.; electr
ical/technician-Sr.; mainte-
nance/technician-maintenance/clerk-facilities services VI. Ex-
cluding all office clerical, guar
ds, professional employees, and 
supervisors as defined in the Ac
t (the facilities work group), in 
a self-determination election, 
designated the Union as their 
representative for collective ba
rgaining with Respondent and 
further selected to be included
 for the purposes of representa-
tion in the historical unit.  On
 October 24, 2003, the Union was 
certified as the exclusive collective-bargaining representative of 
employees in the faci
lities work group who chose to be in-
cluded in the historical unit. 
d.  The customer service department 
Lowe supervised the CSRs 
at Respondent™s Chelmont, 
Fabens, and Van Horn, Texas, as 
well as the Anthony, Hatch, 
and Las Cruces, New Mexico offices.  The CSRs handled cus-
tomer payments, new service re
quests and cancellations of 
service, as well as customer complaints.  Customers may come 
to the outlying offices in person or make service requests by 
telephone. Respondent™s downtown El Paso Call Center CSRs are man-
aged by Valdez and Carrasco reports to Valdez.  The Call Cen-
ter CSRs handle customer request
s to start and stop service as 
well as customer complaints.  They also service customer ac-
counts. On August 20, 2004, a majori
ty of Respondent™s 66 CSR 
employees in Case 16ŒRCŒ10572,
 including: all full-time and 
regular part-time customer servic
e representatives I, II, III, and 
customer service-clerk-telephon
e center employees, employed 
by the Respondent at the telephone center at 100 N. Stanton, El 
Paso, Texas, and the outlying 
offices including Chelmont, 
Fabens, and Van Horn, Texas, 
and Anthony, Hatch, and Las 
Cruces, New Mexico; but excluding all office clerical employ-
ees, professional employees, guar
ds, and supervisors, as de-
fined in the Act, and all other employees (the CSR work 
group), in a self-determination election, designated the Union 

as their representative for collective bargaining with Respon-
dent and further selected to be included for the purposes of 
representation in the historical unit.  On August 30, 2004, the 
Union was certified as the exclusive collective-bargaining rep-
resentative of employees in the CSR work group who chose to 
be included in the historical unit.
12                                                           
 12 While the original certification of
 representative forms, GCl Exhs. 
38, 39, and 43, do not reflect that 
Respondent™s employees in the vari-
ous work groups elected to be included in the historic unit, the election 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  438 
At all times material, the parties stipulated and I find that the 
following employees of Respondent constitute a unit appropri-
ate for collective bargaining within
 the meaning of Section 9(b) 
of the Act:  Including:
 The employees of El Paso Electric Company 
working in the following classifications in the 
Power Supply 
Operating Departments:
 Janitors, Apprentice Operator, Op-
erator, Inside Operator, Senior Operator, and Working Super-
visor; the employees of El Paso
 Electric Company working in 
the following classi
fications in the 
Power Supply Division 
Maintenance Department
: Insulator, Helper, Helper/Ap-
prentice, Apprentice Mechanic
, Apprentice Electrician, Ap-
prentice Laboratory Technician
, Apprentice Instrumentation 
Technician, Mechanic, Electrician, Laboratory Technician, 
Instrumentation Technician, Electronic Specialist, Predictive 
Maintenance Technician, Working Supervisor, Vibration 
Specialist, Level II, Vibration Specialist, Level III, and Work-
ing Supervisor-Vibration Specialist; the employees of El Paso 
Electric Company working in the following classifications in 
the 
Transmission and Distribut
ion Division, Distribution 
Construction, Distribution Op
erations, Transmission De-
sign and Maintenance
:  Helper, Helper/Apprentice, Appren-
tice Lineman, Apprentice Cable Splicer, Apprentice Equip-
ment Operator, Lineman, Cable Splicer, Equipment Operator, 
and Working Supervisor; the employees of El Paso Electric 
Company working in the following classifications in the 
Transmission and Distribut
ion Division Meter Test-
ing/Service
: Helper, Helper/Apprentice, Apprentice Meter 
Technician, Meter Technician, Meter Laboratory Specialist, 
Service Worker, Inspector-Wiring and Meter Service Order 
Worker, and Working Supervisor; the employees of El Paso 
Electric Company working in the following classifications in 
the 
Transmission and Distribu
tion Division Substation 
and Relay Department
: Helper, Helper/Apprentice, Appren-
tice Electrician, Apprentice Equipment Operator, Apprentice 
Relay Technician, Equipment Operator, Electrician, Relay 
Technician, Relay Specialist, and Working Supervisor; the 
employees of El Paso Electri
c Company working in the fol-
lowing classifications in the 
Transmission and Distribution 
Division Communications Department
: Helper, Helper/Ap-
prentice, Apprentice Communi
cation Technician, Communi-
cation Technician, and Working Supervisor; the employees of 
El Paso Electric Company working in the following classifi-
cations in the 
Administrative Division Garage Section
: Janitor, Helper, Tool and Material Handler, Senior Tool and 
Material Handler, Apprentice Mechanic, Mechanic, Techni-
                                                                                            
 agreements, GC Exhs. 37 and 42, 
and the Supplemental Decision and 
Direction of Election issued by th
e Regional Director for Region 16, 
GC Exh. 46, leave no room for doubt
 that Respondent was well aware 
that its employees in the above work groups elected to be included in 
the historic unit.  Moreover the orig
inal certification of representative 
forms for the meter readers and collectors was corrected on April 8, 
2004, in GC Exhs. 38 and 39 and the original certification of represen-
tative for the facilities services work group was corrected on April 14, 

2004, in GC Exh. 45 to reflect the inclusion of those employees in the 
historical unit.  The certification 
of representative for the customer 
service employees in GC Exh. 47 dated August 30, 2004, at all times 

reflected the inclusion of those em
ployees in the historical unit. 
cian, and Working Supervisor; the following employees of El 
Paso Electric Company working in the following classifica-
tions in the 
Treasury Services Warehouse Section:
 Fuel 
Handler, Warehouse Helper, Tool and Material Handler, Sen-
ior Tool and Material Handler, Material Handler, Senior Ma-
terial Handler, Material Truck Operator, Working Supervisor, 
and Working Supervisor-Power Supply; and 
Miscellaneous
: Laborer (Temporary), and Labore
r (After 1 Year) employees; 
all full-time and regular part-time Meter Readers, and Collec-
tors, Technician-Sr. Electrical/Technician-Sr. HVAC/Techni-
cian-Jr. Electrical/Technician-Sr. Maintenance/Technician-
Maintenance/Clerk-Facilities Services VI; and all full-time 
and regular part-time Customer Service Representatives I, II, 
III and Customer Service-Clerk-Telephone Center employees 
employed by the El Paso Electric Company at the telephone 
center at 100 N. Stanton, El Paso, Texas, and the outlying of-
fices including Chelmont, Fabens and Van Horn, Texas, and 
Anthony, Hatch, and Las Cruces, New Mexico. 
 Excluding:
  All other employees, office clerical employees, 
dispatchers, professional employees, guards and supervisors 
as defined in the Act. 
 Felipe Salazar (Salazar), Respondent™s laboratory technician 
at the Newman Power Plant, has been the Union™s business 

representative and chief officer of Local 960 for the past 10 
years. 
2.  The alleged 8(a)(1) conduct 
a.  Second consolidated complaint paragraph 6(a) 
(1)  The no-solicitation rule 
The June 16, 2003, to June 15, 2006 collective-bargaining 
agreement between Respondent a
nd the Union provides at arti-
cle II, section 5, the following: 
 Section 5. No Solicitation on Company Time 
 Neither the Union, its agents no
r any of its members shall so-
licit employees for Union membership, collect dues or engage 

in other Union activities on Company time, unless specifically 
authorized in advance by the immediate Supervisor. 
 While Labor Relations Specialist Hernandez initially ex-
plained that the term ﬁCompany timeﬂ meant other than lunch 
or breaktime, he later expanded the definition to include any 
time the employee is at work.  
Respondent™s chief negotiator, 
Paul Garcia, admitted that Resp
ondent permitted employees to 
conduct blood drives, to sell raffle tickets, to promote golf 
tournaments, to have 
bake sales, and to promote an American 
Heart Association Walk during working hours. 
(2)  Analysis 
Solicitation by employees ma
y be prohibited only during 
working time.  
Valmont Industries v. NLRB
, 244 F.3d 454 (5th Cir. 2001); 
Johnson Technology, Inc.,
 345 NLRB 762 (2005); 
Wexler Meat Co
., 331 NLRB 240 (2000). 
The above contract provision is 
so broad that it encompasses 
both time when employees are on the clock and employees™ 
own time.  That this no-solicitation clause is part of a collec-
tive-bargaining agreement is of no effect since the parties can-
 EL PASO ELECTRIC CO
.  439
not agree to waive employees™ rights under Section 7 of the 
Act.  
NLRB v. Magnavox of Tennessee
, 415 U.S. 322 (1974).   
Further, Respondent™s contentio
n that this provision was never 
enforced is belied by Hernande
z™ definition of ﬁcompany timeﬂ 
as extending to any time employees were at work. I find that 
the no-solicitation clause cited above
 violates Section 8(a)(1) of 
the Act. 
b.  Second consolidated complaint paragraph 6(b) 
(1)  The alleged threats by Westfall not to use company 
resources for union activitie
s and surveillance of 
employee™s union activities 
William Westfall, the operations
 supervisor at Respondent™s 
Newman Power Plant, superv
ised Respondent™s laboratory 
technicians, including Union Business Representative Felipe 
Salazar. Salazar is the chief offi
cer of Union Local 960.  In his 
capacity as business representative, Salazar directs all local 
union officers and stewards, is th
e Union™s chief negotiator, and 
handles all third-step grievances
 and arbitrations.  While at 
work, Salazar regularly communi
cates with Respondent™s man-
agement, including Respondent™s
 labor relations representa-
tives.  In his capacity as laboratory technician, Salazar spends 
80 to 90 percent of his time in the field where he takes samples, 
performs repairs, takes readings, and treats chemicals.  Salazar 

shares computers with two other laboratory technicians.  Sala-
zar conducted most of his union business with his cell phone.  
Prior to July 2005, Salazar was permitted by Respondent to use 
company fax machines, telephones, and email for union busi-
ness. 
At the end of July 2005, Sala
zar received his midyear per-
formance evaluation from Westfall.
13  Westfall admitted that he 
thought Salazar was 
too occupied with conducting union busi-
ness while at work.  The appraisal directed Salazar to stop, 
ﬁUse of company resources (ph
one, email, and computer) for 
Union Business during working hours.
ﬂ  Westfall admitted that 
he and other employees regular
ly use Respondent™s computers 
and telephones for personal business during working hours.  
When Westfall gave Salazar a copy of his appraisal (GC Exh. 
23), Westfall told Salazar he could not use Respondent™s phone, 
email, or computer to conduct union business during working 
hours.  Salazar replied that it ha
d been Respondent™s practice to 
allow use of those resources to conduct union business during 
working hours.  Westfall replied 
that Salazar had to stop.  
When Salazar said he could not agree with this because it 
would prevent him from conducti
ng union business, Westfall 
said if you continue you will suff
er the consequences at the end 
of the year. 
Westfall admitted that he knew Salazar was involved in 
Board proceedings including the filing of unfair labor practice 
charges and giving affidavits. 
 Westfall monitored Salazar™s 
union and NLRB activities in a 
calendar with notations when 
                                                          
 13 GC Exh. 23.  While Westfall cont
ends that he amended Salazar™s 
midyear evaluation and that the final evaluation, GC Exh. 21, modified 
the prohibition on Salazar™s use of Respondent™s resources to union 

business in response to Respondent™s
 requests and matters of urgent 
importance, there is no evidence Salazar ever received the amended 
evaluation. 
Salazar engaged in union and NLRB activities.
14 After Sala-
zar™s midyear appraisal, Westfall was present in the area where 
Salazar worked and in the area where Salazar used Respon-
dent™s fax machine on a more frequent basis. 
(2)  Analysis 
Counsel for the General Counsel
 contends that the limita-
tions on Salazar™s use of company resources violate Section 
8(a)(1) of the Act.  Respondent
 contends that Westfall never 
threatened Salazar, 
but requested that Salazar monitor his use 
of company resources. 
In Postal Service
, 341 NLRB 684 (2004), the Board affirmed 
the administrative law judge w
ho found that a respondent™s new 
requirement that a union stewar
d request in writing permission 
to conduct union business or suffer corrective action violated 
both Section 8(a)(1) and (5) of 
the Act since it constituted a 
threat to discipline an employee
 for violation of a rule estab-
lished by unilateral change. 
As discussed below in secti
on 5,d, Respondent™s limitation 
on Salazar™s use of company res
ources was a material, substan-
tial, and significant change ma
de without bargaining with the 
Union.  As noted in Salazar™s 
appraisal, Westfall did not re-
quest Salazar to monitor his use of company resources but pro-
hibited their use. Contrary to 
Respondent™s asser
tion, Westfall 
threatened Salazar that if Sala
zar did not cease his use of com-
pany resources, Salazar would 
suffer the consequences at the 
end of the year. This constituted a threat to discipline Salazar 
for violating the rule unilatera
lly implemented 
and violated Section 8(a)(1) of the Act.  
Advanced Installations, Inc.,
 257 
NLRB 845 (1981). 
Counsel for the General Counsel also argues that Westfall™s 
monitoring of Salazar™s union activities after the midyear ap-
praisal was unlawful surveillance.  Respondent counters that 
Westfall was simply observing 
Salazar in a public area and 
performing his normal job duti
es as Salazar™s supervisor. 
In Caterpillar Inc.
, 322 NLRB 674, 684 (1996), the Board 
found no surveillance where a supervisor observed union offi-

cials working on a grievance in the workplace.  The supervisor 
observed the union officials from the supervisor™s assigned 
place of work without evidence that he knew the employees 
were engaged in union activity.  Like the supervisor in 
Cater-pillar, Westfall observed Salazar in 
the workplace using the fax 
machine.  Westfall certainly had a legitimate interest in observ-
ing Salazar™s performance of his job duties.  Unlike the facts in 
Caterpillar, however, here Westfall went beyond benign obser-
vation of Salazar™s job perform
ance in a public area at work 
and maintained a daily diary logging when Salazar engaged in 
both union and Board activity. See 
Fred™k Wallace & Son, Inc
., 
331 NLRB 914 (2000); Hospital Episcopal San Lucas, 
319 NLRB 54 (1995); 
Programming & Systems
, 275 NLRB 1147, 1159 (1985), where respondent™s activity went beyond mere 
pubic observation of union activity.  In 
Key Food Stores
, 286 
NLRB 1056 (1987), there was no surveillance since the super-
visor, without taking notes, me
rely observed open union activ-
ity on or near its property.  Respondent™s reliance on 
Days Inn 
Management Co
., 306 NLRB 92 (1992), is misplaced as that 
                                                          
 14 GC Exh. 24. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  440 
case involved not 8(a)(1) conduct but
 objections to an election.  
Westfall™s recording of Salazar™s union and Board activity con-
stitutes surveillance in violation of Section 8(a)(1) of the Act. 
c.  Second consolidated complaint paragraph 6(c) 
(1)  The alleged disparagement of a union official 
by George Reyes 
In September 2005, George Re
yes (Reyes), Respondent™s 
field analyst
15 in the collection department, told collector Hec-
tor Carlos (Carlos) that an em
ployee got fired and Union Busi-
ness Representative Fe
lipe Salazar did not show up at the em-
ployee™s discharge meeting.  Reyes said that Salazar did not 
care about the employees.  The 
following day, Carlos con-
fronted Reyes and said that Reyes story about Salazar was not 
true since Salazar was never gi
ven notice of the meeting.  
Reyes replied that was what he was told by his supervisor, 
Gregory Gonzales (Gonzales), 
Respondent™s meter reading and 
collections depart
ment supervisor. 
(2)  Analysis 
Counsel for the General Counsel 
contends that Reyes is an 
agent of Respondent and that his statement that Salazar did not 
care about employees disparaged the Union. 
Section 2(13) of the Act 29 U.S.C. § 152(13) provides: 
 In determining whether any person is acting as an ﬁagentﬂ of 
another person so as to make such other person responsible 
for his acts, the question of whether the specific acts per-
formed were actually authorized or subsequently ratified shall 
not be controlling. 
 Agency status may be actual or apparent.  In 
Communica-tions Workers Local 9431
, 304 NLRB 446, 448 (1991), the 
Board defined how both actual a
nd apparent agency may be 
created:  
 According to the Restatement 2d,
 Agency, § 7
, actual author-
ity refers to the power of an agent to act on his principal™s be-
half when that power is created by the principal™s manifesta-
tion to him. That manifestation may be either express or im-
plied. Apparent authority, on the other hand, results from a 
manifestation by a principal to a 
third party that another is his 
agent. Under this concept, an individual will be held responsi-
ble for actions of his agent when he knows or ﬁshould knowﬂ 
that his conduct in relation to the agent is likely to cause third 
parties to believe that the agent has authority to act for him
. Restatement 2d,
 Agency, § 27
. As with actual authority, ap-
parent authority can be created either expressly or, as in this 
case, by implication.  
 The Board has long held that an
 employer may be responsible 
for the acts or statements of 
a nonsupervisory employee who is 
acting as the employer™s agent.  
Diehl Equipment Co., 
297 
NLRB 504, 507 (1989); 
Kidd Electric Co.
, 313 NLRB 1178 
(1994); Tyson Foods, 311 NLRB. 552 fn. 2 (1993).  
                                                          
 15As a field analyst Reyes regularly assigns work to employees.  
There is no evidence that Reyes acted as a conduit for management 
with bargaining unit employees. 
The burden of proving agency status is on the party asserting 
that agency status exists.  
Food Mart Eureka, Inc.
, 323 NLRB 
1288, 1295 (1997); 
United Federation of Teachers Welfare 
Fund, 322 NLRB 385, 391 (1996); 
Millard Processing Ser-
vices
, 304 NLRB 770 (1991). 
In the instant case, there is no evidence that Respondent ac-
tually authorized Reyes to act as
 its agent by acting as a conduit 
for management with employee
s, beyond his assignment of 
work to employees.  Further th
ere is no evidence that Respon-
dent created apparent agency ratifying Reyes actions thereby 
creating the impression of agency.  Counsel for the General 
Counsel™s citation to 
Regency House of Wallingford, Inc
., 347 
NLRB 173 (2006), is wholly inapposite as in that case the 
Board vacated and remanded the ALJ™s decision for a new 
decision by another ALJ.  I 
will dismiss this allegation.
 d.  Second consolidated complaint paragraph 6(d) 
(1)  January 9, 2006 alleged threats and impression 
of surveillance by Call Center Supervisor 
Elizabeth Carrasco 
On January 9, 2006, CSR Linda Montes received her 2005 
performance evaluation from Call Ce
nter Supervisor Carrasco.  
During the interview, Carrasco told Montes that she would 
more closely supervise CSRs
 and document their schedule 
adherence, i.e., absences and tardiness.  Carrasco said that she 
would put CSRs on probation and fi
re employees if necessary.  
Carrasco warned Montes to be careful because her tardiness 
could affect her.  Carrasco said
 that employees would be put on 
performance improvement plans to hold them accountable. 
(2)  Analysis 
In her brief, counsel for the General Counsel withdrew com-
plaint paragraph 6(d)(2), alle
ging that Carrasco created the 
impression of surveillance. Counsel for the General Counsel 
argues that Carrasco threat-
ened Montes with discipline fo
r violating a rule unilaterally 
implemented in violation of Sec
tion 8(a)(5) of the Act.  Re-
spondent contends that there is no evidence Carrasco was 
threatening employees for engaging in union activity.  Respon-
dent™s argument is misplaced.  As discussed below in section 
5,f, I have found Respondent viol
ated Section 8(a)(5) of the Act 
by implementing a formal disciplinary scheme with respect to 
CSRs.  Thus, as discussed above, under 
Postal Service,
 341 
NLRB 684 (2004), and 
Advanced Installations, Inc
., 257 NLRB 845 (1981), a threat of discipline for violation of a rule 
established in violation of Sectio
n 8(a)(5) of the Act is a viola-
tion of Section 8(a)(1) of the Act.
  Carrasco™s threats to Montes 
violated Section 8(a)(1) of the Act as alleged. 
e.  Second consolidated complaint paragraph 6(e) 
(1)  March 13, 2006 denial of 
Weingarten
 rights to 
Respondent™s meter reader, Billy Power 
William (Billy) Power (Power) was employed by Respon-
dent as a meter reader at its Las Cruces, New Mexico facility.  
On about March 2, 2006, Power lost a two-way radio valued at 
about $1000.  March 6, 2006, Power reported the loss to his 
route coordinator Art Sanchez (Sanchez) who in turn notified 
Debra Duran (Duran), the Las Cruces facility supervisor.  Both 
 EL PASO ELECTRIC CO
.  441
Duran and Sanchez told Power to backtrack where he had been 
to locate the radio.  Power was unable to find the radio.  A 
week later, on March 13, 2006, Duran told Power to report for a 
disciplinary meeting at 3 p.m.  Duran admitted that the purpose 
of the meeting was to get Power™
s side of the story which could 
result in the employee™s exoneration. 
At about 2:50 p.m., Power ap
peared for the meeting and 
Duran asked if he had a union re
presentative.  Power replied 
that one would be present.  At 
3 p.m., without a union represen-
tative present, Duran started the disciplinary meeting.  Duran 
handed Power a disciplinary form
16 and said he would be sus-
pended 2 days for losing the radio.  She then asked Power if he 
had anything to say.  Power replie
d that he did not want to be 
considered accident prone and 
that he accepte
d responsibility 
for losing the radio. 
After the meeting, Union Stew
ard David Stout (Stout), who 
had been told that the disciplinary meeting was to occur at 3:15 
p.m.  Stout had arrived at 3:02 
p.m. but was unable to find the 
participants.  Stout confronted 
Duran and insisted that they 
needed to sit down and conduct the disciplinary meeting. Duran 
replied that Stout was late and 
that the meeting was done.  After 
Stout protested that he had been
 told the meeting was to take 
place at 3:15 p.m., Duran agreed 
to sit down again but said she 
was not changing her mind. The ev
idence reflects that the Un-
ion was notified by Respondent™s
 labor relations specialist, 
Manuel Hernandez, that Power™s disciplinary meeting was to 
take place at 3:15 p.m.  At the 
reconvened disciplinary meeting, 
Stout argued that the discipline 
was excessive and that the radio 
might still show up.
17  Duran said that Power had a previous 
accident with a company truck in January 2004, received a 
written warning and that the current discipline was progressive, 
despite admitting that Power wa
s a ﬁmodel employee.ﬂ  Duran 
admitted had Power found the radio he might not have received 
a suspension. 
(2)  Analysis 
Respondent contends that the 
disciplinary meeting involving 
Power was one where the adverse action had been decided and 
Power was simply being informed.  Moreover, since Power 
never requested a union representative, his 
Weingarten rights 
could never have attached.   
Employees have a Section 7 ri
ght to union representation at 
interviews where there is a reasonable belief that the employee 
will be disciplined. 
NLRB v. J. Weingarten, Inc.,
 420 U.S. 251 
(1975). However, this right does not apply where the adverse 
action has been decided and th
e employee is only being in-
formed. LIR-USA Mfg. Co.,
 306 NLRB 298, 305 (1992); 
Baton 
Rouge Water Works Co
., 246 NLRB 995 (1979).  But the 
Board has held that where an employer informs an employee of 
a disciplinary action and then questions the employee to seek 
information to bolster that deci
sion, the employee™s right to 
representation applies. Titanium Metals Corp
., 340 NLRB 766 
(2003). Contrary to Respondent™s asse
rtion, Power did assert his 
right to request union representation at his disciplinary meeting.  
                                                          
 16 GC Exh. 5. 
17 The record reflects that the radi
o was returned by the Las Cruces 
police in June 2006. 
Power told Duran a union representative would be present but 
Duran began the meeting 15 minutes early before the union 
representative had a change to appear.  Having once asserted 
his right to union representatio
n, Power need not endlessly 
repeat that notification to Duran. 
In this case, Duran had the written discipline prepared before 
the meeting with Power and hande
d it to him, apparently hav-
ing decided on the discipline before the meeting.  Had Duran 
simply handed Power the discipline no 
Weingarten
 rights 
would have attached under the 
Baton Rouge Water Works Co.
 guidelines.  However, rather than simply handing Power the 
discipline, Duran invited Power to speak.  There is no evidence 
that Power had previously been asked for his side of the story 
and he proceeded to admit that he had lost the radio and been in 
a previous accident involving company property.  As Duran 
explained, in the past she had 
been convinced by employees at 
disciplinary hearings not to issu
e the discipline.  Duran™s open-
ended invitation to Power to speak could have had the effect of 
providing evidence to bolster her disciplinary decision or to 
convince her not to impose discip
line.  In either case, Duran 
went beyond merely handing out discipline and collected addi-
tional evidence in the disciplinary investigation.  
Titanium Met-
als Corp., 340 NLRB 766 (2003).  While it might be argued 
that reconvening the disciplinary meeting after the union repre-
sentative appeared at 3:15 p.m. 
cured the violation, the harm 
had already been done by Duran™s invitation to Power to speak 
without his representative presen
t.  Moreover, Duran indicated 
that reconvening the meeting w
ould change nothing.  The mat-
ter had been decided, in part perhaps due to Power™s volun-
teered admissions. I find that 
Respondent violated Section 
8(a)(1) of the Act in denying Power™s request for union repre-
sentation. 
f.  August 24, 2006 complaint paragraph 6(b)Š 
The discharge of Mario Navarro 
In June 2006, Respondent™s ma
nager of meter readers and 
collections terminated meter reader Mario Navarro (Navarro) 
for reconnecting his own electric
 service and leaving his meter 
reading route. 
Respondent, through Meter Reader Supervisor Greg Gon-
zalez, conducted an 
investigation into whether Navarro had 
improperly reconnected his own 
electric service without per-
mission.  In addition to concluding that Navarro had improperly 
reconnected his electric service,
 Gonzalez found that Navarro 
left his work area to engage in personal business at the end of 
his work shift.  Navarro had skipped his lunch and breaktime so 
that he could work straight 
through and leave work early.  
There is no evidence that Respondent has a requirement that 
employees must request permission to leave their work area.   
Gonzalez admitted that no employee had ever been terminated 
for leaving a route early nor did Respondent monitor where its 
meter readers were during their routes. 
Gonzalez™ investigation revealed
 that Navarro was moving to 
Savannah Street in El Paso.  The electric service at Savannah 
Street had been disconnected by Respondent at the request of 
the prior occupant.  On May 12, 2006, Navarro placed an order 
with Respondent™s customer se
rvice department for reconnec-
tion of the electrical 
service at Savannah 
Street.  Respondent 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  442 
issued an order
18 to restart service at the new address on May 
15, 2006.  At the end of Navarro™s shift on May 15, 2006, 
Navarro went to the Savannah St
reet address and Navarro met 
Respondent™s employee assigned 
to restart the electricity.  
Navarro asked the employee if he was there to restart electric 
service.  The employee said he
 was and Navarro told him he 
had already restarted the meter.  The employee said, ﬁOK.ﬂ
19  Respondent™s meter reading manua
l notes that seals on meters 
are the primary means of preventing theft of electricity.
20  The 
manual provides that employees ma
y not cut or replace seals on 
their own meters.
21  Providing information on theft of electric-
ity may result in termination.
22 In the August 24, 2006 complaint at subparagraph 6(a), the 
General Counsel alleges that 
Navarro engaged in protected-
concerted activity by concerte
dly complaining to Respondent 
about wages, hours, 
and conditions of employment by voicing 
complaints about safety issues, work schedules, hours of work, 
the failure of Respondent to bargain with the Union at a safety 
meeting, and a November 2005 rally.  No evidence was ad-
duced concerning this allegation nor did counsel for the Gen-
eral Counsel argue in her brief 
that Navarro was discharged for 
engaging in protected-concerted activity.  I will dismiss this 
allegation. g.  Second consolidated complaint paragraph 7(c) 
On December 15, 2004, Respondent issued CSR Sira Fanely 
(Fanely) an unsatisfactory performance evaluation, denied 
Fanely a raise and a bonus.  Fane
ly was a CSR at Respondent™s 
Chelmont facility with over 16 ye
ar™s experience. Prior to De-
cember 2004, Fanely had received nothing but high ratings in 
her performance appraisals.  
In her July 2004 midyear ap-
praisal, Lowe, Fanely™s superv
isor, praised Fanely for both 
assisting and being helpful to
 her fellow team members. 
In the spring of 2004, CSR Supervisor Lowe held a meeting 
with CSRs and stated that they would be required to work at 
Respondent™s office in Van Horn, Texas, 135 miles from El 
Paso.  The drive from El Paso to Van Horn is through desolate, 
sparsely populated country.  Se
veral CSRs, including Fanely 
raised safety issues about the trip to Van Horn including 
whether a two-way radio would be provided.  On April 12, 
2004, Lead CSR Garcia told Lowe
 that Fanely was talking to 
her coworkers about safety concerns in driving to Van Horn.  
About 2 weeks later, Fanely, CS
Rs Rosalba Vargas, and Hilda 
Bautista were discussing safety
 concerns in driving to Van 
Horn when Lowe called on th
e phone.  Vargas answered and 
told Lowe of the conversation the CSRs were having concern-
ing driving to Van Horn.  In May 2004, Lowe decided that she 
would not compel CSRs to go to Van Horn but that she would 
take volunteers, thus resolving 
the issues Fanely had raised 
about going to Van Horn. 
In August 2004, Fanely told Lead
 CSR Garcia that she had a 
lot of followup work, i.e., doc
umenting transactions on a cus-
tomer account, and she needed a half hour of overtime to com-
                                                          
 18 R. Exh. 33.   
19 R. Exh. 34. 
20 R. Exh. 37. 
21 Id. at p. 21, item 4. 
22 Id. at p. 21, item 5. 
plete the work.  Garcia replied 
that Lowe had to authorize the 
overtime.  At the end of the day, Garcia told Fanely that she 
had not been able to contact Lowe 
and that Fanely had to leave.  
Fanely stayed to perform the followup work on her own time 
because if she had not completed her paperwork a customer 
would have been disconnected.  The following day Fanely 
spoke with Lowe and advised her that Garcia had denied the 
overtime the previous evening.  Lowe told Fanely to put in for 
the overtime.  Fanely told Lowe
 she had already worked on her 
own time but Lowe insisted that Fanely put in for overtime.  
Fanely told Lowe that in order to complete their followup work, 
CSRs needed time to perform that work.  Lowe said she had no 
problem with doing that and immediately conducted a poll of 
CSRs to determine how many
 needed time to do followup 
work.  Every CSR raised her hand and Lowe arranged for fol-
lowup time that day for all CSRs. 
On about December 17, 2004, Lo
we issued Fanely her an-
nual performance appraisal.
23 In support of her evaluation of 
Fanely Lowe recited in the appraisal that Fanely: 
 [D]id not meet expectations to provide coverage for and assist 
Customer Service/Cashiering at
 the Chelmont, Fabens and 
Van Horn offices, as needed, nor did serve as the back-up for 
end of day balancing and reporting when required.  You were 
instructed to provide coverage for the Van Horn office and 
declined based on the drive tim
e and mileage to that office 
and being alone in an office with union employee™s you did 
not know.  You also declined to do the end of day reports for 
cashiering/customer service or keep statistical data up-dated.  
In the future I expect you to assist in the offices, as required, 
and to perform your job duties. 
 Sira is a competent employee in the technical aspect of here 
role at EPE; however, she does not project leadership qualities 
on a daily basis that are expected
 at her tenure and level.  Al-
though capable she does not display the willingness and behav-
ior necessary to establish, ma
intain, and promote harmonious 
and professional working relation
ships. Her absence of work 
place courtesy and approachabil
ity discourages a pleasant of-
fice environment with positive, interactive communications. 
In testimony both Lowe and Garcia explained that the rea-
sons for Fanely™s poor appraisa
l began in the spring of 2004 
and included Fanely™s insubordi
nation to Garcia regarding 
overtime work for followup, Fanely
™s refusal to assist in train-
ing Chelmont CSRs during the period July through December 
2004, Fanely™s refusal to open 
computers in the morning and 
run night deposit in the evening, 
Fanely™s failure to adhere to 
her schedule and Fanely™s poor treatment of coworkers. 
In writing Fanely™s appraisal, Lowe relied upon CSR Hilda 
Bautista™s exit interview
24 in which Bautista complained that 
Fanely™s attitude was hurting pe
rformance at Chelmont and the 
interview
25 with Norma Munoz in which Munoz accused 
Fanely of being angry and saying, 
ﬁI hate her, I hate Hilda, I 
fucking hate her.ﬂ 
                                                          
 23 GC Exh. 9. 
24 R. Exh. 7. 
25 R. Exh. 8. 
 EL PASO ELECTRIC CO
.  443
As a result of that appraisal, Fa
nely did not receive a raise or 
bonus. Counsel for the General Counsel
 argues that Respondent is-
sued Fanely a poor a
ppraisal, denied her a bonus and a raise as 
a result of her protected-con
certed activity.  Respondent con-
tends that Fanely did not engage in protected concerted activity 
but rather was acting solely on her own behalf. 
In Meyers Industries, 268 NLRB 493, 497 (1984) (Meyers I
), and Meyers Industries
, 281 NLRB 882 (1996) (
Meyers II
), the 
Board defined when an individual
 engages in concerted activity 
for other mutual aid or protection.  The Board in 
Meyers I
 stated: 
 In general, to find an employee™s activity to be ﬁconcerted,ﬂ 
we shall require that it be engaged in with or on the authority 
of other employees, and not solely by and on behalf of the 
employee himself. Once the activity is found to be concerted, 
an 8(a)(1) violation will be found if, in addition, the employer 
knew of the concerted nature of the employee™s activity, the 
concerted activity was protected by the Act, and the adverse 
employment action at issue (e.g., discharge) was motivated by 
the employee™s protected concerted activity. [
Meyers Indus-
tries
, 268 NLRB at 497.] 
 In Meyers II, the Board emphasized that its definition of 
concerted activity included individual activity where, ﬁindivid-
ual employees seek to initiate 
or to induce or to prepare for 
group action, as well as individual employees bringing truly 
group complaints to the attention of management.ﬂ  
Meyers 
Industries, 281 NLRB at 887. 
Employees do not have to accept
 the individual™s call for 
group action before the invitation its
elf is considered concerted.  
Whittaker Corp
., 289 NLRB 933, 934 (1988); 
El Gran Combo
, 284 NLRB 1115 (1987).  The Board in 
Meyers II held that, ﬁthe 
activity of a single employee in
 enlisting the support of his 
fellow employees for their mutual 
aid and protection is as much 
‚concerted activity™ as is 
ordinary group activity.ﬂ  
Owens-Corning Fiberglass Corp. v. NLRB
, 407 F.2d 1357, 1365 (4th 
Cir. 1969). 
Winston-Salem Journal,
 341 NLRB 124 (2004). 
Once the General Counsel has established its prima facie 
case under Meyers I 
and II
, the burden shifts to the respondent 
to show that the same action would have taken place in any 
event.  
Wright Line, 251 NLRB 1083, (1980). 
Contrary to Respondent™s assert
ion, there is no doubt that 
Fanely engaged in and discusse
d protected concerted activities 
with her fellow employees, rais
ing safety concerns over the 
assignment of CSRs to Responden
t™s Van Horn, Texas facility.  
Lowe was aware that not only 
Fanely but also other CSRs 
raised safety concerns concerning driving to Van Horn.  The 
next issue is whether Fanely™s December 17, 2004 appraisal 
was retribution for engaging in protected activity.  There is no 
question that the December 17, 2004 appraisal was a poor ap-
praisal and resulted in Fanely 
receiving no bonus or raise.   
The Administrative Law Judge™s decision in El Paso Electric 
Co., Case 28ŒCAŒ19551 JD(SF)Œ28Œ05 issued on April 4, 
2005, is instructive on the causati
on issue.  Judge Lana Parke 
found that respondent violated Section 8(a)(3) of the Act by 
issuing Fanely an unwarranted
 written warning on September 
29, 2004.  The warning stated: 
 You have made statements 
and exhibited other behav-
ior in the office that displays dislike or anger towards oth-
ers.  You also openly resist coaching and instruction from 
the office leadership.  This behavior is offensive, creates 
an uncomfortable work environment, and is in violation of 
Company policy.  As a result 
of your behavior, you are re-
ceiving a written warning which will be placed in your 
personnel file for a period of five years. 
In the future you are expected to refrain from abusive, 
threatening, insubordinate, or inappropriate behavior to-
wards your fellow employees, customers, or management. 
 Judge Parke concluded that the reasons for Fanely™s discipline, 
including quietness and rudeness to
 her supervisor, questioning 
why the office team leader was present during her July review, 
her insubordination in staying 
overtime in August, her defen-
sive, and angry manner in an A
ugust meeting with supervisors 
and coworker complaints about Fanely were pretextual.
26 The reasons Respondent gave for Fanely™s December 17, 
2004 appraisal echo the September 29, 2004 written warning 
Judge Parke has found violated the Act.  The underlying rea-
sons for both the September 
29, 2004 warning and the Decem-
ber 17, 2004 appraisal include poor attitude towards supervisors 
and coworkers and insubordina
tion in working overtime. 
It is undisputed that Fanely was an excellent worker.  As in 
Judge Parke™s case Respondent on
ce again raises the contention 
that Fanely™s attitude toward 
her job and coworkers took a turn 
for the worse in the spring of 20
04.  As Judge Parke noted there 
is inconsistency in Respondent™s 
evidence as to when Fanely™s 
attitude changed from excellent to unacceptable.  Both Garcia 
and Lowe date the change to the spring of 2004.  Either as-
sessment is challenged by Fanely
™s July 22, 2004 midyear ap-
praisal which reflects Responde
nt was fully satisfied with 
Fanely™s work and the absenc
e of comments about attitude 
problems.  In the midyear apprai
sal Fanely is praised as, ﬁhelp-
ful to her fellow coworkersﬂ and ﬁdiligent about following rules 
and regulations.ﬂ  Like Judge Pa
rke, I do not credit Garcia or 
Lowe™s testimony that Fanely 
exhibited attitude problems be-
ginning in March 2004.  For Lowe™s timing to be accurate, 
Fanely™s attitude would have 
had to make abruptly changed 
immediately after the midyear appraisal.  I find this so unlikely 
that I cannot accept its occurrence in the absence of documen-
tary evidence which Respondent ha
s failed to proffer.  I do not 
accept, therefore, that Respondent was dissatisfied with 
Fanely™s attitude in or befo
re July, and I find Respondent™s 
unreliable assertion of it is evidence of pretext. 
In this case, Respondent repeat
s the accusation that Fanely 
was insubordinate when she wo
rked overtime in August 2004.  
I also concur with Judge Parke™
s assessment th
at Respondent™s 
accusation that Fanely was insubordinate when she worked 
overtime in August is 
similarly untrustworthy.  Respondent not 
only failed to discipline Fanely for the incident but also made 
overtime available for all CSRs 
to perform followup duties.  
For Respondent now to cite Fanely
™s conduct in that instance as 
insubordination is additional evidence of pretext. 
                                                          
 26 While I am not bound to follow this decision, I find that the rea-
soning and analysis of the ALJ is persuasive and helpful in assessing 

this case.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  444 
Here, Respondent has renewed th
e allegation that Fanley was 
rude to fellow employee Bautista
.  Like Judge Parke, I find 
these allegations wit
hout substance. As to the Bautista and 
Munoz™ complaints, there is no 
evidence that Respondent con-
ducted an investigation of thei
r assertions.  Respondent™s fail-
ure to conduct any investigation and its failure to give Fanely 
an opportunity to explain her 
alleged conduct before imposing 
discipline significantly support a finding that Respondent™s 
motivation in issuing her poor 
appraisal was discriminatory. 
See 
Midnight Rose Hotel & Casino, Inc., 
343 NLRB 1003, 
1005 (2004). Lowe™s complaints that Fanely refused to adhere to her work 
schedule consists of allegations 
that Fanely refused to come 
into work early to open and stay 
late to close.  As noted above 
both Lowe and Fanely contend 
these problems began in spring 
of 2004.  Yet these allegations are 
also contradicted by Fanely™s 
favorable July 2004 midyear ap
praisal.  Based on this docu-
mentary inconsistency, I do not 
credit the testimony of either 
Lowe or Garcia concerning Fanely
™s poor schedule adherence.  
I find this further evidence of pretext. 
Lastly, Respondent contends th
at Fanely™s poor appraisal 
was as a result of her refusal to travel to cover the Van Horn 
facility.  I find this additional evidence of pretext given the fact 
that Lowe resolved the issue of covering the Van Horn office 
by taking volunteers before Fanely was ever required to travel 
to Van Horn. 
Respondent™s reliance on 
Meurer, Serafini and Meurer
, 224 NLRB 1373, 1380 (1976), is misplaced as the Board in 
Meurer found it unnecessary to pass on whether the employee was 
involved in protected-concerted 
activity since the employee had 
been fired for cause. 
Inasmuch as Respondent™s evidence of Fanely™s alleged 
transgressions suffers from the a
bove-described de
ficiencies, I 
cannot give it significa
nt weight.  Accordingly, I find that Re-
spondent has failed to show it 
would have taken action against 
Fanely in the absence of her pr
otected activities and that Re-
spondent violated Section 8(a)(1) of the Act by issuing the 
unfavorable December 17, 2004 a
ppraisal which resulted in no 
bonus or raise for Fanely. 
h.  Second consolidated complaint paragraph 10(z) 
(1)  The August 31, 2004 stat
ements by Gary Hedrick  
Paragraph 10(z) states that Re
spondent would refuse to bar-
gain with the Union or delay bargaining with meter readers, 
collectors, facilities work groups if the Union pursued addi-
tional charges with the Board; that it would be futile for em-
ployees to select the Union as their collective-bargaining repre-
sentative or continue to bargain because the Union filed charges 
with the Board and that Respon
dent would continue to delay 
bargaining if the Union continued to demand bargaining with 
Respondent in the meter readers, 
collectors, and facilities work 
groups unit. In about October or November 2004,
27 Salazar had a conver-
sation with Respondent™s president,
 Hedrick.  Salazar told Hed-
                                                          
 27 Salazar said he had two conversa
tions with Hedrick about negotia-
tions.  One about 2 to 3 months after the August 30, 2004 certification 

of the CSRs and the second about 3 months later. 
rick he was unhappy with the progress of negotiations.  Hedrick 
said he was tired of having unf
air labor practice charges filed 
against him.  Union International Representative Duane Nor-
dick told Hedrick to stop violat
ing the law. Hedrick said it is 
not as easy as you think. Salazar
 said that Respondent™s negoti-
ating team was insisting on three 
separate contracts.  Hedrick 
said the negotiating team would 
bargain for separate contracts 
for each group. 
(2)  Analysis 
Counsel for the General Counsel contends that Hedrick™s 
statements that he would ba
rgain for separate contracts 
amounted to a statement that th
e Union would have to go on 
strike and, thus, violated Sect
ion 8(a)(1) of the Act as state-
ments of futility.  Counsel for the General Counsel also con-
tends that Hedrick™s complaint about the Union filing charges 
against Respondent after Salazar complained about the progress 
of negotiations was a thinly veiled 
threat to delay bargaining if 
the Union continued to file charges. 
Counsel for the General Counsel cites 
CBF, Inc.,
 314 NLRB 
1064 fn 12 (1994), in support of its contention.  In 
CBF there 
was a clear nexus made by the respondent between filing 
charges and ongoing bargaining.  Moreover in 
Winkle Bus Co., 
347 NLRB 1203 (2006), the Board emphasized that there is 
nothing wrong with an employer telling employees that bar-
gaining may be delayed by a good faith and lawful challenge to 
certification. 
Counsel for the General Counsel
™s allegation that Hedrick™s 
statements amounted to unlawful threats of futility or that Re-
spondent would unlawfully delay 
bargaining are not supported 
by the record.  There was nothing in Hedrick™s statements that 
suggested Respondent would unl
awfully delay bargaining. 
There is no nexus between Salaza
r™s complaints about bargain-
ing and Hedrick™s statement about the Union filing charges.  
Initially, it is not clear from the record that Hedrick™s statement 
followed immediately upon Salazar™s
 complaint.  Moreover, it 
is not clear if Hedrick™s stat
ement following the Union™s sug-gestion that Respondent cease viola
ting the law that ﬁit is not as 
easy as you think,ﬂ refers to not violating the law or reaching a 
contract in bargaining.  Ther
e is nothing to suggest Hedrick 
conditioned ongoing bargaining upon the Union not filing 
charges. I will dismiss these allegations. 
3.  The alleged 8(a)(3) conduct
28 a.  Second consolidated complaint paragraph 7(c) 
On December 15, 2004, Respondent issued CSR Sira Fanely 
(Fanely) an unsatisfactory performance evaluation, denied 
Fanely a raise, and denied Fanely a bonus. 
During the Union™s summer of 2004 organizing campaign 
for the CSRs, Respondent admitted that Fanely was a leading 
                                                          
 28 At the hearing counsel for the General Counsel moved to amend 
par. 8(d) of the second consolidated complaint to read ﬁRespondent 
engaged in the conduct described in 
paragraphs 7(c), 8(a) through 8(c) 
and paragraph 10(o)
 because . . . .ﬂ  Counsel for the General Counsel 
also moved to amend par. 12 of th
e second amended complaint to read 
ﬁBy the conduct described above in paragraphs 7(c), 8 
and 10(o)
 the 
Respondent has been discriminating. . . .ﬂ The amendments were 
granted. 
 EL PASO ELECTRIC CO
.  445
union supporter.  Fanely handed out authorization cards and at 
work in the presence of her s
upervisor, Lowe, wore a union pin 
on her clothing.  Judge Park
e has found Respondent issued 
discipline to Fanely on Septem
ber 29, 2004, in violation of 
Section 8(a)(3) of the Act.  
On June 6, 2004, Respondent™s 
president, Hedrick, conducted a 
preelection meeting with CSRs 
at the Chelmont facility.  Fanely was present and raised issues 
concerning CSRs with Hedrick.  Hedrick told Fanely his door 
was always open and Fanely rep
lied that your door is open but 
your managers and supervisors 
should take care of employee 
problems.  Fanely said she came from a union company and 
would vote union because they would look at the issues.  CSR 
Cissy Rodriguez then said the company she came from did 
things more professionally.  
Hedrick replied, ﬁWhy don™t you 
go back where you came from?ﬂ  After CSR Rosalba Vargas 
said there was favoritism at Chelmont, Hedrick said, ﬁYou guys 
are going to vote union just to get back at me.ﬂ 
The General Counsel has the in
itial burden of establishing 
that union activity was a motiva
ting factor in Respondent™s 
action alleged to constitute discrimination in violation of Sec-
tion 8(a)(3) of the Act.  The el
ements required to support such a 
prima facie violation of Section 8(a)(3) are union activity, em-
ployer knowledge of the activity
, and a connection between the 
employer™s antiunion animus a
nd the discriminatory conduct. 
Once the General Counsel has esta
blished its prima facie case, 
the burden shifts to Respondent 
to show that it would have 
taken the disciplinary action even in the absence of protected 
activity.  
Wright Line, 251 NLRB 1083 (1980). 
There is no doubt that counsel for the General Counsel has 
established a prima facie case th
at Respondent violated Section 
8(a)(3) of the Act in issuing Fanely™s December 17, 2004 ap-
praisal.  Fanely engaged in
 union activity, her union activity 
was known to Respondent, and as Judge Parke found, Hed-
rick™s June 6, 2004 statements 
to CSRs Fanely and Vargas  
were threats of reprisals against employees in violation of Sec-
tion 8(a)(1) of the Act and demonstrate the required antiunion 

animus.  The burden shifts to 
Respondent to establish it would 
have issued Fanely the unfavorable appraisal even in the ab-
sence of her union activity. 
The analysis set forth above in
 section 2,g establishes that 
the reasons proffered for Fanely™s December 17, 2004 appraisal 
are pretext.  I incorporate that analysis herein and conclude that 
Respondent issued the December
 17, 2004 appraisal to Fanely 
in violation of Section 8(
a)(1) and (3) of the Act. 
b.  Second consolidated complaint paragraph 8(a) 
(1)  The August 3, 2005 Sala
zar performance evaluation 
At the end of July 2005, Sala
zar received his midyear per-
formance evaluation from Westfall.29  There is no dispute that 
the limits imposed by the appraisal issued because Westfall felt 
Salazar had engaged in too much
 union business while at work.  
                                                          
 29 GC Exh. 23.  While Westfall cont
ends that he amended Salazar™s 
midyear evaluation and that the final evaluation, GC Exh. 21, modified 
the prohibition on Salazar™s use of Respondent™s resources to union 

business in response to Respondent™s
 requests and matters of urgent 
importance, there is no evidence Salazar ever received the amended 
evaluation. 
The midye
ar appraisal did not directly
 affect Salazar™s receipt 
of a raise or bonus as noted above in section 2,b, however, 
Westfall told Salazar if he continued to use company resources 
he would suffer the consequences at the end of the year.  On 
December 22, 2005, Salazar received his annual performance 
appraisal from Westfall.
30  The annual appraisal rating was 1.86 
and constituted a good review. 
(2)  Analysis 
Counsel for the General Counsel
 contends that Salazar™s 
midyear appraisal violated Secti
on 8(a)(3) of the Act by prohib-
iting Salazar™s use of company resources for union business in 
retaliation for Salazar™s union acti
vity.  Respondent argues that 
there was no discrimination in 
Salazar™s midyear appraisal. 
In Postal Service,
 341 NLRB 684 (2004), and 
GHR Energy 
Corp., 294 NLRB 1011, 1048 (1989), it was found that a 
threatened corrective action in violation of Section 8(a)(1) 
which affected how a union official carried out his representa-
tional duties did not also violat
e Section 8(a)(3) where the uni-
lateral requirement was a proce
dural requirement that was not 
an adverse personnel action. 
However in Jennie-O Foods, Inc.
 301 NLRB 305 fn. 18 
(1991), the administrative law j
udge rejected an employer™s 
argument that verbal warnings were
 not part of the disciplinary 
system where the verbal warnings could lead to suspension or 
discharge.  Further, 
issuing warnings pursuant to stricter en-
forcement constitutes a further vi
olation of Section 8(a)(3) of 
the Act. Dynamics Corp. of America,
 286 NLRB 920, 921 
(1987).  Respondent™s reliance on 
Colburn Electric Co
., 334 
NLRB 532, 541 (2001), and 
Northeast Iowa Telephone Co
., 
346 NLRB 465, 485 (2006), are misplaced as in neither case 
was there any adverse employme
nt action taken entailing harm 
to the alleged discriminate. In 
Colburn
 the employer refused to 
give the discriminatee, a job applicant, an application.  How-
ever, the employer in 
Colburn did not use applications to seek 
future job applicants thus there was no potential for future dis-
crimination.  In 
Northeast Iowa Telephone, 
there was no evi-
dence of harm to the discriminate. 
It is apparent that Salazar™s midyear appraisal was a warning 
to cease using company resources.  The warning standing alone 
was benign.  However, when co
upled with Westfall™s admoni-
tion that if Salazar did not cease using company resources he 
would suffer the consequences at the end of the year, the warn-
ing threatened harm in the form of Salazar™ annual appraisal.  
An adverse appraisal could affect Salazar™s eligibility to receive 
a raise or a bonus. 
Having found that the midyear a
ppraisal and the concomitant 
threat by Westfall constituted an adverse employment action 
entailing harm to Salazar, I must turn to whether Respondent 
issued the midyear appraisal in retaliation for Salazar™s union 
activities in violation of Section 8(a)(3) of the Act. 
There can be no dispute that Salazar engaged in union activ-
ity in his capacity as the chief un
ion official or that Respondent 
was aware Salazar engaged in union activity at work.  There is 
a clear nexus between Salazar™s use of company resources in 
conjunction with his representa
tional duties as union business 
                                                          
 30 R. Exh. 20. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  446 
representative and the prohibitions
 and threats of further ad-
verse employment action by Westfall.  It is admitted that 
Westfall thought Salazar was spending too much time engaged 
in union activity at work.  West
fall™s maintenance of a calendar 
documenting Salazar™s union activi
ty corroborates this conclu-
sion.  Thus, the midyear appraisal and Westfall™s threats of 
further discipline were Respondent™s mechanism to curb Sala-
zar™s union activity. 
The fact that Respondent did not follow through on its threat 
of adverse action in Salazar™s 
annual appraisal does not dimin-
ish the threat or its impact on Salazar™s union activity.  
Westfall™s threat and the limita
tions he put on Salazar™s union 
activity through prohibiting use of company telecommunica-
tions resources was a more stringent use of company resources 
than had been permitted by Respondent in the past.  Conse-
quently, Westfall™s threat of discipline in order to enforce his 
newly minted edict constituted more strict enforcement of dis-
cipline and by issuing Salazar the midyear appraisal and threat-
ening further discipline, Respondent violated 8(a)(3) of the Act.
 Jennie-O Foods, Inc., supra; Dynamics Corp. of America
, su-
pra. c.  Second consolidated complaint paragraph 8(b) 
(1)  The March 3, 2006 closin
g of the Chelmont facility 
Respondent™s Chelmont office was located in El Paso.  The 
Chelmont office handled walk-u
p customer payments and re-
quests for service.  The office 
was the busiest of Respondent™s 
outlying offices.  It had not been
 remodeled since 1995.  It is 
acknowledged that the building was overcrowded and too small 
to adequately handle the heavy volume of customers.  There 
were longstanding complaints of
 workstations not being ergo-
nomic and customer lines that 
wound outside the front doors.  
While there was a report of a fight among customers in the 
lobby at the Chelmont office, there is no evidence that the fre-
quency of security issues at Chelmont exceeded those at other 
outlying offices.  Moreover, Lowe
 stated that security was not 
an issue at Chelmont given the bu
llet proof glass at the teller™s 
stations and the presence of a security guard during working 
hours. In February 2005, a committee composed of Lowe, 
Kummrow, and Steve Checchia
 from Respondent™s mainte-
nance department began looking 
at other sites to replace the 
Chelmont office.  Four buildings were considered, the last of 
which was visited by the committee in December 2005.  In 
April 2005, Vice President for 
Administration Lore became 
involved in the decision to relocate Chelmont since the lease on 
the building was about to expire in July 2005.  From April to 
December 2005 Lore met monthly with Lowe, Kummrow, and 
Respondent™s financial analyst, 
Clay Doyle (Doyle), to assess 
the options concerning Chelmont. 
The options considered were 
to stay at Chelmont and rem
odel the office, move to a new 
location and close the Chelmont office.  A final recommenda-
tion was not made until Doyle completed the financial analysis 
in January 2006.
31  Meanwhile, in the fall of 2005 Kummrow 
and again in December 2005 Lowe assured employees that the 
Chelmont office w
ould be relocated. 
                                                          
 31 GC Exh. 19. 
Doyle™s January 2006 cost analys
is reflected that moving the 
Chelmont office to a new location would cost Respondent an 
additional $100,000 a year to operate.  While both Kummrow 
and Lowe were in favor of m
oving the Chelmont office to a 
new location, Lore citing the 
additional operating costs of a 
new location, and the inadequacy of the Chelmont building 
even if it were remodeled, recommended that Chelmont office 
be closed and the customers sent 
to private pay stations to pay 
bills. In late January 2006, Lore me
t with CFO Bates and recom-
mended closing the Chelmont o
ffice because of the physical 
limits at the Chelmont office and the cost effectiveness of clos-
ing Chelmont and utilizing pay stations.  A few days later, 
Bates agreed with Lore™s reco
mmendation and said Chelmont 
would be closed.  On February 1,
 2006, Lore told Lowe to tell 
Human Resources Manager Herna
ndez of the decision to close 
Chelmont and for Hernandez to notify the Union.  Lore also 
told Lowe that the Chelmont CSRs would be relocated and 
asked for Lowe™s input.  Lowe
 recommended to which offices 
the CSRs should be transferre
d and her recommendations were 
followed.  On February 1, 2006, at 8:30 a.m.  Hernandez noti-
fied Salazar that the Chelmont office was being closed and the 
CSRs reassigned.  When Salaza
r expressed his shock at the 
decision to close Chelmont and 
said there had been no negotia-
tions about the decision, Herna
ndez replied that the decision 
was not up for discussion.  Hern
andez said that the Chelmont 
CSRs were being sent to the downtown El Paso Call Center, the 
Fabens, and Anthony offices.  A
ccording to Hernandez, Salazar 
raised the issue of three employees who were being transferred.  
Salazar said he would talk to the employees and get back to 
Hernandez.  There is no dispute that before the decision to 
close Chelmont and relocate th
e CSRs no notice was given to 
the Union about either decision.  Later on February 1, 2006, 
Lore met with the Chelmont CSRs
 and told them of the deci-
sion to close the Chelmont offi
ce on March 1, 2006, and send 
CSRs to the Call Center, Fabens, and Anthony. 
According to Hernandez, a few 
days later he spoke with Sa-
lazar.  Salazar said that if he did not hear from the CSRs by the 
end of the day the ﬁproposed movements would stay as is, 
would remain unchanged.ﬂ  When 
Salazar did not get back to 
Hernandez, Hernande
z assumed that Salazar had no problem 
with the sites to which the CSRs were being transferred. 
On March 1, 2006, the Chelmont CSRs were transferred to 
the downtown El Paso Call Cent
er to the Fabens and Anthony 
offices.  The CSRs transferred to the Call Center had to pay for 
parking and had all of their tim
e monitored while at work via 
computer.  Fewer Call Center CSRs were allowed to be on 
vacation at any given time than at Chelmont.  The CSRs trans-
ferred to Fabens and Anthony 
incurred substantially longer 
commutes. 
Salazar stated that a week or two after March 1, 2006,
32 he 
had a conversation with Hernand
ez and raised issues concern-
ing the training as well as seni
ority and vacation schedules for 
CSRs transferred to the Call Center.  Hernandez investigated 
                                                          
 32 It is clear from Salazar™s Apr
il 12, 2006 affidavit that these con-
versations occurred in mid-Februa
ry 2006, 2 weeks after Salazar was 
notified of the Chelmont closing. 
 EL PASO ELECTRIC CO
.  447
the issues and told Salazar that two transferred CSRs would be 
allowed to take scheduled vacati
on.  Hernandez said that the 
transferred employees would get only 3 weeks of training and 
they had better catch on. Hernandez made it clear that these 
matters were not subjects for 
discussion since the decision to 
close Chelmont was a business decision.  Salazar said it was 
unfair to give them only 3 weeks of training when other new 
employees received 3 months training.  Salazar called Hernan-
dez again in February 2006 and tried to get him to bargain 
about the issues surrounding the effects of the Chelmont clos-
ing and Hernandez refused to talk to Salazar about the issues. 
(2)  Analysis 
As noted above under 
Wright Line,
 the General Counsel has 
the burden of establishing that 
Respondent closed its Chelmont 
facility in retaliation for its employees™ union activity.  Here, 
counsel for the General Counsel 
has established that the Chel-
mont CSRs engaged in union ac
tivity that was known to Re-
spondent and that Respondent e
xhibited antiunion animus to-
ward the Chelmont CSRs at a pr
eelection meeting 
in June 2004.  Having established a prima facie case, the burden shifts to Re-
spondent to show that it would ha
ve closed the Chelmont facil-
ity even in the absence of its employees™ union activity. 
It is undisputed that the Chelmont office was inadequate to 
handle its heavy load of customers.  It was overcrowded, its 
facilities were not 
ergonomically sound and 
its lone bathroom 
was not ADA compliant.  It appears that in February 2005, 
Respondent began a search for 
a replacement office that was 
large enough to handle the customer load.  The search for a 
replacement facility continued through December 2005.  It 
appears Respondent considered four options for Chelmont: 
doing nothing, remodeling Chelmont, relocating to a new facil-
ity and closing Chelmont.  It was not until a financial study of 
these options was prepared by Respondent in January 2006 that 
a final decision was made.  The financial study reflected that 
closing Chelmont, opening privat
e pay stations and reassigning 
CSRs to other offices woul
d cost $2,185,871, doing nothing 
with Chelmont would cost $3,
776,207, remodeling Chelmont 
would cost $3,916,394, and relocating to a new office would 
cost between $4,836,050 and $5,096,
174.  There is no evidence 
that the financial study was flawed.  When Respondent™s Vice 
President Lore received the financial study she concluded that 
the prudent course to take financially was to close the Chel-
mont facility and implement private pay stations.  Lore pre-
sented her rationale to Responde
nt™s CFO Bates who concurred 
with Lore and ordered Chelmont closed.  The evidence reflects 
that the decision to close the Ch
elmont office was based solely 
on financial considerations and 
not the union activities of Re-
spondent™s CSRs.  While counsel
 for the General Counsel con-
tends that Respondent offered 
contradictory and shifting rea-
sons for closing Chelmont, I find that once Respondent had 
obtained and assessed the financial costs of its options for 
Chelmont, Respondent consistently
 said it was closing Chel-
mont for business reasons that 
included the Chelmont office™s 
physical inadequacy and that closing was the least costly op-
tion.  I find that Respondent has 
satisfied its burden to show it 
would have closed the Chelmont facility even in the absence of 
its employees™ union activity.  I will dismiss this allegation. 
d.  Second consolidated complaint paragraph 8(c) 
(1)  The April 11, 2006 denial
 of leave to employee Power 
At the end of March or early April 2006, 2 weeks after his 
suspension for losing a radio, Las Cruces Meter Reader Power 
asked his supervisor, Duran, for 2 to 3 hours of leave to speak 
with someone from the Union or the NLRB regarding his sus-
pension.   The meeting with the Board agent was scheduled for 
Thursday and Power made the request for time off on Tuesday.  
Duran said this would not be 
possible since it was a holiday 
workweek and others had already 
requested time off.  However, 
Duran admitted that in emergency situations she had previously 
granted time off on short notice.  Duran was unable to specifi-

cally define what constituted an emergency.   Duran acknowl-
edged that she knew there had been unfair labor practice 
charges filed against her re
garding Power™s suspension. 
(2)  Analysis 
Discrimination against an
 employee for invoking 
Weingarten rights or engaging in union activities violates Section 8(a)(3) of 
the Act. See 
Exelon Generation Co.,
 347 NLRB 815 (2006); 
Circuit-Wise, Inc
., 308 NLRB 1091, 1109 (1992); 
Salt River 
Valley Water Users Assn
., 262 NLRB 970 (1982). 
In the instant case, Power invoked his 
Weingarten rights in 
the case of his disciplinary mee
ting with Duran.  Moreover, 2 
weeks later, before Duran deni
ed his request for a few hours 
leave, Power told Duran he needed time off to engage in union 
business with the NLRB.  Thus, the elements of union activity 
and knowledge of those activities ha
s been established. That the 
denial of leave was motivated by
 Power™s exercise of his pro-
tected activity is demonstrated 
by the timing of Duran™s denial 
of leave 2 weeks after Power™s request for union representation 
and after he had filed an unfair labor practice charge concern-
ing his suspension and Duran™s hostility toward Stout during 
the course of the resumed investigatory meeting, insisting that 
nothing would be changed by St
out™s presence.  Having estab-
lished a prima facie case that
 Respondent violated Section 
8(a)(3) of the Act, the burden shifts to Respondent to show it 
would have denied Power™s request in the absence of his pro-
tected activity. 
Respondent contends it denied Power™s request for leave be-
cause he had not submitted his re
quest in advance and because 
other employees were scheduled to 
be off that day.  It is uncon-
troverted that in the past Duran had given Power time off under 
similar circumstances and had 
given other employees time off 
with little notice in exigent circumstances.  Moreover, Duran 
admitted that she could have covered Power™s time off with 
other employees.  Given Duran™s 
past practice of granting leave 
without prior request, I find Res
pondent™s defense is pretext.  
By denying Power™s request for 
leave, I find Respondent vio-
lated Section 8(a)(3) of the Act. 
4.  The alleged 8(a)(4) conduct 
a.  Second consolidated complaint paragraph 9(a) 
On December 15, 2004, Respondent issued CSR Sira Fanely 
(Fanely) an unsatisfactory performance evaluation, denied 
Fanely a raise, and denied Fanely a bonus. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  448 
In her brief, counsel for the General Counsel fails to argue 
that the issuance of the December 17, 2004 appraisal to Fanely 
violated Section 8(a)(4) of the Act.  There was no evidence 
adduced that Respondent was aware Fanely filed charges or 
gave testimony to the Board.  With respect to Cases 28ŒCAŒ
19551, et al., involving, among 
things, the September 2004 
discipline of Fanely, no evidence was adduced concerning who 
filed the charges, when they were filed or the substance of the 
charges.  Absent some nexus between availing herself of Board 
processes and the alleged discr
imination, I am unable to con-
clude that Fanely™s December 
17, 2004 appraisal was retalia-
tion for filing charges or giving testimony to the Board.  I will 
dismiss this allegation. 
b.  Second consolidated complaint paragraph 8(c) 
(1)  The April 11, 2006 denial
 of leave to employee Power 
As noted above in section 3,d, at the end of March or early 
April 2006 Duran refused to provide Power a few hours leave 
to speak with a Board agent, 
knowing that unfair labor practice 
charges had been filed against her concerning Power™s suspen-
sion. (2)  Analysis 
It appears that Duran departed from her past practice of 
granting time off to employees in exigent circumstances even if 

they had not made a prior request for leave.  Given the timing 
of the denial of Power™s reque
st for leave and Duran™s depar-
ture from allowing time off in 
exigent circumstances suggests 
the pretextual nature of her excu
se for denying time off.  I con-
clude that Duran denied Power™s
 leave request to give testi-
mony to the Board agent was in retaliation for the charge filed 
on Power™s behalf by the Union a
nd violated Section 8(a)(4) of 
the Act.  
c.  The unpled allegation that the Salazar midyear 
appraisal violated Section 8(a)(4) of the Act 
In her brief, counsel the Gene
ral Counsel has alleged that 
Respondent™s midyear appraisal of
 Salazar warning him against 
using Respondent™s resources fo
r union business, not only vio-
lated Section 8(a)(1) but also Sec
tion 8(a)(3) and (4) of the Act.  
Neither the second consolidated
 complaint nor the August 24, 
2006 complaint alleges that Re
spondent violated Section 
8(a)(4) of the Act by discriminating against Salazar for filing 
charges or giving testimony under the Act. 
An adverse party must be given notice of the claim upon 
which relief is sought.  
Curtiss-Wright Corp. v. NLRB, 
347 
F.2d 61, 71 (3d Cir. 1965).  ﬁAll that is requisite in a valid 
complaint before the Board is that there be a plain statement of 
the things claimed to constitute an unfair labor practice that the 
respondent may be put upon his defense.ﬂ  
American Newspa-
per Publishers Assn. v. NLRB
, 193 F.2d 782, 800 (7th Cir. 
1951).  While an unpled but fully litigated matter may support 
an unfair labor practice finding despite the lack of an allegation 
in the complaint, in the instant 
case the contention that Respon-
dent violated Section 8(a)(4) of
 the Act by limiting Salazar in 
the use of company resources was not remotely litigated by 
counsel for the General Counsel.  
The first suggestion that this 
conduct violated Section 8(a)(4) of
 the Act is recited in counsel 
for the General Counsel™s posthearing brief.  Accordingly, I 
will not find that Respondent violated Section 8(a)(4) of the 
Act in limiting Salazar™s use of company resources. 
5.  The alleged 8(a)(5) conduct 
a.  Second consolidated complaint paragraphs 
10(b), (d), (f), and (h) 
It is alleged that since A
ugust 3, 2004, Respondent has re-
fused to bargain at reasonable times and places for collective 
bargaining with respect to meter readers, collectors, facilities, 
and CSR work groups as part of the historical unit or together 
independent of the historical unit. 
On November 4, 2003, after th
e Union was certified as the 
collective-bargaining representative of the meter readers, col-
lectors, and facilities work gr
oups, Salazar sent Respondent™s 
general counsel, Raul Castillo (Castillo), a letter
33 demanding 
collective bargaining for the new groups of employees.  By 
letter
34 dated November 12, 2003, Ca
rrillo referred Salazar to 
Respondent™s labor relations spec
ialist, Rios, to schedule nego-
tiations.  Rios said he would no
t be available to bargain until 
January 2004. 
From January 16 to Septembe
r 20, 2004, the parties engaged 
in a number of bargaining sessions
.  The testimony of the wit-
nesses to the bargaining sessions va
ries substantially.  The pri-
mary spokesmen for the parties 
were Salazar and Garcia who 
both had truncated and poor memories of the substance of what 
was said at the various negotiation meetings when compared to 
the extensive bargaining notes35 each side maintained.  Garcia 
and Salazar™s testimony was self-serving and often inconsistent 
with the bargaining notes.  Acco
rdingly, I will follow the bar-
gaining notes where the witness 
testimony is not consistent 
with what has been recorded in those notes. 
The first bargaining session took place on January 16, 2004.  
At this session Salazar raised the issue of incorporating the 
newly certified work groups 
into the historical unit. 
The next bargaining session did not take place until February 
16, 2004.  While the Union presented its proposals,
36 Respon-
dent had none to offer.  Salaza
r stated that the Union was bar-
gaining for the meter readers, collectors, and facilities employ-
ees as part of the overall histor
ical unit and that he wanted one 
contract.  To that end the Un
ion™s proposals were based on the 
extant contract in the historical
 unit.  Porter said that Respon-
dent did not have to bargain in one unit and that for the new 
groups of employees in the historical unit and that there should 
be three separate units and thre
e separate contracts.  Salazar 
proposed meeting on March 1 through 4 and March 15 through 
19, 2004.  When Garcia said Re
spondent was available only on 
March 1, Salazar said he wanted to meet at least twice a week 
or on weekends.  Garcia canceled the March 1 meeting. 
The third bargaining session took place on March 15, 2004.  
Again, Respondent offered no pr
oposals.  Both Respondent™s 
chief spokesman, Garcia and Assi
stant General Counsel Porter 
rejected the Union™s proposals a
nd insisted on separate propos-
                                                          
 33 GC Exh. 29. 
34 Id. 
35 GC Exhs. 55, 63, and 70; R. Exh. 51. 
36 GC Exh. 54. 
 EL PASO ELECTRIC CO
.  449
als for each bargaining unit.  While this session lasted 4 hours 
only 20 minutes was devoted to di
rect discussions between the 
parties.  Salazar proposed me
eting on April 1 and 2, 2004.  
Garcia canceled the meetings scheduled for April 1 and 2.  
Garcia also canceled a proposed 
meeting for April 19.  In an 
email dated April 22, 2004, Sala
zar protested meeting only on 
Mondays.
37 The fourth negotiation meeting occurred on May 10, 2004.  
Salazar stated that there had been a 
Globe election in the new 
units and that the Union wanted to bargain for one contract.  It 
is clear from Respondent™s proposals
38 that it was continuing to 
insist on bargaining in separate units despite the clarified certi-
fications issued by Region 16 on April 8 and 14, 2004.  Salazar 
proposed meeting on May 13 and 
14 but Garcia insisted on 
May 17, 2004.  Salazar again proposed meeting on weekends or 
after work. 
At the fifth bargaining se
ssion on May 17, 2004, Respon-
dent™s assistant general counsel, 
Porter, said that the Union had 
to realize there are separate 
bargaining units and Respondent 
wanted separate contracts.  Garcia reinforced this concept by 
saying that Respondent would 
provide separate proposals for 
each new group of employees.  Salazar made it clear that the 
Union was bargaining for one cont
ract not three separate agree-
ments.  Garcia made it clear 
that the Union™s proposals were 
being rejected not on the substa
nce of the proposals but only 
because they were offered for the three groups of employees as 
one unit.  Porter stated that the new groups had to bargain for 
everything. 
On June 14, 2004, the parties me
t for a sixth bargain session.  
Various proposals were discussed 
and Salazar said he could not 
meet the following Monday but could meet on any other day 
including June 23.  Salazar once 
again advocated more frequent 
bargaining sessions requesting weekend and nighttime meet-
ings. The parties next met on July 
12, 2004.  During this meeting 
Salazar said that the Union was willing to meet after work or on 

weekends to negotiate.  Garcia
 insisted on only Monday meet-
ings.  On July 22, 2004, Salazar notified Garcia that the Union 
could not meet for bargaining on
 July 26 but asked for addi-
tional dates. The eighth bargaining session took place on August 30, 
2004.  There was no movement on the issue of one contract 
versus three contracts.  Salaza
r once again called for more fre-
quent bargaining sessions.  Th
e next bargaining session was 
scheduled for September 13, 2004. 
On August 30, 2004, the Union was certified as the collec-
tive-bargaining representative of the CSRs.  In September 
2004, Salazar contacted Garcia
 and demanded bargaining for 
the CSRs.  Garcia did not want 
to include CSRs in bargaining 
with the meter readers, collectors, and facilities services em-
ployees, arguing that the part
ies were moving along with bar-
gaining in the extant units.  Salazar protested that there had 
been no movement in bargaining in the meter readers, collec-
tors, and facilities services unit.  Garcia insisted that the parties 
not join the CSRs in the current bargaining. 
                                                          
 37 GC Exh. 31. 
38 R. Exh. 40, pp. 1 and 2. 
Sometime between August 30 and September 20, 2004, in a 
meeting with Respondent™s presid
ent, Hendrick Salazar, indi-
cated in that the Union wanted 
one overall contract to include 
the newly certified groups into 
the historical unit contract. 
Respondent canceled the Se
ptember 13, 2004 bargaining 
meeting and the parties met fo
r a ninth time on September 20, 2004.  Richard Schwartz, a memb
er of Respondent™s bargain-
ing committee, replied that Re
spondent wanted separate con-
tracts.  Salazar again demanded 
one contract.  Garcia reaf-
firmed that Respondent wanted 
separate contracts and would 
submit separate proposals.  Ther
e were no further bargaining 
sessions until May 2005 although Respondent proposed meet-
ing on October 4 and November 
1, 2004, as well as February 
21, 2005.  On January 3, 2005
, the Union proposed commenc-
ing contract negotiations for the CSRs and include them in the 
ongoing negotiations.  Respondent in
sisted on separate negotia-
tions for CSRs through at least May 17, 2005.  The Union on 
December 2, 2004, proposed renewed negotiations as well as 
meeting on January 13, Saturday
s and Sundays after 10 a.m.; 
any day in January 2005 after 5 p.m.; February 26, 27, April 27, 
28, 29, May 3Œ8, May 17, 18, a
nd 19; June 18, 19, 25, 26, 29 
and 30, 2005.  Respondent refuse
d to meet on weekends or 
after work. 
It was not until after February 3, 2005, when the Union filed 
unfair labor practice charges al
leging Respondent™s refusal to 
bargain with the Union with the meter readers, collectors, and 
facilities services employees as
 a single unit and Respondent™s 
August 1, 2005 settlement agreement agreeing to bargain with 
the Union with all four groups 
as a single unit that Respondent 
agreed to bargain for one contract with the Union in the histori-
cal unit as well as the three newly certified groups. 
In her brief, counsel for the 
General Counsel contends that 
the essence of these allegations in second consolidated com-
plaint subparagraphs 10(b), (d), (f), and (h) is the failure of 
Respondent to meet the Union as the representative of any of 
the newly certified groups of em
ployees at reasonable times 
and places. Section 8(d) of the Act defines the duty to bargain collec-
tively as ﬁthe performance of the mutual obligation of the em-
ployer and the representative of the employees to meet at rea-
sonable times and confer in good 
faith with respect to wages, 
hours, and other terms and conditions of employment. . . .ﬂ  
NLRB v. Insurance Agent™s Union, 
361 U.S. 477, 485 (1960). 
The Board has frequently addressed the question of what 
constitutes ﬁmeeting at reasonable timesﬂ under Section 8(d) of 
the Act.  In 
Regency Service Carts, Inc.,
 345 NLRB 671, 674 
(2005), the Board found that a 2-month delay from certification 
to initial bargaining coupled with 29 bargaining sessions in 30 
months was evidence of dilatory tactics and violated Section 
8(a)(5).  In 
Lancaster Nissan, Inc.,
 344 NLRB 225 (2005), the 
Board found respondent violated Section 8(a)(5) by failing to 
meet at reasonable tim
es.  The Board relied on the respondent™s 
refusal to permit employees™ unpa
id time off in order to attend 
bargaining sessions, limiting the time available for meetings to 
evenings and weekends, then refusing to meet on weekends, 
offering no reason at all for this refusal.  In 
Lancaster Nissan
 supra, the respondent met with the union for a total of only 12 
meetings during the initial certification year, a frequency, the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  450 
Board noted, which was strikingly similar to many cases in 
which it had found that a respondent had not met its obligation 
to meet and bargain. In 
Calex Corp., 322 NLRB 977, 978 
(1997), the Board concluded that respondent engaged in delay-
ing tactics in negotiations wh
ere 19 bargaining sessions were 
held in the 15 months following the union™s certification when 
coupled with the respondent™s 
cancellation of meetings, the 
respondent™s  arbitrary decision 
to limit the number of meetings 
to once a month, the respondent™s
 repeated refusal of the un-
ion™s requests for more frequent
 meetings, and certain state-
ments which the respondent™s 
negotiator made during the 
course of bargaining limiting ho
w often the parties could meet. 
The Board found based on respondent™s overall conduct in 
bargaining, that the respondent vi
olated Section 8(a)(5) by fail-
ing and refusing to meet at re
asonable times with the union for 
the purpose of collective bargaining. In 
Bryant & Stratton Insti-
tute, 321 NLRB 1007, 1042 (1996), the Board found the re-
spondent failed to meet its proc
edural obligations under Section 
8(d) of the Act and violated Se
ction 8(a)(5) by failing to meet 
at reasonable times in order to
 negotiate with the union. In 
Bry-ant the evidence shows that the respondent refused to meet on 
weekends despite repeated reques
ts to do so by the union, made 
itself available for negotiations
 only approximately 1 day per 
month, limited the time available for bargaining by insisting 
that negotiations take place late
 in the afternoon, was generally 
reluctant to schedule multiple days for negotiations and  admit-
ted its unwillingness to meet on weekends or to schedule con-
secutive days for bargaining. 
The cases Respondent has relied upon, including 
People 
Care, Inc., 327 NLRB 814, 825Œ826 (1999); 
88 Transit Lines, Inc., 300 NLRB 21 (1990); and 
Milwhite Co
., 290 NLRB 1150 
(1988), are inapposite since they were decided on a more lim-
ited set of facts that thos
e involved in this case.  
People Care involved the union insisting only on night meetings, in 
88 Transit the respondent was willing to meet on a more frequent 
basis than actually occurred and 
Milwhite involved only the 
issue of allowing employees time to negotiate. 
In this case, Respondent dela
yed bargaining from November 
3, 2003, when the Union made its initial demand for bargaining 
until January 16 2004. Thereafter, Respondent insisted on bar-
gaining only on Monday afternoons despite the Union™s plea 
that meeting on Mondays was 
inconvenient for an employee 
union bargaining committee member.  Despite the Union™s 
request for weekend, after work
, and consecutive days of bar-
gaining, Respondent refused each of these requests without 
plausible explanation.  From the Union™s demand for bargain-
ing in November 2003 to August 3, 2004, a period of 9 months, 
only seven bargaining sessions t
ook place.  From August 3, 
2004, to May 2005, a period of 9 months, there was only one 
bargaining session despite repeated requests from the Union to 
bargain.  This evidence estab
lishes dilatory tactics by Respon-
dent and a failure in its obligation to meet the Union at reason-
able times under Section 8(d) sin
ce at least August 3, 2004.  By 
this conduct Respondent has violated Section 8(a)(5) of the 
Act.  
Lancaster Nissan, supra. b.  Second consolidated complaint paragraph 10(i) 
(1)  February 2005 unilateral changes to Respondent™s 
work rules regarding breaks for meter reader, collectors, 
and facilities work groups 
Respondent employed about 30 me
ter readers at its El Paso 
facility.  The meter readers worked in various geographical 
areas throughout El Paso often miles from the El Paso office.  
Meter readers walked their assigne
d routes from 7 a.m. to 3:30 
p.m. and took readings by using a hand-held computer that 
recorded the meter reading and the time the reading was taken.  
Senior Meter Reader Cesar Camacho, a 9-year meter reader, 
said that despite the number of mete
rs to be read in a route that 
it usually took about 5-1/2 hours to
 perform an assigned route.  
Meter readers were allowed two 15-minute breaks and a 30-
minute lunchbreak.  In addition, meter readers could take addi-
tional bathroom and water breaks
.  Prior to March 2005, meter 
readers were allowed to take their breaks in the morning and 
evening with their lunchbreak around noon or they could com-
bine the breaks and lunch period a
nd take them at the end of the 
day. 
Meter reader Albert Galindo (Ga
lindo) testified that in late 
2003 or early 2004 and again in about March 2004, after the 
Union was certified as the repres
entative of meter readers, John 
Robinette (Robinette), Respondent™s supervisor of meter read-
ers and collectors in El Paso, told meter readers that they 
should take their break
times in the morning and afternoon and 
their lunch at midday and that they could not leave before the 
end of their shift at 3:30 p.m.  
Galindo also testified that at a 
meeting of meter readers in Ja
nuary 2005, Robinette told em-
ployees that if a gap in time between meter readings appeared 
in their hand held computers, it would be considered a break.  
Robinette also told the meter readers to take their 15-minute 
breaks in the morning and afternoon and their lunch at midday.  
He said that he would now be keeping an eye on meter readers™ 
read times.  While there is evidence that Respondent has moni-
tored read times, this was the first time meter readers had been 
told that their read times would 
be monitored.  Galindo said he 
always combined his breaks at the end of the day and up to the 
present has continued this practic
e. Robinette denied that he 
had told meter readers they had to take breaks in the morning 
and afternoon and could not combine break and lunch period at 
the end of the day. 
I found Galindo to be a witness with an unreliable memory 
who needed significant refreshing 
of his recollection before he 
could recall events.  His testimony also seemed evasive.  I do 
not credit the events related by Galindo as his memory is not 
trustworthy. 
At a meeting of meter readers in March 2005, their supervi-
sor, Greg Gonzalez (Gonzalez), told the meter readers that they 
had to take their breaks in the morning and afternoon and their 
lunchbreak at midday.  Camach
o asked Gonzalez why the me-
ter readers could no longer combine their breaks and lunch.  
Gonzalez replied that if the meter reader finished his route early 
they would add more meters to 
the route.  Gonzalez added that 
if the meter reader stopped to talk to a customer about the cus-
tomer™s bill that would be considered a break.  Camacho said 
that employees took breaks during the day for a couple of 
 EL PASO ELECTRIC CO
.  451
months and then went back to 
the old practice of combining 
breaks at the end of the day. Gonzales testified that meter read-
ers could always take their br
eaks and lunch whenever they 
liked and he never told them they could not combine these pe-
riods at the end of the day. 
Camacho™s testimony was given 
in an honest and straight-
forward manner.  He was consiste
nt and his memory needed no 
refreshing.  His testimony was 
detailed and his demeanor gave 
no impression of hostility toward Respondent.  His testimony 
that employees followed Gonzal
ez™ order to take breaks and 
lunch during the day for only a few 
months and then returned to 
the old policy of combining breaks at the end of the day is 
credible in view of the timing of the settlement agreement Re-
spondent entered into in July 2005 in which it agreed to rescind 
changes to its break policy.
39  I will credit Camacho™s testi-
mony. 
(2)  Analysis 
Counsel for the General Counsel 
contends the change to the 
meter reader™s break and lunch periods was a substantial, mate-
rial, and significant change.  
On the other hand, Respondent 
argues that Respondent made no changes to employees™ lunch 
and break periods.  
Both the testimony of Robinette and Gonzalez and with it 
Respondent™s contention that there were no changes to employ-
ees™ lunch and break periods is
 undermined by its reason for 
terminating meter reader Mari
o Navarro (Navarro) in June 
2006. Respondent admitted that it terminated Navarro in part for 
leaving his route early.  Navarro had combined his breaks and 
lunch period and left his route after he had completed his as-
signments as employees had been free to do before March 
2005.  By terminating Navarro, at least in part for leaving work 
early, Respondent enforced its 
new policy limiting when em-
ployees could take their break and lunch periods.  This en-
forcement acknowledged Respondent™s change in policy, pro-
hibiting employees from aggregating breaks and lunch at the 

end of their shift. 
In Pepsi-Cola Bottling Co. of Fayetteville,
 330 NLRB 900, 
903 (2000), the Board found that lunch and break periods may 
constitute terms and conditions of employment.  Unilateral 
changes to lunch and break periods and limiting employees™ 
conversations during the break pe
riods were material, signifi-
cant, and substantial changes vi
olating Section 8(a)(5) of the 
Act.  Likewise unilaterally 
limiting where employees could 
take their breaks constituted material, substantial, and signifi-
cant changes to terms and c
onditions of employment.  
Indiana Hospital, 315 NLRB 647, 655 (1994). 
In the instant case, Respondent
™s changes limited when em-
ployees could take their breaks and lunch period.  In the past 
employees could take their break
s and lunch period at any time 
they chose and, thus, could aggregate the time so they could 
leave work early.  After March 2005, meter readers could take 
their breaks only in the morning and afternoon and their lunch 
period at midday.  Unlike thos
e case cited by Respondent, I 
find that this change was material
, substantial, a
nd significant.  
                                                          
 39 GC Exh. 2. 
Unlike Trading Post, Inc
., 224 NLRB 980 (1976), the changes 
here constituted new rules.  Contrary to the holdings in 
Pan 
American Grain Co., 343 NLRB 318  (2004), and 
Crittenton 
Hospital, 342 NLRB 686 (2004), the new break and lunch rules 
were a material departure from the old policy permitting em-
ployees to take breaks and lunch at their discretion. 
I find Respondent™s changes to 
its break and lunch periods 
without notice to or bargaining w
ith the Union violated Section 
8(a)(5) of the Act as alleged. 
c.  Second consolidated complaint paragraph 10(j)Š 
The February 2005 unilateral changes 
(1)  Respondent™s work rules imposing stricter monitoring 
and discipline procedures with respect to meter reader, 
collectors, and facilities work groups 
It is hard to discern what counsel for the General Counsel 
considers a violation of this complaint allegation since it was 
not discussed in the posthearing brief.  However, the record 
reflects that at a meeting of 
meter readers in March 2005, em-
ployee Camacho asked Gonzalez why the meter readers could 
no longer combine their breaks and lunch.  Gonzalez replied 
that if the meter reader finished his route early they would add 
more meters to the route.  Gonzalez added that if the meter 
reader stopped to talk to a customer about the customer™s bill 

that would be considered a break. 
Respondent has long monitore
d the data from hand-held 
computers used by meter readers to determine how many me-
ters to assign to a particular route in order to provide each me-
ter reader a route lasting 5-1/2 hours.  The 5-1/2-hour routes 
have been the norm since 2003. 
(2)  Analysis 
I find no evidence that Respondent imposed more onerous 
monitoring or disciplinary proce
dures upon its meter reader or 
collectors.  Respondent has long
 monitored the time it takes 
meter readers to complete a route.  Changing technology in-
cluding the use of hand-held com
puters and wireless meters has 
changed the time it takes to read an individual meter.  Thus, 
Respondent has had to constant
ly monitor how many meters 
can be read in a 5-1/2-hour shift.  Adding meters to a route is 
nothing new and does not constitute stricter monitoring.  Re-
spondent has long had the ability to monitor how long a meter 
reader spends reading each customer™s meter.  Thus, investigat-
ing how long a meter reader has spent on each customer™s read-
ing is not a new procedure.  I 
will dismiss th
is allegation. d.  Second consolidated complaint paragraph 
10(k)ŠJuly 1, 2005 changes 
(1)  Respondent™s policy regarding union access to 
telephone, computer, email,
 and fax machines for 
union business As set forth above in section 
2,b, Union Business Represen-
tative Salazar was told by West
fall that he could no longer use 
company resources, i.e., telephone, email, fax, and computer, 
for union business.  There is no dispute that this was a depar-
ture from Respondent™s past practice of allowing Salazar to use 
company resources to conduct union business.  Nor is there any 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  452 
dispute that this change was ma
de without notice to or bargain-
ing with the Union. 
(2)  Analysis 
Counsel for the General Counsel
 contends that Respondent™s 
prohibition on the use of company resources for union business 
was a unilateral change.  Responde
nt argues that since Salazar 
continued to use company resources there is no evidence of a 
prohibition on his use of those resources. 
In Postal Service, 
341 NLRB 684 (2004), the Board affirmed 
the administrative law judge w
ho found that a respondent™s new 
requirement that a union stewar
d request in writing permission 
to conduct union business or suffer corrective action violated 
both Section 8(a)(1) and (5) of 
the Act since it constituted a 
threat to discipline an employee
 for violation of a rule estab-
lished by unilateral change. 
Contrary to Respondent™s assert
ion, there is ample evidence 
in Salazar™s appraisal that Respondent told him to cease using 
company resources for conducti
ng union business or suffer the 
consequences in his annual appr
aisal.  This was a material, 
substantial, and significant chan
ge from past practice in that it 
severely limited Salazar™s ability to effectively carry out the 
duties and responsibilities of his position as union business 
representative while at work.  
Respondent™s argument that Sa-
lazar™s continued use of compan
y resources conclusively estab-
lishes that there were no changes, is misplaced.  This argument 
fails to factor in the fact th
at Respondent™s limits on Salazar™s 
use of company resources under threat of discipline was never 
rescinded nor despite his occasional use of company resources, 
the effect the prohibition had on Salazar™s ability to carry out 
his functions as union representa
tive.  I find that Respondent™s 
change to its past practice allowing the Union use of company 
resources without notice to or 
bargaining with the Union vio-
lated Section 8(a)(5) of the Act. 
e.  Second consolidated complaint paragraph 10(l)Š 
The August 3, 2005 change 
(1)  Respondent™s policy in the way union officials were 
informed of disciplinary meetings regarding unit employees 
Following the required practice under the extant collective-
bargaining agreement in the histor
ical unit, Respondent notified 
the Union if there was going to be discipline issued to an em-
ployee.  The notification of the 
Union of disciplinary meetings 
was extended to the new groups of employees added to the 
historical unit.  Respondent™s la
bor relations specialist, Hernan-
dez, was primarily responsible for notifying Salazar.  Accord-
ing to Hernandez, ﬁroughlyﬂ in
 May 2005 he began to provide 
Salazar with notification by both
 phone and email.  Before May 
2005, Hernandez used many met
hods to notify Salazar includ-
ing phone calls, face-to-face notification, notification of union 
stewards, and email but he primar
ily used email to notify Sala-
zar of disciplinary meetings.  Ac
cording to Salazar, since 1999 
the primary way he was contacte
d by Rios and later Hernandez 
about disciplinary meetings was 
by cell phone.  In 1999, Rios 
asked Salazar to get a cell phone so that Rios could stay in 
touch with him during the workday and unlike other employees 
who were prohibited from havi
ng cell phones at work, Rios 
received authorizati
on for Salazar to carry the cell phone during 
the workday.  After Hernandez replaced Rios in 2003, Hernan-
dez began following up the cell phone
 calls with an email.  
After July 2005, the primary method of notification to Salazar 
of disciplinary meetings was em
ail.  After July 2005, Hernan-
dez called Salazar and said he wa
s tired of being unable to con-
tact Salazar by cell phone and th
at he was only going to notify 
Salazar of disciplinary meetings by email.  For the next 3 
months until Salazar filed an unfair labor practice concerning 
the method of notification and 
a settlement agreement was 
signed by Respondent, the only way Salazar was notified of 
disciplinary meetings was by email.  I credit Salazar™s testi-

mony that after July 2005 Hernandez notified him of discipli-
nary actions by email.  Hern
andez™ testimony was not inher-
ently believable.  For example, it is not credible that before July 
2005 Hernandez notified Salazar prim
arily by email in view of 
the efforts Rios had made to secure a cell phone for Salazar 
because Respondent was unable to reliably contact Salazar.  
Moreover, as noted, supra, I fo
und Hernandez testimony to be 
both vague and lacking in specific
 details one would expect of 
an employee in his capacity.  After the settlement agreement, 
Salazar was notified by Hernandez by both cell phone and 
email. 
(2)  Analysis 
Counsel for the General Counsel
 contends that Respondent 
changed its method of notifying 
Salazar of disciplinary meet-
ings via phone calls, emails, a
nd personal contact to solely 
email while Respondent contends there was no change in the 
manner it notified Salazar. 
There is no evidence that Res
pondent ceased giving Salazar 
notice of employee disciplinary 
meetings.  Thus, the issue for 
resolution is whether any departure from past practice was a 
material, significant, and substantial change.  
Pepsi-Cola Bot-
tling Co.,
 330 NLRB 900, 903 (2000). 
The evidence reflects
 that at Respondent™s urging at some 
point in about 1999 Salazar acquired and was permitted to carry 
a cell phone at work so that Re
spondent™s labor relations de-
partment could effectively cont
act Salazar at work regarding 
matters affecting the bargaini
ng unit including grievance mat-
ters.  Other methods of notifying Salazar apparently were inef-
fective. 
Respondent by its past actions felt the cell phone method of 
notifying Salazar of disciplinary meetings under the collective-
bargaining agreement in the historical unit was a significantly 
better means of providing notifica
tion than other methods used.  
Respondent went to great lengths 
to have Salazar acquire a cell 
phone then exempt him from the 
prohibition that applied to 
other employees™ use of cell phones at work.  I find that a past 
practice of notifying Salazar of 
disciplinary meetings via cell 
phone was established by Respo
ndent.  Further, Respondent™s 
own action in establishing the pa
st practice of cell phone notifi-
cation to the Union establishes that any change in the means of 
providing the Union with a contractual obligation to provide 
notice was neither immaterial nor insubstantial like the mere 
paperwork changes and the application of an extant dress code 
in Pan American Grain Co., 
343 NLRB 318 (2004), and 
Crit-tenton Hospital,
 342 NLRB 686 (2004). 
 EL PASO ELECTRIC CO
.  453
I find that Respondent™s unilateral change in the manner of 
contractual notification to the Un
ion of disciplinary hearings 
without notice to or bargaining w
ith the Union violated Section 
8(a)(5) of the Act. 
f.  Second consolidated complaint paragraph 10(m) 
(1)  The January 2006 change in Respondent™s policy 
implementing a more onerous
 disciplinary procedure 
for CSRs at the Call Center  
In January 2006, Jeff Izes (Izes) of Izes Consulting Solu-
tions, an agent of Respondent, provided recommendations to 
both Eduardo Valdez (Valdez), manager of the Call Center, and 
Elizabeth Carrasco (Carrasco), supe
rvisor of CSRs at the Call 
Center, to improve the productivity of CSRs.  Izes recom-
mended that Respondent more cl
osely monitor CSRs calls and 
their adherence to their work schedule.
40 On January 9, 2006, CSR Linda Montes (Montes) received 
her 2005 performance evaluation from Call Center Supervisor 
Carrasco.  During the interview, Carrasco told Montes that she 
had just met with Izes and that Izes told Carrasco she needed to 
start cracking down on employees to increase productivity.  
Izes recommended that Carrasco document CSRs activities.  
Carrasco told Montes that she planned to follow Izes™ recom-
mendations and become more stri
ct by more closely supervis-
ing CSRs and documenting their 
schedule adherence, i.e., ab-
sences and tardiness.  Carrasco 
said that she would put CSRs 
on probation and fire employees if
 necessary.  Carrasco warned 
Montes to be careful because he
r tardiness could affect her.  
Carrasco said that employees 
would be put on performance 
improvement plans (PIP) to hold them accountable. 
Respondent issued PIPs
41 to CSRs Antonya Watson and 
Delma Garcia on February 8, 2006, to CSR Lucy Flores on 
February 10, 2006, and to CSRs 
Pat Cruz, Stephanie Alarcon, 
and Mary Perryman on February 17, 2006.  Each of the PIPs 
notified the employee that either their schedule adherence, i.e., 
tardiness or absenteeism, or call quality was unacceptable and 
that they had 3 to 6 months 
to improve their performance or 
face further discipline up to a
nd including termination.  The PIP 
could seriously affect an employ
ees™ eligibility for a raise or 
bonus. (2)  Analysis 
Counsel for the General Counsel contends that in implement-
ing a more formalized discipline program, the performance 
improvement plan, without notification to or bargaining with 
the Union violated Section 8(a)
(5) of the Act.  Respondent 
asserts that there was no change
 in Respondent™s requirement 
                                                          
 40 Respondent contends that ﬁsch
edule adherenceﬂ in Izez™ recom-
mendations refers only to breaktime 
and lunchtime.  However, it is 
clear that the term ﬁschedule adherenceﬂ is a term of art at Respondent 
that includes an employee™s abse
nces and tardiness.  Moreover, 
Carrasco™s conversation with Montes
 where Carrasco warned Montes 
about her tardiness and absences ma
kes it clear that schedule adherence 
included those items.  Respondent™s 
contention that they did not im-
plement Izez™ recommendations is belied by the issuance of PIPs to 

employees for failure lack of schedule adherence. 
41 GC Exhs. 13 and 14. 
that employees be at work on time and that the performance 
improvement plans were not discipline. 
Contrary to Respondent™s assert
ion, I find that the perform-
ance improvement plans 
were part of a disciplinary scheme that 
could lead to an adverse acti
on, up to and including termina-
tion.  The PIPs essentially pl
aced employees on probation by 
giving them notice that their performance was unacceptable and 
unless changed during the next 3 to 6 months would result in 
discipline. 
Further there is no evidence of a CSR having previously 
been placed on probation or disciplined in any manner for ex-
cessive tardiness or absenteeism
.  Moreover, Izes™ own report 
recommended and Respondent followed the recommendation to 
more closely monitor the CSR™s schedule adherence. 
In Rahco, Inc
., 265 NLRB 235, 257 (1982), the Board found 
that a new formalized system of issuing written warnings and 
disciplining employees was a sharp change from the respon-
dent™s absence of a formal system.  Its implementation without 
bargaining with the union violated Section 8(a)(5) of the Act.  
The judge noted at page 257: 
 The new disciplinary system gave Respondent™s work rules a 
new and different stature because rules which are subject to 
discretionary and flexible enforcement are transferred in na-
ture when subject to a highly structured and formalized disci-
plinary procedure. See 
Murphy Diesel Company, v. N.L.R.B.,
 454 F.2d 303, 307 (7th Cir. 1971), and 
N.L.R.B. v. Miller 
Brewing Company
, 408 F.2d 12, 16 (9th Cir. 1969). This was 
vividly demonstrated on April 30, the first day the new disci-
plinary system was implemented, at which time four employ-
ees received eight written reprimands and three of the em-
ployees were placed on probation. In short, the disciplinary 
system which Respondent put into effect on April 28 consti-
tuted a significant change in the employees™ working condi-
tions which materially and subs
tantially affected employees™ 
job security. Such a material change in conditions of em-
ployment is a mandatory subject of bargaining, and Respon-
dent violated Section 8(a)(5) 
and (1) by making this change 
unilaterally. 
N.L.R.B. v. Amoco Chemicals Corp.,
 529 F.2d 
427, 431 (5th Cir. 1976); 
Murphy Diesel Company, v. 
N.L.R.B.,
 supra. 
 In Murphy Diesel Co, 184 NLRB 757, 762Œ763 (1970), enfd. 
at 454 F.2d 303, 307 (7th Cir. 1971), the Board found that the 
more stringent enforcement of 
rules involving excessive tardi-
ness and absenteeism contained new requirements on their face 
and radically changed the past 
practice in their operation. 
Likewise in this case, Responde
nt had been lax its enforce-
ment of absentee and tardy ru
les, hence Izes™ recommendation 
to more strictly monitor adhere
nce to CSRs™ work schedule.  
There is no record of probation or discipline previously issued 
to a CSR who was excessively absent or late.  The implementa-
tion of PIPs, placing CSRs on probation with discipline for 
failure to improve, was a significant, material, and substantial 
change to employees™ working conditions.  By failing to notify 
or bargain with the Union before implementing this change 
Respondent violated Section 8(a)(5) of the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  454 
g.  Second consolidated complaint paragraph 10(n) 
(1)  The January 2006 change in Respondent™s policy 
regarding performing work on the account™s 
of Respondent™s employees 
On February 20, 2006, Ca
rrasco issued discipline
42 to three 
CSRs for working on the accounts of coworkers.  Each of the 
written disciplinary letters stated that the CSRs were receiving 
discipline for working on the accounts of a coworker.  Nowhere 
in the written disciplinary letters was working on a friends ac-
count listed as a violation. 
 CSR Delma Gonzalez was sus-
pended for 2 days, CSR Maria Perryman was suspended for 1 
day, and CSR Maria Davila recei
ved a written warning.  The 
disciplinary letters reflected that the CSRs had violated com-
pany and departmental policy.  In 2006, Maria Davilla voided a 
collection on the account of Delma Gonzalez.  Later, Gonzalez 
voided a collection on Perryman™s account and Perryman ex-
tended a payment deadline on Gon
zalez™ account.  However, no 
evidence was adduced of any written company policy concern-
ing employees working on the accounts of coworkers.  The 
only documentary evidence of any policy was an orientation 
memo
43 that listed prohibited activi
ty at the Call Center.  Pro-
hibited conduct included: ﬁDo not work on personal account, 
relatives or friends.ﬂ  No men
tion is made of a prohibition on 
working on coworkers™ accounts.  Carrasco testified that she 
had told CSRs verbally that th
ey were not to work on other 
CSRs™ accounts.  Carrasco also said that trainer Pat Rivera told 
CSRs in their orientation that
 they could not work on other 
CSRs™ accounts.  Rivera did not testify.  In fact of the eight 
CSRs who testified, seven said that while they could not work 
on their account, that of a friend 
or relative, they were not pro-
hibited from working on coworkers™ accounts and many of 
them had done so.  Only CSR Lucila Flores said she was not 
allowed to work on coworkers™ accounts.  Based on the absence of a clear written policy prohibiting CSRs from working on co-
workers™ accounts and the weight of the evidence, including the 
vast majority of the CSRs who testified that they were not pro-
hibited from working on coworkers™ accounts, I do not credit 
Carrasco™s testimony that there was a verbal policy prohibiting 
CSRs from working on coworkers™ accounts, including other 
CSRs. The record reflects that prior to 2006, Respondent has issued 
discipline to employees workin
g on their own account, a son™s 
account, and a girlfriend™s account.
44  There is no other docu-
mentary evidence of an employee being disciplined for working 
on a coworker™s account.  While Carrasco stated that she had 
previously given written warnings to two CSRs for working on 
each other™s accounts, no documentary evidence was proffered 

to support this allegation nor 
could Carrasco remember when 
she issued this discipline.  I do not credit Carrasco. 
(2)  Analysis 
Counsel for Respondent contends
 that Respondent made no 
changes to its policy concerning CSRs working on the accounts 
                                                          
 42 GC Exh. 17. 
43 R. Exh. 15. 
44 R. Exh. 16. 
of other employees.  Counsel fo
r the General Counsel made no 
argument concerning this allegation in her brief. 
I have rejected Respondent™s 
argument that there was an un-
published policy prohibiting CSRs from working on coworkers™ 
accounts.  No such policy existe
d.  Moreover there is no proba-
tive evidence that Respondent has disciplined a CSR for work-
ing on a coworkers™ account.  
Respondent™s written policy con-
cerning CSRs prohibited only working on their own account, 
the account of a relative or the account of a friend.  Any argu-
ment that the three CSRs were disciplined for working on 
friends™ accounts is a belated effort to justify the discipline on 
grounds not stated in the written disciplinary letters. 
Respondent™s expansion of prohi
bited conduct that has re-
sulted in suspension and terminati
on is a material, significant, 
and substantial change to terms 
and conditions of employment.  
By making this change without notice to or bargaining with the 
Union, Respondent violated 
Section 8(a)(5) of the Act.
 Rahco, 
Inc., 265 NLRB 235, 257 (1982). 
h.  Second consolidated complaint paragraph 10(o) 
(1)  March 3, 2006 closure of Respondent™s Chelmont 
facility and transfer of the CSRs 
As noted more specifically abov
e in section 3,c, Respondent 
decided to close its Chelmont 
facility on about February 1, 
2006, and on the same date notified the Union. 
In late January, Lore met with CFO Bates and recommended 
closing the Chelmont office beca
use of the physical limits at 
the Chelmont office and the cost effectiveness of closing Chel-
mont and utilizing pay stations.  A few days later, Bates agreed 
with Lore™s recommendation and said Chelmont would be 
closed.  Lore also told Lowe th
at the Chelmont CSRs would be 
relocated and asked for Lowe™s
 input.  Lowe recommended to 
which offices the CSRs should be transferred and her recom-
mendations were followed. On February 1, 2006, Lore told 
Lowe to tell Human Resources Ma
nager Hernandez of the deci-
sion to close Chelmont and for Hernandez to notify the Union.  
On February 1, 2006, at 8:30 a.
m. Hernandez notified Salazar 
that the Chelmont office was being closed and the CSRs reas-
signed.  When Salazar expresse
d his shock at the decision to 
close Chelmont and said there 
had been no negotiations about 
the decision, Hernandez replied 
that the decision was not up for 
discussion.  Hernandez said that
 the Chelmont CSRs were be-
ing sent to the downtown El Paso Call Center, the Fabens, and 
Anthony offices.  According to Hernandez, Salazar raised the 
issue of three employees who were
 being transferred.  Salazar 
said he would talk to the employ
ees and get back to Hernandez.  
There is no dispute that before 
the decision to close Chelmont 
and relocate the CSRs no notice was given to the Union about 
either decision.  Later on Februa
ry 1, 2006, Lore met with the 
Chelmont CSRs and told them of the decision to close the 
Chelmont office on March 1, 2006,
 and send CSRs to the Call 
Center, Fabens, and Anthony. 
According to Hernandez, a few 
days later he spoke with Sa-
lazar.  Salazar said that if he did not hear from the CSRs by the 
end of the day the ﬁproposed movements would stay as is, 
would remain unchanged.ﬂ  When 
Salazar did not get back to 
Hernandez, Hernande
z assumed that Salazar had no problem 
with the sites to which the CSRs were being transferred. 
 EL PASO ELECTRIC CO
.  455
On March 1, 2006, the Chelmont CSRs were transferred to 
the downtown El Paso Call Cent
er to the Fabens and Anthony 
offices.  The CSRs transferred to the Call Center had to pay for 
parking and had all of their tim
e monitored while at work via 
computer.  Fewer Call Center CSRs were allowed to be on 
vacation at any given time than at Chelmont.  The CSRs trans-
ferred to Fabens and Anthony 
incurred substantially longer 
commutes. 
Salazar stated that a week or two after March 1, 2006,
45 he 
had a conversation with Hernand
ez and raised issues concern-
ing the training as well as seni
ority and vacation schedules for 
CSRs transferred to the Call Center.  Hernandez investigated 
the issues and told Salazar that two transferred CSRs would be 
allowed to take scheduled vacati
on.  Hernandez said that the 
transferred employees would get only 3 weeks of training and 
they had better catch on. Hernandez made it clear that these 
matters were not subjects for 
discussion since the decision to 
close Chelmont was a business decision.  Salazar said it was 
unfair to give them only 3 weeks of training when other new 
employees received 3 months training.  Salazar called Hernan-
dez again in February 2006 and tried to get him to bargain 
about the issues surrounding the effects of the Chelmont clos-
ing and Hernandez refused to talk to Salazar about the issues. 
(2)  Analysis 
Counsel for the General Counsel
 contends that Respondent 
was obligated to bargain with the Union under 
Fibreboard 
Paper Products v. NLRB,
 379 U.S. 203 (1964), over both the 
decision and the effects of the decision to close the Chelmont 
facility because Responde
nt did not change the nature of its 
business and because the change was essentially a decision to 
subcontract.  Respondent argues th
at while it may have an obli-
gation to bargain over the effects of a decision to close all or 
part of its business, it has no obligation to bargain over the 
decision under 
First National Maintenance Corp. v. NLRB,
 452 
U.S. 666 (1981). Respondent argues 
further that it bargained 
with the Union over the effects of its decision to close the 

Chelmont office. In Dubuque Packing Co.,
 303 NLRB 386 (1991), the Board 
harmonized the differing results in 
Fibreboard and 
First Na-
tional Maintenance
, overruling 
Otis Elevator Co.,
 269 NLRB 
891 (1984). In Dubuque Packing, 
supra at 391, the Board noted that in 
First National Maintenance
, supra, the employer did not re-
place its employees or move it
s operation elsewhere while in 
Fibreboard, supra, the employer replaced existing employees 
with those of an independent contractor.  In 
First National 
Maintenance
, the employer made a decision changing the scope 
and direction of the enterprise, i.e., a decision whether to be in 
business at all, while in 
Fibreboard
, the employer™s decision 
did not change the company™s basic operation.  In 
First Na-
tional Maintenance
, the employer™s deci
sion was based only on 
how large a fee its customer was willing to pay whereas in 
Fibreboard, reduction of labor costs was the core reason for the 
employer™s decision to subcontract. 
                                                          
 45 It is clear from Salazar™s Apr
il 12, 2006 affidavit that these con-
versations occurred in mid February 2006, 2 weeks after Salazar was 
notified of the Chelmont closing. 
In harmonizing these principles, the Board in 
Dubuque Pack-
ing, supra, concluded that a deci
sion ﬁto relocate unit work is 
more closely analogous to th
e subcontracting decision found 
mandatory in 
Fibreboard than the partial closing decision 
found nonmandatory in 
First National Maintenance
.ﬂ 
Dubuque Packing
, supra at 391
.  The Board formulated a test for deter-
mining whether an employer™s d
ecision is a mandatory subject 
of bargaining. 
 Initially, the burden is on the General Counsel to establish that 
the employer™s decision involv
ed a relocation of unit work 
unaccompanied by a basic change in the nature of the em-
ployer™s operation. If the General Counsel successfully carries 
his burden in this regard, he will have established prima facie 
that the employer™s relocation decision is a mandatory subject 
of bargaining. At this juncture, the employer may produce 
evidence rebutting the prima facie case by establishing that 
the work performed at the new location varies significantly 
from the work performed at the former plant, establishing that 
the work performed at the former plant is to be discontinued 
entirely and not moved to the new location, or establishing 
that the employer™s decision involves a change in the scope 
and direction of the enterprise. Alternatively, the employer 
may proffer a defense to show by a preponderance of the evi-
dence: (1) that labor costs (direct and/or indirect) were not a 
factor in the decision or (2) that
 even if labor costs were a fac-
tor in the decision, the union could not have offered labor cost 
concessions that could have changed the employer™s decision 
to relocate. Id  
 In applying the Board™s test in 
Dubuque Packing,
 I note ini-
tially that here, unlike 
First National Maintenance, 
respondent 
chose not to discontinue its operation and not be in business at 
all.  Here, Respondent chose to
 relocate its em
ployees at its 
offices elsewhere, where they continued to perform essentially 
the same tasks as at Chelmont, 
i.e., dealing with Respondent™s 
customers in the El Paso area, including starting and stopping 
service, dealing with service problems and account problems.  
Those tasks no longer performed 
by the Chelmont CSRs, pay-
ment of bills, were subcontracted to independent pay stations in 
the El Paso area.  Counsel for 
the General Counsel has satisfied 
her initial burden of proof esta
blishing that Respondent™s deci-
sion to relocate was a mandatory
 subject of bargaining.  The 
burden now shifts to Respondent. 
At the outset Respondent has failed to establish that the work 
performed at either the offices to which CSRs were transferred 
or the independent pay stations
 varies significantly from the 
work performed at Chelmont.  The work performed by the 
CSRs at their new offices combined with the work of the inde-
pendent pay station workers is identical to the work performed 
at Chelmont.  Further there is no evidence that the work per-
formed by the CSRs at Chelmont has been discontinued.  To 
the contrary, as noted above, the work continues unabated.  
There is also no evidence that the decision to close Chelmont 
involved a basic change in the scope and direction of Respon-
dent™s business.  Respondent is
 still engaged in the production 
and distribution of electric power
 to customers in west Texas 
and southeastern New Mexico.  The servicing of customers™ 
account is still performed in exactly the same manner as before 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  456 
the decision to close the Chelmont office.  The only difference 
is the location of the employees and the choice to use subcon-
tractors to receive customer payments. 
Finally the evidence reflects that labor costs were a factor in 
the decision to close the Chelmont office.  Use of workers at 
independent pay stations was a 
cost saving factored into the 
overall savings in the decision to
 close.  Respondent has offered 
no evidence that the Union could not have offered labor cost 
concessions to Respondent that
 could have affected Respon-
dent™s decision to clos
e the Chelmont facility. 
Under the Dubuque Packing
 test Respondent was under a 
duty to bargain about its decision 
to close the Chelmont office.  
Its failure to bargain with the Union concerning this decision 
violated Section 8(a)(5) of the Act.  
Eby-Brown Co
. L.P.,
 328 
NLRB 496, 497 (1999). 
There is no doubt that an employer has an obligation to bar-
gain over the effects of its decision to close a facility.  
First National Maintenance, 452 U.S. at 682. 
With respect to bargaining over the effects of Respondent™s 
decision to close the Chelmont facility, the record reflects that 
on February 1, 2006, Hernandez to
ld Salazar about the decision 
to close Chelmont and transfer the employees to various loca-
tions.  When Salazar protested that there had been no bargain-
ing, Hernandez said the decisi
on was not up for discussion.  
While there was some additiona
l discussion between Hernan-
dez and Salazar about some of th
e Chelmont CSRs in February 
and March 2006 concerning where the CSRs were being sent 
and about vacation scheduling, Hernandez made it clear to 
Salazar that there would be no bargaining since the decision to 
close Chelmont was a business decision. When Salazar pressed 
on issues involving the closure, 
Hernandez refused to discuss 
the issues. 
It is apparent that Respondent 
presented the Union with a fait 
accompli concerning the closure of the Chelmont office and the 
transfer of the CSRs.  Hernandez made it clear that there would 
be no discussions and other than
 discussing a few minor issues 
involving vacation schedules of tr
ansferred CSRs with the Un-
ion, Respondent refused to barg
ain over any of the effects of 
closing Chelmont.  In refusing to bargain over the effects of the 
decision to close Chelmont, 
Respondent violated Section 
8(a)(5) of the Act. 
i.  Second consolidated complaint paragraph 10(r)Š 
The  verbal warnings 
Verbal warnings were give
n to Respondent™s employees 
Eduardo Damian, Albert Gali
ndo, Cesar Camacho, Mario 
Navarro, Gabriel Gonzales, Gabriel Guerro, and Adriane (last 
name unknown) pursuant to unilateral work rule changes on 
breaks and stricter monitoring and discipline. 
Counsel for the General Counsel presented no evidence to 
support this complaint allegation.  
I will dismiss th
is allegation.  
j.  Second consolidated complaint paragraphs 
10(s), (t), and (u) 
The above-complaint paragraphs are alleged to violate Sec-
tion 8(a)(5) of the Act by: 10(s)Šthe February 8, 2006 per-
formance improvement plans (P
IP) issued to Respondent™s 
employees Antonya Watson and Delma Garcia due to changes 
in policy regarding CSRs work
ing on Respondent™s employees 
accounts; 10(t)Šthe February 10, 2006 PIP issued to Respon-
dent™s employee Lucy Flores as 
a result of the change in policy 
regarding more onerous disciplinary procedures in the Call 
Center and 10(u)Šthe issuance 
of PIPs to Respondent™s em-
ployees Pat Cruz and others as a result of the change in policy 
regarding more onerous disciplinary procedures in the Call 
Center.
46 (1)  The facts 
Pursuant to the policy discusse
d above in section 5,f, Re-
spondent issued PIPs
47 to CSRs Watson and Garcia on Febru-
ary 8, 2006; to CSR Flores on February 10, 2006; and to CSRs 
Cruz, Alarcon, and Perryman on February 17, 2006.
48 While second consolidated complaint paragraph 10(s) al-
leges that the PIPs issued to 
Watson and Garcia were due to 
changes to Respondent™s polic
y regarding CSRs working on 
coworkers™ accounts, each of the PIPs notified the employee 
that either their schedule adherence, i.e., tardiness or absentee-
ism, or call quality was unacceptable and that they had 3 to 6 
months to improve their performan
ce or face further discipline 
up to and including termination.  At no place in any of the PIPs 
was working on coworkers™ accounts mentioned. 
The PIP could seriously affect an employees™ eligibility for a 
raise or bonus.  It was stipulated that no notice was given to the 
Union of the issuance of the PIPs.  Contrary to counsel for the 
General Counsel™s assertion, 
on July 11, 2002, CSR Team 
Leader Rudy Romero was put on the equivalent of a 90-day 
PIP49 that provided for further discipline including termination 
for failure to successfully
 improve his performance. 
(2)  Analysis 
As noted above, the second consolidated complaint alleges 
that Respondent issued PIPs to
 CSRs Watson and Garcia for 
working on coworkers accounts.  The evidence reflects that the 
PIPs were issued to those employees because of their poor 
schedule adherence.  Despite co
unsel for the General Counsel™s 
failure to amend the complaint to reflect the evidence adduced, 

the matters were fully litigated
 at the hearing and Respondent 
had a full opportunity to rebut the evidence concerning the PIPs 
issued to Watson and Garcia.  
Hi-Tech Cable Corp.,
 318 NLRB 280 (1995). Having found above in section 5,
f that by unilaterally more 
onerously enforcing schedule a
dherence Respondent violated 
Section 8(a)(5) of the Act, the is
suance of the PIPs to the above 
employees in the enforcement of that policy is a further viola-
tion of 8(a)(5).  
Rahco, Inc., 265 NLRB 235, 257 (1982). 
                                                          
 46 As amended.  See fn. 1 above. 
47 GC Exhs. 13 and 14. 
48 There is testimonial evidence that
 CSR Jackie Small was also is-
sued a PIP at about this time as a 
result of poor schedule adherence.  
However, in the amendment to the second consolidated complaint 
discussed above at fn. 1, counsel for the General Counsel specifically 

excluded Small from the complaint. 
 Having intentionally withdrawn 
the allegation dealing with Small, I 
will not treat this as an unpled but 
litigated matter. 
49 GC Exh. 15. 
 EL PASO ELECTRIC CO
.  457
k.  Second consolidated complaint paragraph 10(v) 
This complaint paragraph concerns the February 20, 2006 is-
suance of written discipline to Respondent™s employee Maria 
Davila, suspension of Respondent
™s employees Mary Perryman 
and D. Gonzales as a result of 
the change in policy regarding 
performance of work on Responde
nt™s employees™ electric 
accounts. 
I have found in Section 5,g, above that Respondent unilater-
ally changed its policy concerning CSRs working on cowork-
ers™ accounts and violated Section 
8(a)(5) of the Act.  It follows 
that issuance of discipline to employees Davila, Gonzales, and 
Perryman constitutes an additional violation of Section 8(a)(5). 
l. Second consolidated complaint paragraph 10(w) 
(1)  Respondent™s refusals to furnish information 
In March 2005, Salaza
r verbally asked Hernandez for a list 
of all current meter readers, collectors, facilities employees, and 
CSRs.  Salazar followed up this request with an email on April 
21, 2005.
50  On April 22, 2005, Salazar sent an email
51 to Her-
nandez requesting information co
ncerning Respondent™s inves-
tigation of bargaining unit em
ployee Delma Gonzalez.  The 
email requested ﬁany and all information pertaining to the in-
vestigation, including but not lim
ited to, the names of all the 
people that were questioned and there [sic] statements, copies 
of any and all written notes taken and the status of the investi-
gation.ﬂ  No evidence was adduced concerning the existence or 
the nature of any statements given in the Delma Gonzalez in-
vestigation.  On May 2,
 2005, Hernandez telephoned
52 Salazar 
and refused to provide the curr
ent list of bargaining unit em-
ployees because Hernandez tho
ught the Union would use the 
list for internal union business.  Contrary to the assertion of 
counsel for the General Counsel in
 her brief and consistent with 
counsel for the Genera
l Counsel™s amendment
53 to second con-
solidated complaint paragraph 10(y), after an unfair labor prac-
tice charge was filed and in settlement of the charges, the list of 
bargaining unit employees was furnished to the Union on June 
20, 2005, and the information re
garding the Delma Gonzalez 
investigation was furnished to the Union on August 2, 2005. 
(2)  Analysis 
Counsel for the General Counsel
 contends that Respondent 
was under an obligation to furnis
h the presumptively relevant 
information to the Union and the delay in doing so was an un-
warranted violation of Section 8(
a)(5) of the Act.  Respondent 
argues that the Union failed to establish that the Union had a 
legitimate need for employee 
addresses and names, that the 
information was not relevant to the Union™s duties, that the 
names and addresses 
of employees was privileged, that Re-
spondent had no duty to provide 
witness statements taken as 
part of an internal investigation and that Respondent did not 
delay in providing the requested information. 
In Dynacorp/Dynair Services, Inc
., 322 NLRB 602 (1996), 
the Board has held that names 
and addresses of bargaining unit 
                                                          
 50 GC Exh. 36, p. 1. 
51 GC Exh. 36, p. 5. 
52 GC Exh. 36, p. 3. 
53 See fn. 2. 
employees is presumptively rele
vant information and the union 
is under no obligation to show the relevance of such informa-
tion.  Where the requested information concerns members of 
the bargaining unit, it is the employer™s burden to show lack of 
relevance in the union™s request for information not the union™s 
burden to show relevance.  
Contract Carrier™s Corp.,
 339 
NLRB 851, 858 (2003).  Further an unreasonable delay in fur-
nishing relevant information is a 
violation of Section 8(a)(5).  
In Regency Service Carts, Inc.,
 345 NLRB 671, 674 (2005), the 
Board found a 16-week delay in furnishing information unrea-
sonable.  The Board has found delays of 14 weeks, 
Pan Ameri-can Grain, 343 NLRB 318 (2004); 9 weeks, 
Bundy Corp
., 292 NLRB 671 (1989); and 7 weeks, 
Woodland Clinic, 331 NLRB 
735, 737 (2000). 
With respect to providing witn
ess™ statements Respondent 
appears to argue that it is protecting its employees™ interest 
against the premature release of witness statements that could 
result in intimidation or coercion. 
In Anheuser-Busch, Inc
., 237 NLRB 982, 984 (1978), the 
Board found that a union was not entitled to receive witness 
statements an employer had obtained in the course of an inter-
nal disciplinary investigation. 
 The witnesses had adopted the 
statements and received assurances that their statements would 
not be divulged.  In this regard the Board relied heavily upon 
the rationale of the Supreme Court in 
NLRB v. Robbins Tire & 
Rubber Co., 437 U.S. 214 (1978), where the Court found that 
the FOIA did not require the Board to disclose witness state-
ments given to Board agents.  The Board said the Court dis-
cussed the potential dangers of the premature release of witness 
statements: 
 [i]ncluding the risk that employ
ers, or in some cases, unions 
will coerce or intimidate employees and others who have 
given statements, in an effort to make them change their tes-
timony or not testify at all. The Court also expressed concern 
that witnesses may be reluctant to give statements absent as-
surances that their statements will not be disclosed at least un-
til after the investigation and adjudication are complete. [Id. at 
984.] 
 However, the Board held that the employer had an obligation 
to furnish the union with the witness™ names.  
Anheuser-Busch, Inc., fn. 5. 
Since the 
Anheuser-Busch
 decision, the Board has had occa-
sion to rule on what constitutes a ﬁwitness statement.ﬂ  In 
New Jersey Bell Telephone Co
., 300 NLRB 42 (1990), the Board 
concluded that notes made by an
 employer™s representative of 
comments made by the employer™s customer was not a witness 
statement as it had not been ad
opted by the customer nor did 
the employer give assurances that the statement would remain 
confidential. 
Initially, with respect to the Union™s March 2005 request for 
names and addresses of employees
 in the bargaining unit, this 
information is presum
ptively relevant.  
Dynacorp/Dynair Ser-
vices, Inc
., 322 NLRB 602 (1996).  Respondent has failed to 
satisfy its burden to show that th
e information lacked relevance.  
Its assertion that the Union intended to use the information for 
internal union political reasons is mere speculation without 
evidentiary support. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  458 
Respondent™s proffered reason for the 3-month delay in fur-
nishing the information was that the human resources depart-
ment was busy.  This vague 
and unsupported explanation does 
not justify the delay in furnishi
ng the information to the Union. 
Respondent appears to be assert
ing that it is protecting the 
confidential interests of its employees in refusing to furnish the 
Union with employee names and 
addresses.  The burden of 
proof is on Respondent to establis
h a legitimate and substantial 
confidentiality interest of its 
employees.  Respondent must 
specify what confidentiality interests of its employees it seeks 
to protect.  A claim of confidenti
ality is an insufficient defense 
to a relevant claim for information where no evidence is pre-
sented to support such a claim.  
Woodland Clinic, supra at 736Œ
737. With respect to the Union™s re
quest for information regard-
ing the Gonzalez investigation,
 Respondent appears to contend 
that it has no obligation to furnish the Union with witness 
statements.  There is no doubt that
 the Union is entitled to the 
names of witnesses in an investigation.  While
 Anheuser-Busch, Inc., 237 NLRB 982, 984 (1978), in adopting the rationale of 
Robbins Tire & Rubber Co.,
 supra, holds that an employer need 
not furnish the union with witness statements, it must first be 
determined whether the documen
t in question is a witness 
statement.  In 
Robbins Tire & Rubber Co.,
 Anheuser-Busch, Inc., and 
New Jersey Bell Telephone Co
., there is a common 
theme that in order to be a protected witness statement the 
statement must be adopted by the witness making it and there 
must be assurances to the witness that the statement will remain 
confidential.  Here, there is no evidence concerning whether 
any witness statements were made, whether they are notes 
made by employer representativ
es, whether they were adopted 
by the witness or whether th
e statement was made under an 
assurance of confidentiality. 
Similar to 
Contract Carrier™s Corp.,
 339 NLRB 851, 858 
(2003), where the requested information concerns members of 
the bargaining unit, it is the employer™s burden to show lack of 

relevance in the union™s request for information not the union™s 
burden to show relevance.  
Here, Respondent cannot make a 
bare assertion that it has no oblig
ation to furnish witness state-
ments without establishing with
 probative evidence that em-
ployees gave statements
, that they adopted 
those statements and that they were given assurances
 the statements would be confi-
dential.  Where the employer ma
kes a bare assertion of privi-
lege unsupported by any eviden
ce, the defense must fail.
 Wood-
land Clinic, 
supra at 736Œ737. 
I find that in failing to timely supply the Union with the in-
formation requested it violated 
Section 8(a)(5) of the Act as 
alleged. m.  Second consolidated complaint paragraph 10(z) 
The complaint paragraph concerns the August 31, 2004 
statements by Gary Hedrick th
at Respondent would refuse to 
bargain with the Union or delay bargaining with meter readers, 
collectors, and facilities work groups if the Union pursued addi-
tional charges with the Board, that it would be futile for em-
ployees to select the Union as their collective-bargaining repre-
sentative  or continue to bargain because the Union filed 
charges with the Board and that Respondent would continue to 
delay bargaining if the Union continued to demand bargaining 
with Respondent in the meter read
ers, collectors, 
and facilities 
work groups unit. In about October or November 2004,
54 Salazar had a conver-
sation with Respondent™s president, Hedrick.  Hedrick said he 
was tired of having unfair labor practice charges filed against 
him.  Union International Representative Duane Nordick told 
Hedrick to stop violating the law.
 Hedrick said it is not as easy 
as you think. Salazar said th
at Respondent™s negotiating team 
was insisting on three separate c
ontracts.  Hedrick said the ne-
gotiating team would bargain for separate contracts for each 
group. For the reasons set forth above in section 2,h, I find that the 
statements by Hedrick did not vi
olate Section 8(a)(5) of the Act 
and I will dismiss this allegation. 
n.  August 24, 2006 complaint paragraph 7(a) 
This allegation restates the 
allegation contained in second 
consolidated complaint paragraph 10(i) discussed above in 
section 5,b.  Having already addr
essed this issue, I will dismiss 
this portion of the August 24, 2006 complaint. 
o.  August 24, 2006 complaint paragraphs 7(b)ŠAugust 7, 
2006 change to Respondent™s policy regarding new union bul-
letin Boards and 7(i)ŠRespondent™s August 8, 2006 violation 
of its agreement to allow the 
Union to post bulletin boards (1)  The facts 
Respondent and the Union, as part of their most recent col-
lective-bargaining agreement, provided that the Union could 
post bulletin boards in Respondent™s
 facilities.  The language in 
the June 16, 2003, to June 
15, 2006 collective-bargaining 
agreement
55 provided: Section 8.  Bulletin Boards 
 The Company agrees to furnish space in convenient places in 
all Departments under this Agreement for the use of the Un-
ion in placing bulletin boards.  The Union shall furnish such 
bulletin boards and may place thereon notices and other mat-
ters concerning Union business. 
 After organizing the meter readers, collectors, and facilities 
services employees in 2004 the 
agreement concerning bulletin 
boards was extended to the meter readers, collectors, and facili-
ties services employees in El Paso and Las Cruces. In early 
2006, Respondent and the Union agreed that the parties would 
each use half the bulletin board space.  While negotiations for a 
new collective-bargaining agreement in the historical unit were 
ongoing, in June 2006, when the 
bulletin board at the Las Cru-
ces facility became too crow
ded, collector Janet Halstead
56 (Halstead) approached Respondent™s vice president for New 
Mexico operations, Bob McNeal (McNeal),
57 and asked him if 
                                                          
 54 Salazar said he had two conversa
tions with Hedrick about negotia-
tions.  One about 2 to 3 months after the August 30, 2004 certification 
of the CSRs and the second about 3 months later. 
55 GC Exh. 72. 
56 Halstead was also a member of the Union™s bargaining committee. 
57 In its first amended answer to consolidated complaint, Respondent 
denied that McNeal was a supervisor or agent of Respondent within the 
meaning of the Act. GC Exh. 1(iiii)
.  At the hearing evidence was ad-
 EL PASO ELECTRIC CO
.  459
the Union could post additional 
bulletin boards at its Las Cru-
ces facility.  McNeal
 agreed. Later in August 2006, Halstead 
again spoke with McNeal and asked if a new bulletin board 
could be posted at Respondent™s 
new Solano Street office in 
Las Cruces.  Again, McNeal agreed.  The boards were posted 
pursuant to this agreement.  
On August 8, 2006, Las Cruces 
Supervisor Duran left a board 
and a note on Halstead™s work 
chair.  The note
58 stated: ﬁJanet, call me if you have questions-
this board will not be allowed up until contract has been rati-
fied.  Debbie.ﬂ   On August 8,
 2006, Halstead met with Duran 
who said that the Union could not post a bulletin board without 
negotiating due to past practice and that the board in the Solano 
office had to come down.  Th
e following day Halstead spoke 
with McNeal.  McNeal said th
at Halstead had asked the wrong 
person and that he had given her the wrong answers.  McNeal 
said Duran said the Union was not allowed to have the board up 
but that he had seen similar boards in every other El Paso Elec-
tric office.  The remaining bulletin board shared with Respon-
dent remained up but the seco
nd board and the board at Re-
spondent™s Solano Street office in
 Las Cruces were removed.   
The parties are engaged in collective bargaining for a succes-
sor collective-bargaining agreement.  In bargaining there has 
been a tentative agreement concerning bulletin board policy 
that tracks the prior contract language.
59  However, the parties™ 
ground rules for bargaining specified that tentative agreement 
do not apply until there has been a final agreement.
 (2)  Analysis 
It appears, although it is by no means clear from her brief, 
that counsel for the General Counsel takes the position on these 
nearly identical complaint alle
gations that Respondent, through 
Duran, on August 8, 2006, renege
d on Vice President McNeal™s agreement to have additional bulletin boards at its Las Cruces 
offices and thereby violated Section 8(a)(5) of the Act.  Re-
spondent counters that there wa
s no change its bulletin board 
policy in Las Cruces, if there was a change it was not material, 
significant or substantial and Mc
Neal had no authority to enter 
into an agreement with the Union regarding bulletin boards.  
The first issue for consideration is whether McNeal and Hal-
stead could enter into a valid agreement binding the Union and 
Respondent.  A review of Board cases dealing with principal 
and agent is helpful in order to provide guidance in this case. 
In Wometco-Lathrop Co., 225 NLRB 686, 687 (1976), the 
Board in following general agency law said, ﬁIt is well estab-
lished that an agent may act for 
his principal only to the extent 
that such principal has conferred authority on his agent, real or 
apparent.ﬂ  The Board added that it is the burden of the party 
advancing agency status to estab
lish real or apparent authority. 
Id. at 688. 
In setting forth the principles it would follow concerning 
principal and agent the Board cited the 
Restatement of Law on 
Agency
 which states that as a general rule: 
                                                                                            
 duced that McNeal was in charge 
of Respondent™s New Mexico divi-
sion and all supervisors, including Duran reported to him.  I find 
McNeal is a supervisor and agent of Respondent within the meaning of 

Sec. 2(11) and (13) of the Act. 
58 GC Exh. 62. 
59 GC Exhs. 71 and 72. 
 [A]uthority to do an act can be created by written or spoken 
words or other conduct of the principal which, reasonably in-
terpreted, causes the agent to be
lieve that the principal desires 
him so to act on the principal™s account.ﬂ Restatement, Sec-
ond, Agency
 §26 (1958). ﬁ[A]pparent authority to do an act is 
created as to a third person by written or spoken words or any 
other conduct of the principal which, reasonably interpreted, 
causes the third person to believe that the principal consents to 
have the act done on his behalf by the person purporting to act 
for him.ﬂ Restatement, Second, Agency §27 (1958). ﬁAppar-
ent authority is created by the same method as that which cre-
ates authority, except that the manifestation of the principal is 
to the third person rather than to the agent. For apparent au-
thority there is the basic requirement that the principal be re-
sponsible for the information which comes to the mind of the 
third person, similar to the requirement for the creation of au-
thority that the principal be responsible for the information 
which comes to the agent. Thus, either the principal must in-
tend to cause the third person to believe that the agent is au-
thorized to act for him, or he should realize that his conduct is 
likely to create such belief.ﬂ Restatement, Second, Agency 
§27, comment a
 (1958). Id. at 687. 
 In Wometco the Board concluded that there was no evidence 
that the manager has authority to negotiate with the union from 
his principal and the manager ha
d communicated this lack of 
authority to the union. Moreover, there was no evidence that 
the principal had communicated to the union that his manager 
had authority to negotiate with the union. 
In Property Resources Corp.,
 287 NLRB 1012 (1987), the 
Board found that a vice president who had previously negoti-
ated a contract with the union and negotiated the current con-
tract with the union which was repudiated by the president of 
the corporation had authority as an agent to negotiate with the 
union. In Richmond Toyota, 287 NLRB 130 (1987), the Board 
found that the respondent™s vice 
president and general manager, 
who was in charge of day-to-day operations and was the high-
est official at the car dealership had apparent authority to rec-
ognize the union as the exclusive representative of the Respon-
dent™s employees regardless of her husband™s responsibility for 
labor relations matters. 
In Opportunity Homes, Inc.,
 315 NLRB 1210, 1217 (1994), 
the Board in affirming the administrative law judge, concluded 
that the respondent™s administrator had authority to act on its 
behalf where the administrator 
alone acted for respondent in 
dealing with and recognizing th
e union and respondent™s board 
of directors did nothing to repud
iate the administrator™s appar-
ent authority. 
In those cases where the Board has found that a management 
official has authority to act on 
behalf of the respondent in deal-
ing with the union, there was evidence that the agent was in the 
highest ranking official at its fa
cility in charge of day-to-day 
business operations, had previously
 negotiated agreements with 
the union or had entered into agreement with the union that the 
employer™s principals had not repudiated, thereby creating ap-
parent authority. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  460 
In this case, counsel for the 
General Counsel has established 
that McNeal was in charge of
 Respondent™s New Mexico divi-
sion and that all supervisors re
ported to him.   Beyond these 
bare facts, it is unclear what 
McNeal™s day-to-day responsibili-
ties were.  Unlike the vice pres
ident and general manager who 
was responsible for day-to-day
 business operations and the 
highest official at the facility in 
Richmond Toyota
, supra, it is 
unclear what McNeal™s day-to-d
ay responsibilities were.  There 
is no evidence that McNeal ne
gotiated agreements with the 
Union, moreover, unlike in 
Opportunity Homes
, supra, here 
Respondent quickly repudiated McN
eal™s agreement.  Further, 
as a member of the union negotiating committee, Halstead 
knew that the subject of bulle
tin boards was being bargained 
for with Respondent™s bargaining committee not McNeal. 
In sum, I find that counsel for the General Counsel has failed 
to satisfy her burden of proof that Respondent had given appar-
ent authority to McNeal to act as its agent in concluding bar-
gaining agreements with the Union.  
Wometco-Lathrop Co
., 
supra. Since McNeal had no authority to bind Respondent to an 
agreement with the Union concerning bulletin boards at its New 
Mexico facilities, there was no agreement to repudiate. 
Likewise there was no change to Respondent™s bulletin 
board policy which was made in agreement with the Union in 
2005 to have three shared bulletin boards at each of its extant 
facilities for meter readers and collectors in El Paso and Las 
Cruces.  Any argument that the Union and Respondent had 
agreed during bargaining for a new master agreement to have 
additional bulletin boards must also fail since there were only 
tentative agreements regarding 
bulletin boards and the parties 
had agreed that tentative ag
reements would not apply until 
there was a final agreement.  I will dismiss these allegations. 
p.  August 24, 2006 complaint paragraph 7(c) 
(1)  The August 21, 2006 change to Respondent™s policy 
regarding its meter readers and collector™s boot allowance 
Collector Halstead said that before August 2006 meter read-
ers and collectors received a boot allowance twice a year.  The 
practice was that the employee would receive an email or Field 
Analyst Sanchez would tell employ
ees to turn in boot receipts 
by the end of the week.  This
 would signal employees to buy 
boots and turn in receipts for reimbursement.  On August 21, 
2006, Las Cruces Supervisor Dura
n gave Halstead a note that 
said, ﬁI will only authorize boot 
replacements after I see they 
are needed.  Come see me. DD.ﬂ
60  Duran admitted that Re-
spondent provided a boot allowance for its meter readers.  
Duran said at the first of the year meter readers got a boot al-
lowance and then 6 to 10 months later they could request an 
additional pair if they had worn out the extant boots.  Duran 
further admitted that the Augus
t 21 note reflected a change in 
her practice regarding the boot a
llowance for the first time re-
quiring employees to demonstrate the need for new boots. 
(2)  Analysis 
Counsel for the General Counsel
 contends that the new re-
quirement that Duran inspect 
boots before Respondent™s em-
                                                          
 60 GC Exh. 61. 
ployees qualified for the boot allowance was a unilateral 
change in working conditions.  
Respondent argues that there 
was no change in Respondent™s policy concerning the boot 
allowance since Duran always 
required employees get her ap-
proval before they received the boot allowance. 
It is well established that clothing allowances are mandatory 
subjects of bargaining and uni
laterally changing employees™ 
uniform allowances without prio
r consultation or bargaining 
with the union violates Sec
tion 8(a)(5) of the Act.  
Pine Brook 
Care Center, 322 NLRB 740, 748 (1996). 
Here, Duran admitted that she changed her practice by re-
quiring that employees demonstrate the need for new boots for 
the first time. There is no evidence that Duran consulted or 
bargained with the Union concer
ning this change.  Employees 
could no longer merely submit th
eir boot receipts but now had 
to prove to Duran™s satisfaction that they needed new boots.  
This change was material significant and substantial and vio-
lated Section 8(a)(5) of the Act. 
q.  August 24, 2006 complaint paragraph 7(e) 
(1)  The May 15, 2006 discharge of its employee 
Navarro pursuant to changes in its break policy 
Navarro™s discharge is discusse
d above in section 2,f.  The 
record reflects that Respondent 
terminated Navarro for leaving 
his route early without permis
sion and for reconnecting his 
electric service without permission. 
(2)  Analysis 
Counsel for the General Counsel made no legal argument 
concerning Navarro™s termination.
  Respondent contends that 
there was no change in the policy concerning breaks and lunch 
for El Paso meter readers and if there was such a change Re-
spondent did not violated Secti
on 8(a)(5) of the Act because 
Navarro was not discharged sole
ly as a result of any alleged 
unilateral change. 
I have previously found in se
ction 5,b that Respondent vio-
lated Section 8(a)(5) of the Ac
t by unilaterally changing work 
rules concerning breaks and lunch for its meter readers.  Re-
spondent has admitted that it terminated Navarro in part be-
cause he violated the work rules concerning lunch and break 
periods by leaving work early.  Respondent contends that 
Essex 
Valley Visiting Nurses Assn.,
 343 NLRB 817 (2004), and 
Boland Marine & Mfg. Co.,
 225 NLRB 824, 825 (1976), hold 
that a discharge is unlawful  only if it is solely for violating 
rules unilaterally implemented in 
violation of Section 8(a)(5) of 
the Act. 
Respondent misreads the holding in 
Boland Marine
 and 
Es-sex Valley Visiting Nurses Assn.  
The Board in 
Essex Valley 
Visiting Nurses Assn
. noted that, ﬁ[w]here an employer unilat-
erally changes the terms and co
nditions of employment in vio-
lation of Section 8(a)(5) of the 
Act, a discharge resulting di-
rectly from that unilateral change may also violate Section 
8(a)(5).ﬂ Id. at 820.  The Board went on to explain that in 
Essex 
Valley
 the discharge of nurses was not the direct result of the 
unilateral change but was made for other reasons including the 
inability of the nurses to perform their jobs.   The Board ex-
plained 
Anheuser-Busch, Inc
., 342 NLRB 560 (2004), was 
similar because there was no nexus between the unilateral 
 EL PASO ELECTRIC CO
.  461
change (installation of cameras) and the reasons for the dis-
charges (misconduct). Here, Respondent has admitted 
that Navarro was discharged 
at least in part because he violated rules dealing with leaving 
work early, rules I have found were unilateral changes to extant 
terms and conditions of employ
ment.  Hence, Navarro™s dis-
charge was a discharge ﬁresulting directlyﬂ from a unilateral 
change and thus violated Se
ction 8(a)(5) of the Act. 
r.  August 24, 2006 complaint paragraph 7(g) 
The General Counsel alleges that during the period of April 
through August 2006, by Respondent™s insistence on proposals 
intended to impede reaching a 
collective-bargaining agreement, 
including subcontracting and ru
les prohibiting employees™ dis-
cussion of union activity, Respondent
 has refused to bargain in 
good faith. (1)  The facts 
(a)  Subcontracting proposals 
On April 10, 2006, the Union submitted its proposal for sub-
contracting for a successor bargaining agreement in the histori-
cal unit.
61  From  April 28 through at least July 19, 2006, during 
collective bargaining for a successor contract in the overall 
historical unit combined w
ith the newly added employee 
groups, Respondent proposed un
limited subcontracting lan-
guage62 with respect to meter readers, collectors, facilities ser-
vices employees, and CSRs. Re
spondent™s proposal stated: 
 Section 11.  Subcontracting 
 The Company retains the right to hire contractors to 
perform work covered by this Agreement provided this 
contracting does not result in 
a reduction of an employee™s 
regular work hours or regular straight-time pay. 
The company will advise the Union business Manager 
or President of the Company™s contracting decisions. 
For employees in Meter Re
ading, Collections, Facili-
ties Services and Customer Se
rvices, the Company retains 
the right to hire contractors to do any and all work per-
formed by these employees. 
 During the period April through August 2006, the parties 
met for negotiations on three dates, July 17 and 18 and August 
20. At a negotiating session on July
 18, 2006, Salazar protested 
that the above-subcontracting la
nguage unfairly discriminated 
against the newly organized gro
ups of employees.  According 
to the notes of union bargaining committee member Rudolf 
Aguirre, Respondent™s assistant 
general counsel, Porter, re-
sponded, ﬁWell we didn™t organize them.  It™s the right thing to 

do as a business decision.ﬂ
63 While union bargaining committee 
member Montes testified that Porter said it was the Union™s 
fault the new groups were being 
considered for subcontracting 
because they were organized by the Union, none of the Union™s 
or Respondent™s bargaining no
tes, including Montes™ own 
                                                          
 61 GC Exh. 66, p. 2. 
62 Id. at p. 4. 
63 GC Exh. 64, p. 8. 
notes, record this statement.
64 I do not credit Montes.  Respon-
dent then indicated it would 
not move on the subcontracting 
language.  At various bargaini
ng sessions Respondent argued 
that it needed the unlimited right to subcontract the meter 
reader™s, collector™s, facilities service™s, and CSR™s work to 
remain competitive because othe
r electric utilities had done so 
and because of deregulation.  The record reflects that only one 
small private electric utility has subcontracted work similar to 
that performed by the newly or
ganized groups, deregulation did 
not apply to Respondent and there was no estimate if or when 
deregulation would apply to Re
spondent.  Neither the Union 
nor Respondent have made any 
movement on the subcontract-
ing issue. At the July 19, 2006 bargaini
ng session, Respondent pro-
vided the Union with its final offer.
65  However, the terms of 
the final offer were never offered into the record.  The complete 
package of proposals offered by both parties during bargaining 
in 2006 was never offered for the record nor was testimony 
adduced concerning the nature of the parties™ proposals, what 
tentative agreements were reached or what give and take took 
place during bargaining from April through August 2006.
 (b)  No-solicitation proposals 
During collective bargaining for a successor contract in the 
overall historical unit combin
ed with the newly added em-
ployee groups, Respondent propos
ed no-solicitation language.
66  On May 23 and 26, 2006, Respondent proposed the following 
language: 
 Section 5.  No Solicitation on Company Time. 
 Neither the Union, its agents nor any of its members 
shall solicit employees for Union membership, collect 
dues or engage in other Union activities during Company 
work time. 
 On June 1, 21, and 28 and 
July 19, 2006, Respondent pro-
posed the following no-solicitation language: 
 Section 5.  No Solicitation on Company Time. 
 The Union its agents, or any of its members shall not 
solicit employees for Union membership, collect dues, or 
engage in other Union activities during Company work 
hours.  This section does not prohibit solicitation or union 
activity during authorized break
 periods or lunch periods.  
Nothing herein is intended to restrict normal conversation 
between employees that does not interfere with perform-
ance of work. 
(2)  Analysis 
Counsel for the General Counsel 
argues in her brief that only 
Respondent™s no subcontracting 
proposals, when coupled with 
Porter™s statement at the bargaining table that Respondent 
would subcontract bargaining un
it work in retaliation for em-
ployees™ union activity, demons
trates Respondent™s bad-faith 
bargaining.  Respondent contends that neither of its proposals 
shows evidence of bad faith. 
                                                          
 64 GC Exhs. 64Œ65; R. Exhs. 53, 54, or 56. 
65 R. Exh. 53, p. 10. 
66 GC Exh. 67 pp. 6, 8, 10, 11, 13, and 15. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  462 
Respondent™s initial proposal 
dealing with no solicitation 
was a restatement of extant cont
ract language that I have previ-
ously found in section 2,a above vi
olates Section 8(a)(1) of the 
Act.  However, on June 1, 2006,
 a week after its initial pro-
posal, Respondent offered new no-solicitation language that 
does not fall afoul of the Act™s proscriptions on limiting em-
ployee exercise of their Section 7 rights during nonworktimes.  
Respondent™s new langua
ge makes it clear th
at employees are 
prohibited from discussing uni
on matters only during working 
time not on breaks or lunch. 
Johnson Technology, Inc., 345 
NLRB 762 (2005).  This lawful 
proposal did not demonstrate 
bad faith on the part of Respondent. 
The Board has held that while insisting on a bargaining posi-
tion is not itself evidence of a refusal to bargain in good faith, 
other conduct may be indicative of a lack of good faith includ-
ing delaying tactics,
 unreasonable bargaining demands, unilat-
eral changes in mandatory subjects of bargaining, efforts to 
bypass the union, failure to designate an agent with sufficient 
bargaining authority, withdrawal of already agreed-upon provi-
sions, and arbitrary scheduling of meetings.  
Atlanta Hilton & 
Tower
, 271 NLRB 1600 (1984). 
It is not unlawful for an empl
oyer to propose and bargain for 
a broad management-rights clause.  
St. George Warehouse, 
Inc., 341 NLRB 904 2004; 
Commercial Candy Vending Divi-
sion, 294 NLRB 908 (1989).  In those cases where the Board 
found surface bargaining broad 
management-ri
ghts clauses were accompanied by regressive
 bargaining, no strike provi-
sions, absence of meaningful ar
bitration, discharge provisions 
giving the employer unfettered ability to discipline without 
regard to just cause, e
ssentially leaving employees 
less than 
they would enjoy by simply relying on the certification 

without a contract. 
Public Service Co. of Oklahoma,
 334 
NLRB 487 (2001); 
Target Rock
, 324 NLRB 373 (1997); 
Western Summit Flexible Packaging
, 310 NLRB 45 (1993). Conduct away from the bargaining table is a factor the Board 
considers in determining if there has been a refusal to bargain. 
U.S. Ecology Corp
., 331 NLRB 223 (2000); 
Western Summit Flexible Packaging
, supra. While the General Counsel has alleged numerous instances 
of Respondent™s refusal to barg
ain, including refusing to meet 
and bargain at reasonable times and places with the Union as 
representative of newly orga
nized employee groups, making 
unilateral changes to terms and 
conditions of employment of 
newly organized employee gr
oups, unlawfully disciplining 
newly organized employees, li
miting union access to company 
resources, closing its Chelmont facility and transferring newly 
organized employees, 
and refusing to furnish information to the 
Union, the General Counsel™s pl
eadings allege that Respondent 
engaged in surface bargaining only during the April to August 
2006 negotiations by insisting upon two proposals intended to 
impede the parties from reaching an agreement. 
The record here, apart from Respondent™s insistence on 
unlimited subcontracting for the newly organized employ-

ees, is devoid of evidence reflecting that Respondent had no 

intent to reach an agreement with the Union in the overall 

historical unit.  Initially I reject counsel for the General 

Counsel™s contention that Porter said 
Respondent would sub-
contract bargaining unit work in
 retaliation for employees™ 
union activity.  The evidence here
 shows that in response to 
Salazar™s protest that the subc
ontracting language applied only 
to the newly organized employees, Porter commented, ﬁWe 
didn™t organize them.ﬂ  She went
 on to say that the subcontract-
ing language was a business decision.  Porter™s statements es-
tablish no nexus between employees™ union activities and the 
subcontracting proposal.  During 
the relevant period of time 
herein, alleged in the complain
t to be April to August 2006, 
based upon the scant record before me I am unable to divine if 
Respondent engaged in delaying tactics,
 made unreasonable 
bargaining demands, engaged in 
efforts to bypass the Union, 
failed to designate an agent with sufficient bargaining authority, 
withdrew already agreed-upon pr
ovisions, or arbitrarily sched-
uled meetings. There is evidence that Respondent made unilateral changes 
to employees working conditions in August 2006 by changing 
its boot allowance policy as disc
ussed above.  However, I find 
that this action, standing alone, is insufficient to establish Re-
spondent™s intent to avoid enteri
ng into a collective-bargaining 
agreement. 
Finally, there is no evidence 
that Respondent™s subcontract-
ing proposal was accompanied by other provisions so repug-
nant to the Union as to preclude
 agreement or leaving employ-
ees less than they would enjoy by simply relying on the certifi-
cation without a contract.  
Public Service Co. of Oklahoma,
 supra. I find that the General Counsel ha
s failed to satisfy its burden 
of proof that Respondent violated Section 8(a)(5) of the Act by 
insisting on subcontracting and no solicitation proposals that 
were intended to impede the parties from reaching a collective-
bargaining agreement.  I will
 dismiss this allegation. 
B.  Summary 
I have found the following complaint paragraphs and sub-
paragraphs were sustained and 
will be remedied, below.  Sec-
ond consolidated complaint: 6(a), (b)(1) through (b)(3), (d)(1), 
and (e), 7(c), 8(a), 9(b), 10(a) through (i), (k) through (q), (s) 
through (y), 11, 12, 13, 14, and 
15; August 24, 2006 complaint:  
7(c), (d), and (e), 10, and 11. 
I have found the following complaint paragraphs and sub-
paragraphs were not sustained a
nd will be dismissed.  Second 
consolidated complaint: 6(c), 8(b), 9(a), 10(j), (r), and (z).
  August 24, 2006 complaint: 6(b), 7(a), (b), (g), and (i). 
THE REMEDY Having found that the Respondents violated the Act as set 
forth above, I shall order that it cease and desist there from and 
post remedial Board notices ad
dressing the violations found. 
The Respondents, having discr
iminatorily discharged, sus-
pended, and denied bonuses and wa
ge increases to employees, 
they must offer them reinstatement and make them whole for 
any loss of earnings and other be
nefits, computed on a quarterly 
basis from date of discharge to 
date of proper offer of rein-
statement, less any net interim earnings, as prescribed in 
F. W. 
Woolworth Co., 90 NLRB 289 (1950), plus interest as com-
puted in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987).  EL PASO ELECTRIC CO
.  463
As part of the remedy herein, counsel for the General Coun-
sel seeks an order requiring Respondents to reopen the Chel-
mont facility to the state in wh
ich it existed on March 3, 2006. 
Where the closing of a facility is discriminatorily motivated 
in violation of Section 8(a)(3) of the Act, the Board may order a 
restoration of operations.  
Fibreboard Paper Products Corp
., 379 U.S. 203, 209 (1964); 
Coronet Foods v. NLRB
, 981 F.2d 1284 (D.C. Cir. 1993), enfg. 305 NLRB 79 (1991); 
Reno Hilton 
Resorts
, 326 NLRB 1421 (1998);
 and Lear Siegler, Inc
., 295 NLRB 857 (1989).  Here, having found that the Chelmont facil-
ity was closed for valid economic
 considerations, a restoration 
remedy is not appropriate. 
CONCLUSIONS OF 
LAW On the basis of the above findings of fact and the record as a 
whole and Section 10(c) of the Act, I make the following con-
clusions of law. 
1.  Respondent has been at al
l times material an employer 
engaged in commerce within the meaning of Section 2(2), (6),  
and (7) of the Act. 
2.  The Union is, and has been at all times material, a labor 
organization within the meaning of Section 2(5) of the Act. 
3.  Respondent violated Section 8(a)(1) of the Act by engag-
ing in the following acts and conduct: 
(a) Maintaining a rule prohibiting employees from engaging 
in union activities on company time. 
(b) Threatening employees with
 discipline for using Respon-
dent™s resources for union activities. 
(c) Threatening employees with
 more onerous working con-
ditions or discharge to enforce 
unilaterally changed rules deal-
ing with absences and tardiness. 
(d) Denying an employee the right to be represented by the 
Union during an investigatory meeting that could lead to disci-
pline. 
(e) Issuing an unfavorable performance evaluation, denying 
a bonus and a raise to Sira Fanely for engaging in protected-
concerted activity. 
4.  Respondents violated Section 8(a)(1) and (3) of the Act 
by: 
(a) Issuing an unfavorable performance evaluation, denying 
a bonus and a raise to Sira Fanely for engaging in protected-
concerted activity. 
(b) Issuing an unfavorable midyear performance evaluation 
to Felipe Salazar. 
(c) Denying leave to employee William Power. 
5.  Respondents violated Section 8(a)(1) and (4) of the Act 
by: 
(a) Issuing an unfavorable performance evaluation, denying 
a bonus and a raise to Sira Fanely for engaging in protected-
concerted activity. 
(b) Denying leave to employee William Power. 
6.  Respondents violated Section 8(a)(1) and (5) of the Act 
by: 
(a) Since August 3, 2004, refusi
ng to meet and bargain at 
reasonable times and places with the Union as the exclusive 
collective-bargaining representative of employees in the fol-
lowing unit:  Including:
 The employees of El Paso Electric Company 
working in the following classifications in the 
Power Supply 
Operating Departments:
 Janitors, Apprentice Operator, Op-
erator, Inside Operator, Senior Operator, and Working Super-
visor; the employees of El Paso
 Electric Company working in 
the following classi
fications in the 
Power Supply Division 
Maintenance Department
: Insulator, Helper, 
Helper/Apprentice, Apprentice 
Mechanic, Apprentice Electri-
cian, Apprentice Laboratory Technician, Apprentice Instru-
mentation Technician, Mechanic, Electrician, Laboratory 
Technician, Instrumentation Technician, Electronic Specialist, 
Predictive Maintenance Technician, Working Supervisor, Vi-
bration Specialist, Level II, Vibration Specialist, Level III, and 
Working Supervisor-Vibration Spec
ialist; the employees of El 
Paso Electric Company working in the following classifica-
tions in the 
Transmission and Distri
bution Division, Dis-
tribution Construction, Dist
ribution Operations, Trans-
mission Design and Maintenance
:  Helper, 
Helper/Apprentice, Apprenti
ce Lineman, Apprentice Cable 
Splicer, Apprentice Equipment Operator, Lineman, Cable 
Splicer, Equipment Operator, and Working Supervisor; the 
employees of El Paso Electri
c Company working in the fol-
lowing classifications in the 
Transmission and Distribution 
Division Meter Testing/Service
: Helper, Helper/Apprentice, 
Apprentice Meter Technician, Meter Technician, Meter Labo-
ratory Specialist, Service Worker, Inspector-Wiring and Me-
ter Service Order Worker, and Working Supervisor; the em-
ployees of El Paso Electric Company working in the follow-
ing classifications in the 
Transmission and Distribution Di-
vision Substation and Relay Department
: Helper, 
Helper/Apprentice, Apprentice Electrician, Apprentice 
Equipment Operator, Apprentice Relay Technician, Equip-
ment Operator, Electrician, Relay Technician, Relay Special-
ist, and Working Supervisor; th
e employees of El Paso Elec-
tric Company working in the following classifications in the 
Transmission and Distributio
n Division Co
mmunications 
Department
: Helper, Helper/Ap-prentice, Apprentice Com-
munication Technician, Comm
unication Technician, and 
Working Supervisor; the employees
 of El Paso Electric Com-
pany working in the following classifications in the 
Adminis-
trative Division Garage Section
: Janitor, Helper, Tool and 
Material Handler, Senior Tool 
and Material Handler, Appren-
tice Mechanic, Mechanic, Technician, and Working Supervi-
sor;  the following employees of El Paso Electric Company 
working in the following 
classifications in the 
Treasury Ser-
vices Warehouse Section:
 Fuel Handler, Warehouse Helper, 
Tool and Material Handler, Senior Tool and Material Han-
dler, Material Handler, Senior Material Handler, Material 
Truck Operator, Working Supervisor, and Working Supervi-
sor-Power Supply; and 
Miscellaneous
: Laborer (Temporary), 
and Laborer (After 1 Year) empl
oyees; all full-time and regu-
lar part-time Meter Readers, and Collectors, Technician-Sr. 
Electrical/Technician-Sr. HVAC/Tech-nician-Jr. Electri-
cal/Technician-Sr. Maintenance/Technician-Mainten-
ance/Clerk-Facilities Services VI; 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  464 
Excluding:
  All other employees, office clerical employees, 
dispatchers, professional employees, guards and supervisors 
as defined in the Act. 
 (b) Since January 3, 2005, refusing to meet and bargain at 
reasonable times with the Union as the exclusive collective-
bargaining representative of the employees in the following 
unit:  Including:
 The employees of El Paso Electric Company 
working in the following classifications in the 
Power Supply 
Operating Departments:
 Janitors, Apprentice Operator, Op-
erator, Inside Operator, Senior Operator, and Working Super-
visor; the employees of El Paso
 Electric Company working in 
the following classi
fications in the 
Power Supply Division 
Maintenance Department
: Insulator, Helper, Helper/Ap-
prentice, Apprentice Mechanic
, Apprentice Electrician, Ap-
prentice Laboratory Technician
, Apprentice Instrumentation 
Technician, Mechanic, Electrician, Laboratory Technician, 
Instrumentation Technician, Electronic Specialist, Predictive 
Maintenance Technician, Working Supervisor, Vibration 
Specialist, Level II, Vibration Specialist, Level III, and Work-
ing Supervisor-Vibration Specialist; the employees of El Paso 
Electric Company working in the following classifications in 
the 
Transmission and Distribut
ion Division, Distribution 
Construction, Distribution Op
erations, Transmission De-
sign and Maintenance
:  Helper, Helper/Apprentice, Appren-
tice Lineman, Apprentice Cable Splicer, Apprentice Equip-
ment Operator, Lineman, Cable Splicer, Equipment Operator, 
and Working Supervisor; the employees of El Paso Electric 
Company working in the following classifications in the 
Transmission and Distribut
ion Division Meter Test-
ing/Service
: Helper, Helper/Apprentice, Apprentice Meter 
Technician, Meter Technician, Meter Laboratory Specialist, 
Service Worker, Inspector-Wiring and Meter Service Order 
Worker, and Working Supervisor; the employees of El Paso 
Electric Company working in the following classifications in 
the 
Transmission and Distribu
tion Division Substation 
and Relay Department
: Helper, Helper/Apprentice, Appren-
tice Electrician, Apprentice Equipment Operator, Apprentice 
Relay Technician, Equipment Operator, Electrician, Relay 
Technician, Relay Specialist, and Working Supervisor; the 
employees of El Paso Electri
c Company working in the fol-
lowing classifications in the 
Transmission and Distribution 
Division Communications Department
: Helper, Helper/Ap-
prentice, Apprentice Communi
cation Technician, Communi-
cation Technician, and Working Supervisor; the employees of 
El Paso Electric Company working in the following classifi-
cations in the 
Administrative Division Garage Section
: Janitor, Helper, Tool and Material Handler, Senior Tool and 
Material Handler, Apprentice Mechanic, Mechanic, Techni-
cian, and Working Supervisor;  
the following employees of El 
Paso Electric Company working in the following classifica-
tions in the 
Treasury Services Warehouse Section:
 Fuel 
Handler, Warehouse Helper, Tool and Material Handler, Sen-
ior Tool and Material Handler, Material Handler, Senior Ma-
terial Handler, Material Truck Operator, Working Supervisor, 
and Working Supervisor-Power Supply; and 
Miscellaneous
: Laborer (Temporary), and Labo
rer (After 1 Year) employees; 
all full-time and regular part-time Meter Readers, and Collec-
tors, Technician-Sr. Electrical/Technician-Sr. HVAC/Techni-
cian-Jr. Electrical/Technician-Sr. Maintenance/Technician-
Maintenance/Clerk-Facilities Services VI; and all full-time 
and regular part-time Customer Service Representatives I, II, 
III and Customer Service-Clerk-
Telephone Center employees 
employed by the El Paso Electric Company at the telephone 
center at 100 N. Stanton, El Paso, Texas, and the outlying of-
fices including Chelmont, Fabens and Van Horn, Texas, and 
Anthony, Hatch, and Las Cruces, New Mexico. 
 Excluding:
  All other employees, office clerical employees, 
dispatchers, professional employees, guards and supervisors 

as defined in the Act. 
 (c) Since April 15, 2005 refusing to provide the Union with 
information necessary and relevant to its duties as collective-
bargaining representative of employees in the above unit. 
(d) By changing the following terms and conditions of em-
ployment of employees in the 
above unit without notice to or 
bargaining with the Union: 
(1) Requiring meter reader to take breaks and lunch periods 
at designated times. 
(2) Limiting employees™ access 
to Respondent™s telecommu-
nications resources for union business. 
(3) Changing the manner of informing the Union of em-
ployee disciplinary meetings. 
(4) More strictly enforcing 
absence and tardiness policy 
among CSRs. (5) By changing its policy regarding CSRs working on co-
workers™ accounts. 
(6) By deciding to close the Chelmont facility and transfer 
Chelmont employees to other facilities. 
(7) By issuing performance improvement plans to employees 
as a means of enforcing its unilaterally imposed changes in 
enforcement of absence and tardiness rules. 
(8) By issuing discipline to employees as a means of enforc-
ing its unilaterally imposed changes in rules regarding CSRs 
working on coworkers accounts. 
(9) By unilaterally changing 
its policy concerning employ-
ees™ boot allowance. (10) By discharging employee Mario Navarro in enforcing 
its unilaterally imposed changes in rules dealing with break and 
lunchtimes for meter readers. 
7.  The unfair labor practices described above are unfair la-
bor practices within the meaning 
of Section 2(6) and (7) of the 
Act. 
8.  The Respondents did not otherwise violate the Act as al-
leged in the second consolidated
 complaint and in the August 
24, 2006 complaint and the rema
ining complaint allegations 
will be dismissed. 
[Recommended Order omitted from publication.] 
